Name: 2008/801/EC: Council Decision of 25Ã September 2008 on the conclusion, on behalf of the European Community, of the United Nations Convention against Corruption
 Type: Decision
 Subject Matter: European construction;  international affairs;  criminal law
 Date Published: 2008-10-29

 29.10.2008 EN Official Journal of the European Union L 287/1 COUNCIL DECISION of 25 September 2008 on the conclusion, on behalf of the European Community, of the United Nations Convention against Corruption (2008/801/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 47(2), 57(2), 95, 107(5), 179, 181a, 190(5), 195(4), 199, 207(3), 218(2), 279, 280 and 283, in conjunction with the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) The elements of the United Nations Convention against Corruption (hereinafter the Convention) which are subject to Community competence were negotiated by the Commission, with the approval of the Council, on behalf of the Community. (2) The Council authorised the Commission to negotiate the accession of the Community to the Convention in question. (3) Negotiations were successfully concluded and the resulting instrument has been signed on behalf of the Community on 15 September 2005 subject to a possible conclusion at a later date in accordance with the Council Decision of 10 May 2005 on the signing, on behalf of the European Community, of the United Nations Convention against Corruption. (4) Some Member States are parties to the Convention while the ratification process is underway in other Member States. (5) The conditions permitting the Community to deposit the instrument of approval provided for in Article 67(3) of the Convention have been fulfilled. (6) The Convention should be approved to enable the Community to become a party to it within the limits of its competence. (7) The Community should, when depositing the instrument of approval, also deposit a declaration on the extent of the European Community's competence with respect to matters governed by the Convention under Article 67(3) thereof. (8) The Community should, when depositing the instrument of approval, also deposit a statement concerning the settlement of disputes under Article 66(2) of the Convention, HAS DECIDED AS FOLLOWS: Article 1 The United Nations Convention against Corruption is hereby approved on behalf of the Community. The text of the Convention is set out in Annex I. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to deposit the Community's instrument of formal confirmation in order to bind the Community. The instrument of formal confirmation shall comprise a declaration of competence according to Article 67(3) of the Convention, as set out in Annex II to this Decision. It shall also contain a statement as set out in Annex III to this Decision. Done at Brussels, 25 September 2008. For the Council The President B. HORTEFEUX (1) Opinion of 14 November 2006 (not yet published in the Official Journal). ANNEX I UNITED NATIONS CONVENTION AGAINST CORRUPTION PREAMBLE THE STATES PARTIES TO THIS CONVENTION, CONCERNED about the seriousness of problems and threats posed by corruption to the stability and security of societies, undermining the institutions and values of democracy, ethical values and justice and jeopardising sustainable development and the rule of law, CONCERNED ALSO about the links between corruption and other forms of crime, in particular organised crime and economic crime, including money-laundering, CONCERNED FURTHER about cases of corruption that involve vast quantities of assets, which may constitute a substantial proportion of the resources of States, and that threaten the political stability and sustainable development of those States, CONVINCED that corruption is no longer a local matter but a transnational phenomenon that affects all societies and economies, making international cooperation to prevent and control it essential, CONVINCED ALSO that a comprehensive and multidisciplinary approach is required to prevent and combat corruption effectively, CONVINCED FURTHER that the availability of technical assistance can play an important role in enhancing the ability of States, including by strengthening capacity and by institution-building, to prevent and combat corruption effectively, CONVINCED that the illicit acquisition of personal wealth can be particularly damaging to democratic institutions, national economies and the rule of law, DETERMINED to prevent, detect and deter in a more effective manner international transfers of illicitly acquired assets and to strengthen international cooperation in asset recovery, ACKNOWLEDGING the fundamental principles of due process of law in criminal proceedings and in civil or administrative proceedings to adjudicate property rights, BEARING IN MIND that the prevention and eradication of corruption is a responsibility of all States and that they must cooperate with one another, with the support and involvement of individuals and groups outside the public sector, such as civil society, non-governmental organisations and community-based organisations, if their efforts in this area are to be effective, BEARING ALSO IN MIND the principles of proper management of public affairs and public property, fairness, responsibility and equality before the law and the need to safeguard integrity and to foster a culture of rejection of corruption, COMMENDING the work of the Commission on Crime Prevention and Criminal Justice and the United Nations Office on Drugs and Crime in preventing and combating corruption, RECALLING the work carried out by other international and regional organisations in this field, including the activities of the African Union, the Council of Europe, the Customs Cooperation Council (also known as the World Customs Organisation), the European Union, the League of Arab States, the Organisation for Economic Cooperation and Development and the Organisation of American States, TAKING NOTE WITH APPRECIATION of multilateral instruments to prevent and combat corruption, including, inter alia, the Inter-American Convention against Corruption, adopted by the Organisation of American States on 29 March 1996 (1), the Convention on the Fight against Corruption involving Officials of the European Communities or Officials of Member States of the European Union, adopted by the Council of the European Union on 26 May 1997 (2), the Convention on Combating Bribery of Foreign Public Officials in International Business Transactions, adopted by the Organisation for Economic Cooperation and Development on 21 November 1997 (3), the Criminal Law Convention on Corruption, adopted by the Committee of Ministers of the Council of Europe on 27 January 1999 (4), the Civil Law Convention on Corruption, adopted by the Committee of Ministers of the Council of Europe on 4 November 1999 (5), and the African Union Convention on Preventing and Combating Corruption, adopted by the Heads of State and Government of the African Union on 12 July 2003, WELCOMING the entry into force on 29 September 2003 of the United Nations Convention against Transnational Organised Crime (6), HAVE AGREED AS FOLLOWS: CHAPTER I GENERAL PROVISIONS Article 1 Statement of purpose The purposes of this Convention are: (a) to promote and strengthen measures to prevent and combat corruption more efficiently and effectively; (b) to promote, facilitate and support international cooperation and technical assistance in the prevention of and fight against corruption, including in asset recovery; (c) to promote integrity, accountability and proper management of public affairs and public property. Article 2 Use of terms For the purposes of this Convention: (a) public official shall mean: (i) any person holding a legislative, executive, administrative or judicial office of a State Party, whether appointed or elected, whether permanent or temporary, whether paid or unpaid, irrespective of that person's seniority; (ii) any other person who performs a public function, including for a public agency or public enterprise, or provides a public service, as defined in the domestic law of the State Party and as applied in the pertinent area of law of that State Party; (iii) any other person defined as a public official in the domestic law of a State Party. However, for the purpose of some specific measures contained in Chapter II of this Convention, public official may mean any person who performs a public function or provides a public service as defined in the domestic law of the State Party and as applied in the pertinent area of law of that State Party; (b) foreign public official shall mean any person holding a legislative, executive, administrative or judicial office of a foreign country, whether appointed or elected; and any person exercising a public function for a foreign country, including for a public agency or public enterprise; (c) official of a public international organisation shall mean an international civil servant or any person who is authorised by such an organisation to act on behalf of that organisation; (d) property shall mean assets of every kind, whether corporeal or incorporeal, movable or immovable, tangible or intangible, and legal documents or instruments evidencing title to or interest in such assets; (e) proceeds of crime shall mean any property derived from or obtained, directly or indirectly, through the commission of an offence; (f) freezing or seizure shall mean temporarily prohibiting the transfer, conversion, disposition or movement of property or temporarily assuming custody or control of property on the basis of an order issued by a court or other competent authority; (g) confiscation, which includes forfeiture where applicable, shall mean the permanent deprivation of property by order of a court or other competent authority; (h) predicate offence shall mean any offence as a result of which proceeds have been generated that may become the subject of an offence as defined in Article 23 of this Convention; (i) controlled delivery shall mean the technique of allowing illicit or suspect consignments to pass out of, through or into the territory of one or more States, with the knowledge and under the supervision of their competent authorities, with a view to the investigation of an offence and the identification of persons involved in the commission of the offence. Article 3 Scope of application 1. This Convention shall apply, in accordance with its terms, to the prevention, investigation and prosecution of corruption and to the freezing, seizure, confiscation and return of the proceeds of offences established in accordance with this Convention. 2. For the purposes of implementing this Convention, it shall not be necessary, except as otherwise stated herein, for the offences set forth in it to result in damage or harm to state property. Article 4 Protection of sovereignty 1. States Parties shall carry out their obligations under this Convention in a manner consistent with the principles of sovereign equality and territorial integrity of States and that of non-intervention in the domestic affairs of other States. 2. Nothing in this Convention shall entitle a State Party to undertake in the territory of another State the exercise of jurisdiction and performance of functions that are reserved exclusively for the authorities of that other State by its domestic law. CHAPTER II PREVENTIVE MEASURES Article 5 Preventive anti-corruption policies and practices 1. Each State Party shall, in accordance with the fundamental principles of its legal system, develop and implement or maintain effective, coordinated anticorruption policies that promote the participation of society and reflect the principles of the rule of law, proper management of public affairs and public property, integrity, transparency and accountability. 2. Each State Party shall endeavour to establish and promote effective practices aimed at the prevention of corruption. 3. Each State Party shall endeavour to periodically evaluate relevant legal instruments and administrative measures with a view to determining their adequacy to prevent and fight corruption. 4. States Parties shall, as appropriate and in accordance with the fundamental principles of their legal system, collaborate with each other and with relevant international and regional organisations in promoting and developing the measures referred to in this Article. That collaboration may include participation in international programmes and projects aimed at the prevention of corruption. Article 6 Preventive anti-corruption body or bodies 1. Each State Party shall, in accordance with the fundamental principles of its legal system, ensure the existence of a body or bodies, as appropriate, that prevent corruption by such means as: (a) Implementing the policies referred to in Article 5 of this Convention and, where appropriate, overseeing and coordinating the implementation of those policies; (b) Increasing and disseminating knowledge about the prevention of corruption. 2. Each State Party shall grant the body or bodies referred to in paragraph 1 of this article the necessary independence, in accordance with the fundamental principles of its legal system, to enable the body or bodies to carry out its or their functions effectively and free from any undue influence. The necessary material resources and specialised staff, as well as the training that such staff may require to carry out their functions, should be provided. 3. Each State Party shall inform the Secretary-General of the United Nations of the name and address of the authority or authorities that may assist other States Parties in developing and implementing specific measures for the prevention of corruption. Article 7 Public sector 1. Each State Party shall, where appropriate and in accordance with the fundamental principles of its legal system, endeavour to adopt, maintain and strengthen systems for the recruitment, hiring, retention, promotion and retirement of civil servants and, where appropriate, other non-elected public officials: (a) that are based on principles of efficiency, transparency and objective criteria such as merit, equity and aptitude; (b) that include adequate procedures for the selection and training of individuals for public positions considered especially vulnerable to corruption and the rotation, where appropriate, of such individuals to other positions; (c) that promote adequate remuneration and equitable pay scales, taking into account the level of economic development of the State Party; (d) that promote education and training programmes to enable them to meet the requirements for the correct, honourable and proper performance of public functions and that provide them with specialised and appropriate training to enhance their awareness of the risks of corruption inherent in the performance of their functions. Such programmes may make reference to codes or standards of conduct in applicable areas. 2. Each State Party shall also consider adopting appropriate legislative and administrative measures, consistent with the objectives of this Convention and in accordance with the fundamental principles of its domestic law, to prescribe criteria concerning candidature for and election to public office. 3. Each State Party shall also consider taking appropriate legislative and administrative measures, consistent with the objectives of this Convention and in accordance with the fundamental principles of its domestic law, to enhance transparency in the funding of candidatures for elected public office and, where applicable, the funding of political parties. 4. Each State Party shall, in accordance with the fundamental principles of its domestic law, endeavour to adopt, maintain and strengthen systems that promote transparency and prevent conflicts of interest. Article 8 Codes of conduct for public officials 1. In order to fight corruption, each State Party shall promote, inter alia, integrity, honesty and responsibility among its public officials, in accordance with the fundamental principles of its legal system. 2. In particular, each State Party shall endeavour to apply, within its own institutional and legal systems, codes or standards of conduct for the correct, honourable and proper performance of public functions. 3. For the purposes of implementing the provisions of this article, each State Party shall, where appropriate and in accordance with the fundamental principles of its legal system, take note of the relevant initiatives of regional, interregional and multilateral organisations, such as the International Code of Conduct for Public Officials contained in the annex to General Assembly resolution 51/59 of 12 December 1996. 4. Each State Party shall also consider, in accordance with the fundamental principles of its domestic law, establishing measures and systems to facilitate the reporting by public officials of acts of corruption to appropriate authorities, when such acts come to their notice in the performance of their functions. 5. Each State Party shall endeavour, where appropriate and in accordance with the fundamental principles of its domestic law, to establish measures and systems requiring public officials to make declarations to appropriate authorities regarding, inter alia, their outside activities, employment, investments, assets and substantial gifts or benefits from which a conflict of interest may result with respect to their functions as public officials. 6. Each State Party shall consider taking, in accordance with the fundamental principles of its domestic law, disciplinary or other measures against public officials who violate the codes or standards established in accordance with this article. Article 9 Public procurement and management of public finances 1. Each State Party shall, in accordance with the fundamental principles of its legal system, take the necessary steps to establish appropriate systems of procurement, based on transparency, competition and objective criteria in decision-making, that are effective, inter alia, in preventing corruption. Such systems, which may take into account appropriate threshold values in their application, shall address, inter alia: (a) the public distribution of information relating to procurement procedures and contracts, including information on invitations to tender and relevant or pertinent information on the award of contracts, allowing potential tenderers sufficient time to prepare and submit their tenders; (b) the establishment, in advance, of conditions for participation, including selection and award criteria and tendering rules, and their publication; (c) the use of objective and predetermined criteria for public procurement decisions, in order to facilitate the subsequent verification of the correct application of the rules or procedures; (d) an effective system of domestic review, including an effective system of appeal, to ensure legal recourse and remedies in the event that the rules or procedures established pursuant to this paragraph are not followed; (e) where appropriate, measures to regulate matters regarding personnel responsible for procurement, such as declaration of interest in particular public procurements, screening procedures and training requirements. 2. Each State Party shall, in accordance with the fundamental principles of its legal system, take appropriate measures to promote transparency and accountability in the management of public finances. Such measures shall encompass, inter alia: (a) procedures for the adoption of the national budget; (b) timely reporting on revenue and expenditure; (c) a system of accounting and auditing standards and related oversight; (d) effective and efficient systems of risk management and internal control; and (e) where appropriate, corrective action in the case of failure to comply with the requirements established in this paragraph. 3. Each State Party shall take such civil and administrative measures as may be necessary, in accordance with the fundamental principles of its domestic law, to preserve the integrity of accounting books, records, financial statements or other documents related to public expenditure and revenue and to prevent the falsification of such documents. Article 10 Public reporting Taking into account the need to combat corruption, each State Party shall, in accordance with the fundamental principles of its domestic law, take such measures as may be necessary to enhance transparency in its public administration, including with regard to its organisation, functioning and decision-making processes, where appropriate. Such measures may include, inter alia: (a) Adopting procedures or regulations allowing members of the general public to obtain, where appropriate, information on the organisation, functioning and decision-making processes of its public administration and, with due regard for the protection of privacy and personal data, on decisions and legal acts that concern members of the public; (b) Simplifying administrative procedures, where appropriate, in order to facilitate public access to the competent decision-making authorities; and (c) Publishing information, which may include periodic reports on the risks of corruption in its public administration. Article 11 Measures relating to the judiciary and prosecution services 1. Bearing in mind the independence of the judiciary and its crucial role in combating corruption, each State Party shall, in accordance with the fundamental principles of its legal system and without prejudice to judicial independence, take measures to strengthen integrity and to prevent opportunities for corruption among members of the judiciary. Such measures may include rules with respect to the conduct of members of the judiciary. 2. Measures to the same effect as those taken pursuant to paragraph 1 of this Article may be introduced and applied within the prosecution service in those States Parties where it does not form part of the judiciary but enjoys independence similar to that of the judicial service. Article 12 Private sector 1. Each State Party shall take measures, in accordance with the fundamental principles of its domestic law, to prevent corruption involving the private sector, enhance accounting and auditing standards in the private sector and, where appropriate, provide effective, proportionate and dissuasive civil, administrative or criminal penalties for failure to comply with such measures. 2. Measures to achieve these ends may include, inter alia: (a) promoting cooperation between law enforcement agencies and relevant private entities; (b) promoting the development of standards and procedures designed to safeguard the integrity of relevant private entities, including codes of conduct for the correct, honourable and proper performance of the activities of business and all relevant professions and the prevention of conflicts of interest, and for the promotion of the use of good commercial practices among businesses and in the contractual relations of businesses with the State; (c) promoting transparency among private entities, including, where appropriate, measures regarding the identity of legal and natural persons involved in the establishment and management of corporate entities; (d) preventing the misuse of procedures regulating private entities, including procedures regarding subsidies and licences granted by public authorities for commercial activities; (e) preventing conflicts of interest by imposing restrictions, as appropriate and for a reasonable period of time, on the professional activities of former public officials or on the employment of public officials by the private sector after their resignation or retirement, where such activities or employment relate directly to the functions held or supervised by those public officials during their tenure; (f) ensuring that private enterprises, taking into account their structure and size, have sufficient internal auditing controls to assist in preventing and detecting acts of corruption and that the accounts and required financial statements of such private enterprises are subject to appropriate auditing and certification procedures. 3. In order to prevent corruption, each State Party shall take such measures as may be necessary, in accordance with its domestic laws and regulations regarding the maintenance of books and records, financial statement disclosures and accounting and auditing standards, to prohibit the following acts carried out for the purpose of committing any of the offences established in accordance with this Convention: (a) the establishment of off-the-books accounts; (b) the making of off-the-books or inadequately identified transactions; (c) the recording of non-existent expenditure; (d) the entry of liabilities with incorrect identification of their objects; (e) the use of false documents; and (f) the intentional destruction of bookkeeping documents earlier than foreseen by the law. 4. Each State Party shall disallow the tax deductibility of expenses that constitute bribes, the latter being one of the constituent elements of the offences established in accordance with Articles 15 and 16 of this Convention and, where appropriate, other expenses incurred in furtherance of corrupt conduct. Article 13 Participation of society 1. Each State Party shall take appropriate measures, within its means and in accordance with fundamental principles of its domestic law, to promote the active participation of individuals and groups outside the public sector, such as civil society, non-governmental organisations and community-based organisations, in the prevention of and the fight against corruption and to raise public awareness regarding the existence, causes and gravity of and the threat posed by corruption. This participation should be strengthened by such measures as: (a) enhancing the transparency of and promoting the contribution of the public to decision-making processes; (b) ensuring that the public has effective access to information; (c) undertaking public information activities that contribute to non-tolerance of corruption, as well as public education programmes, including school and university curricula; (d) respecting, promoting and protecting the freedom to seek, receive, publish and disseminate information concerning corruption. That freedom may be subject to certain restrictions, but these shall only be such as are provided for by law and are necessary: (i) for respect of the rights or reputations of others; (ii) for the protection of national security or ordre public or of public health or morals. 2. Each State Party shall take appropriate measures to ensure that the relevant anti-corruption bodies referred to in this Convention are known to the public and shall provide access to such bodies, where appropriate, for the reporting, including anonymously, of any incidents that may be considered to constitute an offence established in accordance with this Convention. Article 14 Measures to prevent money-laundering 1. Each State Party shall: (a) institute a comprehensive domestic regulatory and supervisory regime for banks and non-bank financial institutions, including natural or legal persons that provide formal or informal services for the transmission of money or value and, where appropriate, other bodies particularly susceptible to money-laundering, within its competence, in order to deter and detect all forms of money-laundering, which regime shall emphasise requirements for customer and, where appropriate, beneficial owner identification, record-keeping and the reporting of suspicious transactions; (b) without prejudice to Article 46 of this Convention, ensure that administrative, regulatory, law enforcement and other authorities dedicated to combating money-laundering (including, where appropriate under domestic law, judicial authorities) have the ability to cooperate and exchange information at the national and international levels within the conditions prescribed by its domestic law and, to that end, shall consider the establishment of a financial intelligence unit to serve as a national centre for the collection, analysis and dissemination of information regarding potential money-laundering. 2. States Parties shall consider implementing feasible measures to detect and monitor the movement of cash and appropriate negotiable instruments across their borders, subject to safeguards to ensure proper use of information and without impeding in any way the movement of legitimate capital. Such measures may include a requirement that individuals and businesses report the cross-border transfer of substantial quantities of cash and appropriate negotiable instruments. 3. States Parties shall consider implementing appropriate and feasible measures to require financial institutions, including money remitters: (a) to include on forms for the electronic transfer of funds and related messages accurate and meaningful information on the originator; (b) to maintain such information throughout the payment chain; and (c) to apply enhanced scrutiny to transfers of funds that do not contain complete information on the originator. 4. In establishing a domestic regulatory and supervisory regime under the terms of this article, and without prejudice to any other article of this Convention, States Parties are called upon to use as a guideline the relevant initiatives of regional, interregional and multilateral organisations against money-laundering. 5. States Parties shall endeavour to develop and promote global, regional, subregional and bilateral cooperation among judicial, law enforcement and financial regulatory authorities in order to combat money-laundering. CHAPTER III CRIMINALISATION AND LAW ENFORCEMENT Article 15 Bribery of national public officials Each State Party shall adopt such legislative and other measures as may be necessary to establish as criminal offences, when committed intentionally: (a) the promise, offering or giving, to a public official, directly or indirectly, of an undue advantage, for the official himself or herself or another person or entity, in order that the official act or refrain from acting in the exercise of his or her official duties; (b) the solicitation or acceptance by a public official, directly or indirectly, of an undue advantage, for the official himself or herself or another person or entity, in order that the official act or refrain from acting in the exercise of his or her official duties. Article 16 Bribery of foreign public officials and officials of public international organisations 1. Each State Party shall adopt such legislative and other measures as may be necessary to establish as a criminal offence, when committed intentionally, the promise, offering or giving to a foreign public official or an official of a public international organisation, directly or indirectly, of an undue advantage, for the official himself or herself or another person or entity, in order that the official act or refrain from acting in the exercise of his or her official duties, in order to obtain or retain business or other undue advantage in relation to the conduct of international business. 2. Each State Party shall consider adopting such legislative and other measures as may be necessary to establish as a criminal offence, when committed intentionally, the solicitation or acceptance by a foreign public official or an official of a public international organisation, directly or indirectly, of an undue advantage, for the official himself or herself or another person or entity, in order that the official act or refrain from acting in the exercise of his or her official duties. Article 17 Embezzlement, misappropriation or other diversion of property by a public official Each State Party shall adopt such legislative and other measures as may be necessary to establish as criminal offences, when committed intentionally, the embezzlement, misappropriation or other diversion by a public official for his or her benefit or for the benefit of another person or entity, of any property, public or private funds or securities or any other thing of value entrusted to the public official by virtue of his or her position. Article 18 Trading in influence Each State Party shall consider adopting such legislative and other measures as may be necessary to establish as criminal offences, when committed intentionally: (a) the promise, offering or giving to a public official or any other person, directly or indirectly, of an undue advantage in order that the public official or the person abuse his or her real or supposed influence with a view to obtaining from an administration or public authority of the State Party an undue advantage for the original instigator of the act or for any other person; (b) the solicitation or acceptance by a public official or any other person, directly or indirectly, of an undue advantage for himself or herself or for another person in order that the public official or the person abuse his or her real or supposed influence with a view to obtaining from an administration or public authority of the State Party an undue advantage. Article 19 Abuse of functions Each State Party shall consider adopting such legislative and other measures as may be necessary to establish as a criminal offence, when committed intentionally, the abuse of functions or position, that is, the performance of or failure to perform an act, in violation of laws, by a public official in the discharge of his or her functions, for the purpose of obtaining an undue advantage for himself or herself or for another person or entity. Article 20 Illicit enrichment Subject to its constitution and the fundamental principles of its legal system, each State Party shall consider adopting such legislative and other measures as may be necessary to establish as a criminal offence, when committed intentionally, illicit enrichment, that is, a significant increase in the assets of a public official that he or she cannot reasonably explain in relation to his or her lawful income. Article 21 Bribery in the private sector Each State Party shall consider adopting such legislative and other measures as may be necessary to establish as criminal offences, when committed intentionally in the course of economic, financial or commercial activities: (a) The promise, offering or giving, directly or indirectly, of an undue advantage to any person who directs or works, in any capacity, for a private sector entity, for the person himself or herself or for another person, in order that he or she, in breach of his or her duties, act or refrain from acting; (b) The solicitation or acceptance, directly or indirectly, of an undue advantage by any person who directs or works, in any capacity, for a private sector entity, for the person himself or herself or for another person, in order that he or she, in breach of his or her duties, act or refrain from acting. Article 22 Embezzlement of property in the private sector Each State Party shall consider adopting such legislative and other measures as may be necessary to establish as a criminal offence, when committed intentionally in the course of economic, financial or commercial activities, embezzlement by a person who directs or works, in any capacity, in a private sector entity of any property, private funds or securities or any other thing of value entrusted to him or her by virtue of his or her position. Article 23 Laundering of proceeds of crime 1. Each State Party shall adopt, in accordance with fundamental principles of its domestic law, such legislative and other measures as may be necessary to establish as criminal offences, when committed intentionally: (a) (i) The conversion or transfer of property, knowing that such property is the proceeds of crime, for the purpose of concealing or disguising the illicit origin of the property or of helping any person who is involved in the commission of the predicate offence to evade the legal consequences of his or her action; (ii) The concealment or disguise of the true nature, source, location, disposition, movement or ownership of or rights with respect to property, knowing that such property is the proceeds of crime; (b) Subject to the basic concepts of its legal system: (i) The acquisition, possession or use of property, knowing, at the time of receipt, that such property is the proceeds of crime; (ii) Participation in, association with or conspiracy to commit, attempts to commit and aiding, abetting, facilitating and counselling the commission of any of the offences established in accordance with this article. 2. For purposes of implementing or applying paragraph 1 of this article: (a) Each State Party shall seek to apply paragraph 1 of this article to the widest range of predicate offences; (b) Each State Party shall include as predicate offences at a minimum a comprehensive range of criminal offences established in accordance with this Convention; (c) For the purposes of subparagraph (b) above, predicate offences shall include offences committed both within and outside the jurisdiction of the State Party in question. However, offences committed outside the jurisdiction of a State Party shall constitute predicate offences only when the relevant conduct is a criminal offence under the domestic law of the State where it is committed and would be a criminal offence under the domestic law of the State Party implementing or applying this article had it been committed there; (d) Each State Party shall furnish copies of its laws that give effect to this article and of any subsequent changes to such laws or a description thereof to the Secretary-General of the United Nations; (e) If required by fundamental principles of the domestic law of a State Party, it may be provided that the offences set forth in paragraph 1 of this Article do not apply to the persons who committed the predicate offence. Article 24 Concealment Without prejudice to the provisions of article 23 of this Convention, each State Party shall consider adopting such legislative and other measures as may be necessary to establish as a criminal offence, when committed intentionally after the commission of any of the offences established in accordance with this Convention without having participated in such offences, the concealment or continued retention of property when the person involved knows that such property is the result of any of the offences established in accordance with this Convention. Article 25 Obstruction of justice Each State Party shall adopt such legislative and other measures as may be necessary to establish as criminal offences, when committed intentionally: (a) The use of physical force, threats or intimidation or the promise, offering or giving of an undue advantage to induce false testimony or to interfere in the giving of testimony or the production of evidence in a proceeding in relation to the commission of offences established in accordance with this Convention; (b) The use of physical force, threats or intimidation to interfere with the exercise of official duties by a justice or law enforcement official in relation to the commission of offences established in accordance with this Convention. Nothing in this subparagraph shall prejudice the right of States Parties to have legislation that protects other categories of public official. Article 26 Liability of legal persons 1. Each State Party shall adopt such measures as may be necessary, consistent with its legal principles, to establish the liability of legal persons for participation in the offences established in accordance with this Convention. 2. Subject to the legal principles of the State Party, the liability of legal persons may be criminal, civil or administrative. 3. Such liability shall be without prejudice to the criminal liability of the natural persons who have committed the offences. 4. Each State Party shall, in particular, ensure that legal persons held liable in accordance with this article are subject to effective, proportionate and dissuasive criminal or non-criminal sanctions, including monetary sanctions. Article 27 Participation and attempt 1. Each State Party shall adopt such legislative and other measures as may be necessary to establish as a criminal offence, in accordance with its domestic law, participation in any capacity such as an accomplice, assistant or instigator in an offence established in accordance with this Convention. 2. Each State Party may adopt such legislative and other measures as may be necessary to establish as a criminal offence, in accordance with its domestic law, any attempt to commit an offence established in accordance with this Convention. 3. Each State Party may adopt such legislative and other measures as may be necessary to establish as a criminal offence, in accordance with its domestic law, the preparation for an offence established in accordance with this Convention. Article 28 Knowledge, intent and purpose as elements of an offence Knowledge, intent or purpose required as an element of an offence established in accordance with this Convention may be inferred from objective factual circumstances. Article 29 Statute of limitations Each State Party shall, where appropriate, establish under its domestic law a long statute of limitations period in which to commence proceedings for any offence established in accordance with this Convention and establish a longer statute of limitations period or provide for the suspension of the statute of limitations where the alleged offender has evaded the administration of justice. Article 30 Prosecution, adjudication and sanctions 1. Each State Party shall make the commission of an offence established in accordance with this Convention liable to sanctions that take into account the gravity of that offence. 2. Each State Party shall take such measures as may be necessary to establish or maintain, in accordance with its legal system and constitutional principles, an appropriate balance between any immunities or jurisdictional privileges accorded to its public officials for the performance of their functions and the possibility, when necessary, of effectively investigating, prosecuting and adjudicating offences established in accordance with this Convention. 3. Each State Party shall endeavour to ensure that any discretionary legal powers under its domestic law relating to the prosecution of persons for offences established in accordance with this Convention are exercised to maximise the effectiveness of law enforcement measures in respect of those offences and with due regard to the need to deter the commission of such offences. 4. In the case of offences established in accordance with this Convention, each State Party shall take appropriate measures, in accordance with its domestic law and with due regard to the rights of the defence, to seek to ensure that conditions imposed in connection with decisions on release pending trial or appeal take into consideration the need to ensure the presence of the defendant at subsequent criminal proceedings. 5. Each State Party shall take into account the gravity of the offences concerned when considering the eventuality of early release or parole of persons convicted of such offences. 6. Each State Party, to the extent consistent with the fundamental principles of its legal system, shall consider establishing procedures through which a public official accused of an offence established in accordance with this Convention may, where appropriate, be removed, suspended or reassigned by the appropriate authority, bearing in mind respect for the principle of the presumption of innocence. 7. Where warranted by the gravity of the offence, each State Party, to the extent consistent with the fundamental principles of its legal system, shall consider establishing procedures for the disqualification, by court order or any other appropriate means, for a period of time determined by its domestic law, of persons convicted of offences established in accordance with this Convention from: (a) Holding public office; and (b) Holding office in an enterprise owned in whole or in part by the State. 8. Paragraph 1 of this article shall be without prejudice to the exercise of disciplinary powers by the competent authorities against civil servants. 9. Nothing contained in this Convention shall affect the principle that the description of the offences established in accordance with this Convention and of the applicable legal defences or other legal principles controlling the lawfulness of conduct is reserved to the domestic law of a State Party and that such offences shall be prosecuted and punished in accordance with that law. 10. States Parties shall endeavour to promote the reintegration into society of persons convicted of offences established in accordance with this Convention. Article 31 Freezing, seizure and confiscation 1. Each State Party shall take, to the greatest extent possible within its domestic legal system, such measures as may be necessary to enable confiscation of: (a) Proceeds of crime derived from offences established in accordance with this Convention or property the value of which corresponds to that of such proceeds; (b) Property, equipment or other instrumentalities used in or destined for use in offences established in accordance with this Convention. 2. Each State Party shall take such measures as may be necessary to enable the identification, tracing, freezing or seizure of any item referred to in paragraph 1 of this article for the purpose of eventual confiscation. 3. Each State Party shall adopt, in accordance with its domestic law, such legislative and other measures as may be necessary to regulate the administration by the competent authorities of frozen, seized or confiscated property covered in paragraphs 1 and 2 of this Article. 4. If such proceeds of crime have been transformed or converted, in part or in full, into other property, such property shall be liable to the measures referred to in this article instead of the proceeds. 5. If such proceeds of crime have been intermingled with property acquired from legitimate sources, such property shall, without prejudice to any powers relating to freezing or seizure, be liable to confiscation up to the assessed value of the intermingled proceeds. 6. Income or other benefits derived from such proceeds of crime, from property into which such proceeds of crime have been transformed or converted or from property with which such proceeds of crime have been intermingled shall also be liable to the measures referred to in this article, in the same manner and to the same extent as proceeds of crime. 7. For the purpose of this Article and Article 55 of this Convention, each State Party shall empower its courts or other competent authorities to order that bank, financial or commercial records be made available or seized. A State Party shall not decline to act under the provisions of this paragraph on the ground of bank secrecy. 8. States Parties may consider the possibility of requiring that an offender demonstrate the lawful origin of such alleged proceeds of crime or other property liable to confiscation, to the extent that such a requirement is consistent with the fundamental principles of their domestic law and with the nature of judicial and other proceedings. 9. The provisions of this article shall not be so construed as to prejudice the rights of bona fide third parties. 10. Nothing contained in this article shall affect the principle that the measures to which it refers shall be defined and implemented in accordance with and subject to the provisions of the domestic law of a State Party. Article 32 Protection of witnesses, experts and victims 1. Each State Party shall take appropriate measures in accordance with its domestic legal system and within its means to provide effective protection from potential retaliation or intimidation for witnesses and experts who give testimony concerning offences established in accordance with this Convention and, as appropriate, for their relatives and other persons close to them. 2. The measures envisaged in paragraph 1 of this Article may include, inter alia, without prejudice to the rights of the defendant, including the right to due process: (a) establishing procedures for the physical protection of such persons, such as, to the extent necessary and feasible, relocating them and permitting, where appropriate, non-disclosure or limitations on the disclosure of information concerning the identity and whereabouts of such persons; (b) providing evidentiary rules to permit witnesses and experts to give testimony in a manner that ensures the safety of such persons, such as permitting testimony to be given through the use of communications technology such as video or other adequate means. 3. States Parties shall consider entering into agreements or arrangements with other States for the relocation of persons referred to in paragraph 1 of this Article. 4. The provisions of this Article shall also apply to victims insofar as they are witnesses. 5. Each State Party shall, subject to its domestic law, enable the views and concerns of victims to be presented and considered at appropriate stages of criminal proceedings against offenders in a manner not prejudicial to the rights of the defence. Article 33 Protection of reporting persons Each State Party shall consider incorporating into its domestic legal system appropriate measures to provide protection against any unjustified treatment for any person who reports in good faith and on reasonable grounds to the competent authorities any facts concerning offences established in accordance with this Convention. Article 34 Consequences of acts of corruption With due regard to the rights of third parties acquired in good faith, each State Party shall take measures, in accordance with the fundamental principles of its domestic law, to address consequences of corruption. In this context, States Parties may consider corruption a relevant factor in legal proceedings to annul or rescind a contract, withdraw a concession or other similar instrument or take any other remedial action. Article 35 Compensation for damage Each State Party shall take such measures as may be necessary, in accordance with principles of its domestic law, to ensure that entities or persons who have suffered damage as a result of an act of corruption have the right to initiate legal proceedings against those responsible for that damage in order to obtain compensation. Article 36 Specialised authorities Each State Party shall, in accordance with the fundamental principles of its legal system, ensure the existence of a body or bodies or persons specialised in combating corruption through law enforcement. Such body or bodies or persons shall be granted the necessary independence, in accordance with the fundamental principles of the legal system of the State Party, to be able to carry out their functions effectively and without any undue influence. Such persons or staff of such body or bodies should have the appropriate training and resources to carry out their tasks. Article 37 Cooperation with law enforcement authorities 1. Each State Party shall take appropriate measures to encourage persons who participate or who have participated in the commission of an offence established in accordance with this Convention to supply information useful to competent authorities for investigative and evidentiary purposes and to provide factual, specific help to competent authorities that may contribute to depriving offenders of the proceeds of crime and to recovering such proceeds. 2. Each State Party shall consider providing for the possibility, in appropriate cases, of mitigating punishment of an accused person who provides substantial cooperation in the investigation or prosecution of an offence established in accordance with this Convention. 3. Each State Party shall consider providing for the possibility, in accordance with fundamental principles of its domestic law, of granting immunity from prosecution to a person who provides substantial cooperation in the investigation or prosecution of an offence established in accordance with this Convention. 4. Protection of such persons shall be, mutatis mutandis, as provided for in Article 32 of this Convention. 5. Where a person referred to in paragraph 1 of this Article located in one State Party can provide substantial cooperation to the competent authorities of another State Party, the States Parties concerned may consider entering into agreements or arrangements, in accordance with their domestic law, concerning the potential provision by the other State Party of the treatment set forth in paragraphs 2 and 3 of this Article. Article 38 Cooperation between national authorities Each State Party shall take such measures as may be necessary to encourage, in accordance with its domestic law, cooperation between, on the one hand, its public authorities, as well as its public officials, and, on the other hand, its authorities responsible for investigating and prosecuting criminal offences. Such cooperation may include: (a) Informing the latter authorities, on their own initiative, where there are reasonable grounds to believe that any of the offences established in accordance with Articles 15, 21 and 23 of this Convention has been committed; or (b) Providing, upon request, to the latter authorities all necessary information. Article 39 Cooperation between national authorities and the private sector 1. Each State Party shall take such measures as may be necessary to encourage, in accordance with its domestic law, cooperation between national investigating and prosecuting authorities and entities of the private sector, in particular financial institutions, relating to matters involving the commission of offences established in accordance with this Convention. 2. Each State Party shall consider encouraging its nationals and other persons with a habitual residence in its territory to report to the national investigating and prosecuting authorities the commission of an offence established in accordance with this Convention. Article 40 Bank secrecy Each State Party shall ensure that, in the case of domestic criminal investigations of offences established in accordance with this Convention, there are appropriate mechanisms available within its domestic legal system to overcome obstacles that may arise out of the application of bank secrecy laws. Article 41 Criminal record Each State Party may adopt such legislative or other measures as may be necessary to take into consideration, under such terms as and for the purpose that it deems appropriate, any previous conviction in another State of an alleged offender for the purpose of using such information in criminal proceedings relating to an offence established in accordance with this Convention. Article 42 Jurisdiction 1. Each State Party shall adopt such measures as may be necessary to establish its jurisdiction over the offences established in accordance with this Convention when: (a) The offence is committed in the territory of that State Party; or (b) The offence is committed on board a vessel that is flying the flag of that State Party or an aircraft that is registered under the laws of that State Party at the time that the offence is committed. 2. Subject to Article 4 of this Convention, a State Party may also establish its jurisdiction over any such offence when: (a) The offence is committed against a national of that State Party; or (b) The offence is committed by a national of that State Party or a stateless person who has his or her habitual residence in its territory; or (c) The offence is one of those established in accordance with Article 23, paragraph 1(b)(ii), of this Convention and is committed outside its territory with a view to the commission of an offence established in accordance with Article 23, paragraph 1(a)(i) or (ii) or (b)(i), of this Convention within its territory; or (d) The offence is committed against the State Party. 3. For the purposes of Article 44 of this Convention, each State Party shall take such measures as may be necessary to establish its jurisdiction over the offences established in accordance with this Convention when the alleged offender is present in its territory and it does not extradite such person solely on the ground that he or she is one of its nationals. 4. Each State Party may also take such measures as may be necessary to establish its jurisdiction over the offences established in accordance with this Convention when the alleged offender is present in its territory and it does not extradite him or her. 5. If a State Party exercising its jurisdiction under paragraph 1 or 2 of this Article has been notified, or has otherwise learned, that any other States Parties are conducting an investigation, prosecution or judicial proceeding in respect of the same conduct, the competent authorities of those States Parties shall, as appropriate, consult one another with a view to coordinating their actions. 6. Without prejudice to norms of general international law, this Convention shall not exclude the exercise of any criminal jurisdiction established by a State Party in accordance with its domestic law. CHAPTER IV INTERNATIONAL COOPERATION Article 43 International cooperation 1. States Parties shall cooperate in criminal matters in accordance with Articles 44 to 50 of this Convention. Where appropriate and consistent with their domestic legal system, States Parties shall consider assisting each other in investigations of and proceedings in civil and administrative matters relating to corruption. 2. In matters of international cooperation, whenever dual criminality is considered a requirement, it shall be deemed fulfilled irrespective of whether the laws of the requested State Party place the offence within the same category of offence or denominate the offence by the same terminology as the requesting State Party, if the conduct underlying the offence for which assistance is sought is a criminal offence under the laws of both States Parties. Article 44 Extradition 1. This Article shall apply to the offences established in accordance with this Convention where the person who is the subject of the request for extradition is present in the territory of the requested State Party, provided that the offence for which extradition is sought is punishable under the domestic law of both the requesting State Party and the requested State Party. 2. Notwithstanding the provisions of paragraph 1 of this Article, a State Party whose law so permits may grant the extradition of a person for any of the offences covered by this Convention that are not punishable under its own domestic law. 3. If the request for extradition includes several separate offences, at least one of which is extraditable under this Article and some of which are not extraditable by reason of their period of imprisonment but are related to offences established in accordance with this Convention, the requested State Party may apply this Article also in respect of those offences. 4. Each of the offences to which this Article applies shall be deemed to be included as an extraditable offence in any extradition treaty existing between States Parties. States Parties undertake to include such offences as extraditable offences in every extradition treaty to be concluded between them. A State Party whose law so permits, in case it uses this Convention as the basis for extradition, shall not consider any of the offences established in accordance with this Convention to be a political offence. 5. If a State Party that makes extradition conditional on the existence of a treaty receives a request for extradition from another State Party with which it has no extradition treaty, it may consider this Convention the legal basis for extradition in respect of any offence to which this Article applies. 6. A State Party that makes extradition conditional on the existence of a treaty shall: (a) At the time of deposit of its instrument of ratification, acceptance or approval of or accession to this Convention, inform the Secretary-General of the United Nations whether it will take this Convention as the legal basis for cooperation on extradition with other States Parties to this Convention; and (b) If it does not take this Convention as the legal basis for cooperation on extradition, seek, where appropriate, to conclude treaties on extradition with other States Parties to this Convention in order to implement this Article. 7. States Parties that do not make extradition conditional on the existence of a treaty shall recognise offences to which this Article applies as extraditable offences between themselves. 8. Extradition shall be subject to the conditions provided for by the domestic law of the requested State Party or by applicable extradition treaties, including, inter alia, conditions in relation to the minimum penalty requirement for extradition and the grounds upon which the requested State Party may refuse extradition. 9. States Parties shall, subject to their domestic law, endeavour to expedite extradition procedures and to simplify evidentiary requirements relating thereto in respect of any offence to which this Article applies. 10. Subject to the provisions of its domestic law and its extradition treaties, the requested State Party may, upon being satisfied that the circumstances so warrant and are urgent and at the request of the requesting State Party, take a person whose extradition is sought and who is present in its territory into custody or take other appropriate measures to ensure his or her presence at extradition proceedings. 11. A State Party in whose territory an alleged offender is found, if it does not extradite such person in respect of an offence to which this Article applies solely on the ground that he or she is one of its nationals, shall, at the request of the State Party seeking extradition, be obliged to submit the case without undue delay to its competent authorities for the purpose of prosecution. Those authorities shall take their decision and conduct their proceedings in the same manner as in the case of any other offence of a grave nature under the domestic law of that State Party. The States Parties concerned shall cooperate with each other, in particular on procedural and evidentiary aspects, to ensure the efficiency of such prosecution. 12. Whenever a State Party is permitted under its domestic law to extradite or otherwise surrender one of its nationals only upon the condition that the person will be returned to that State Party to serve the sentence imposed as a result of the trial or proceedings for which the extradition or surrender of the person was sought and that State Party and the State Party seeking the extradition of the person agree with this option and other terms that they may deem appropriate, such conditional extradition or surrender shall be sufficient to discharge the obligation set forth in paragraph 11 of this Article. 13. If extradition, sought for purposes of enforcing a sentence, is refused because the person sought is a national of the requested State Party, the requested State Party shall, if its domestic law so permits and in conformity with the requirements of such law, upon application of the requesting State Party, consider the enforcement of the sentence imposed under the domestic law of the requesting State Party or the remainder thereof. 14. Any person regarding whom proceedings are being carried out in connection with any of the offences to which this Article applies shall be guaranteed fair treatment at all stages of the proceedings, including enjoyment of all the rights and guarantees provided by the domestic law of the State Party in the territory of which that person is present. 15. Nothing in this Convention shall be interpreted as imposing an obligation to extradite if the requested State Party has substantial grounds for believing that the request has been made for the purpose of prosecuting or punishing a person on account of that person's sex, race, religion, nationality, ethnic origin or political opinions or that compliance with the request would cause prejudice to that person's position for any one of these reasons. 16. States Parties may not refuse a request for extradition on the sole ground that the offence is also considered to involve fiscal matters. 17. Before refusing extradition, the requested State Party shall, where appropriate, consult with the requesting State Party to provide it with ample opportunity to present its opinions and to provide information relevant to its allegation. 18. States Parties shall seek to conclude bilateral and multilateral agreements or arrangements to carry out or to enhance the effectiveness of extradition. Article 45 Transfer of sentenced persons States Parties may consider entering into bilateral or multilateral agreements or arrangements on the transfer to their territory of persons sentenced to imprisonment or other forms of deprivation of liberty for offences established in accordance with this Convention in order that they may complete their sentences there. Article 46 Mutual legal assistance 1. States Parties shall afford one another the widest measure of mutual legal assistance in investigations, prosecutions and judicial proceedings in relation to the offences covered by this Convention. 2. Mutual legal assistance shall be afforded to the fullest extent possible under relevant laws, treaties, agreements and arrangements of the requested State Party with respect to investigations, prosecutions and judicial proceedings in relation to the offences for which a legal person may be held liable in accordance with Article 26 of this Convention in the requesting State Party. 3. Mutual legal assistance to be afforded in accordance with this Article may be requested for any of the following purposes: (a) taking evidence or statements from persons; (b) effecting service of judicial documents; (c) executing searches and seizures, and freezing; (d) examining objects and sites; (e) providing information, evidentiary items and expert evaluations; (f) providing originals or certified copies of relevant documents and records, including government, bank, financial, corporate or business records; (g) identifying or tracing proceeds of crime, property, instrumentalities or other things for evidentiary purposes; (h) facilitating the voluntary appearance of persons in the requesting State Party; (i) any other type of assistance that is not contrary to the domestic law of the requested State Party; (j) identifying, freezing and tracing proceeds of crime in accordance with the provisions of Chapter V of this Convention; (k) the recovery of assets, in accordance with the provisions of Chapter V of this Convention. 4. Without prejudice to domestic law, the competent authorities of a State Party may, without prior request, transmit information relating to criminal matters to a competent authority in another State Party where they believe that such information could assist the authority in undertaking or successfully concluding inquiries and criminal proceedings or could result in a request formulated by the latter State Party pursuant to this Convention. 5. The transmission of information pursuant to paragraph 4 of this Article shall be without prejudice to inquiries and criminal proceedings in the State of the competent authorities providing the information. The competent authorities receiving the information shall comply with a request that said information remain confidential, even temporarily, or with restrictions on its use. However, this shall not prevent the receiving State Party from disclosing in its proceedings information that is exculpatory to an accused person. In such a case, the receiving State Party shall notify the transmitting State Party prior to the disclosure and, if so requested, consult with the transmitting State Party. If, in an exceptional case, advance notice is not possible, the receiving State Party shall inform the transmitting State Party of the disclosure without delay. 6. The provisions of this Article shall not affect the obligations under any other treaty, bilateral or multilateral, that governs or will govern, in whole or in part, mutual legal assistance. 7. Paragraphs 9 to 29 of this Article shall apply to requests made pursuant to this Article if the States Parties in question are not bound by a treaty of mutual legal assistance. If those States Parties are bound by such a treaty, the corresponding provisions of that treaty shall apply unless the States Parties agree to apply paragraphs 9 to 29 of this Article in lieu thereof. States Parties are strongly encouraged to apply those paragraphs if they facilitate cooperation. 8. States Parties shall not decline to render mutual legal assistance pursuant to this Article on the ground of bank secrecy. 9. (a) A requested State Party, in responding to a request for assistance pursuant to this Article in the absence of dual criminality, shall take into account the purposes of this Convention, as set forth in Article 1; (b) States Parties may decline to render assistance pursuant to this Article on the ground of absence of dual criminality. However, a requested State Party shall, where consistent with the basic concepts of its legal system, render assistance that does not involve coercive action. Such assistance may be refused when requests involve matters of a de minimis nature or matters for which the cooperation or assistance sought is available under other provisions of this Convention; (c) each State Party may consider adopting such measures as may be necessary to enable it to provide a wider scope of assistance pursuant to this Article in the absence of dual criminality. 10. A person who is being detained or is serving a sentence in the territory of one State Party whose presence in another State Party is requested for purposes of identification, testimony or otherwise providing assistance in obtaining evidence for investigations, prosecutions or judicial proceedings in relation to offences covered by this Convention may be transferred if the following conditions are met: (a) the person freely gives his or her informed consent; (b) the competent authorities of both States Parties agree, subject to such conditions as those States Parties may deem appropriate. 11. For the purposes of paragraph 10 of this Article: (a) the State Party to which the person is transferred shall have the authority and obligation to keep the person transferred in custody, unless otherwise requested or authorised by the State Party from which the person was transferred; (b) the State Party to which the person is transferred shall without delay implement its obligation to return the person to the custody of the State Party from which the person was transferred as agreed beforehand, or as otherwise agreed, by the competent authorities of both States Parties; (c) the State Party to which the person is transferred shall not require the State Party from which the person was transferred to initiate extradition proceedings for the return of the person; (d) the person transferred shall receive credit for service of the sentence being served in the State from which he or she was transferred for time spent in the custody of the State Party to which he or she was transferred. 12. Unless the State Party from which a person is to be transferred in accordance with paragraphs 10 and 11 of this Article so agrees, that person, whatever his or her nationality, shall not be prosecuted, detained, punished or subjected to any other restriction of his or her personal liberty in the territory of the State to which that person is transferred in respect of acts, omissions or convictions prior to his or her departure from the territory of the State from which he or she was transferred. 13. Each State Party shall designate a central authority that shall have the responsibility and power to receive requests for mutual legal assistance and either to execute them or to transmit them to the competent authorities for execution. Where a State Party has a special region or territory with a separate system of mutual legal assistance, it may designate a distinct central authority that shall have the same function for that region or territory. Central authorities shall ensure the speedy and proper execution or transmission of the requests received. Where the central authority transmits the request to a competent authority for execution, it shall encourage the speedy and proper execution of the request by the competent authority. The Secretary-General of the United Nations shall be notified of the central authority designated for this purpose at the time each State Party deposits its instrument of ratification, acceptance or approval of or accession to this Convention. Requests for mutual legal assistance and any communication related thereto shall be transmitted to the central authorities designated by the States Parties. This requirement shall be without prejudice to the right of a State Party to require that such requests and communications be addressed to it through diplomatic channels and, in urgent circumstances, where the States Parties agree, through the International Criminal Police Organisation, if possible. 14. Requests shall be made in writing or, where possible, by any means capable of producing a written record, in a language acceptable to the requested State Party, under conditions allowing that State Party to establish authenticity. The Secretary-General of the United Nations shall be notified of the language or languages acceptable to each State Party at the time it deposits its instrument of ratification, acceptance or approval of or accession to this Convention. In urgent circumstances and where agreed by the States Parties, requests may be made orally but shall be confirmed in writing forthwith. 15. A request for mutual legal assistance shall contain: (a) the identity of the authority making the request; (b) the subject matter and nature of the investigation, prosecution or judicial proceeding to which the request relates and the name and functions of the authority conducting the investigation, prosecution or judicial proceeding; (c) a summary of the relevant facts, except in relation to requests for the purpose of service of judicial documents; (d) a description of the assistance sought and details of any particular procedure that the requesting State Party wishes to be followed; (e) where possible, the identity, location and nationality of any person concerned; and (f) the purpose for which the evidence, information or action is sought. 16. The requested State Party may request additional information when it appears necessary for the execution of the request in accordance with its domestic law or when it can facilitate such execution. 17. A request shall be executed in accordance with the domestic law of the requested State Party and, to the extent not contrary to the domestic law of the requested State Party and where possible, in accordance with the procedures specified in the request. 18. Wherever possible and consistent with fundamental principles of domestic law, when an individual is in the territory of a State Party and has to be heard as a witness or expert by the judicial authorities of another State Party, the first State Party may, at the request of the other, permit the hearing to take place by video conference if it is not possible or desirable for the individual in question to appear in person in the territory of the requesting State Party. States Parties may agree that the hearing shall be conducted by a judicial authority of the requesting State Party and attended by a judicial authority of the requested State Party. 19. The requesting State Party shall not transmit or use information or evidence furnished by the requested State Party for investigations, prosecutions or judicial proceedings other than those stated in the request without the prior consent of the requested State Party. Nothing in this paragraph shall prevent the requesting State Party from disclosing in its proceedings information or evidence that is exculpatory to an accused person. In the latter case, the requesting State Party shall notify the requested State Party prior to the disclosure and, if so requested, consult with the requested State Party. If, in an exceptional case, advance notice is not possible, the requesting State Party shall inform the requested State Party of the disclosure without delay. 20. The requesting State Party may require that the requested State Party keep confidential the fact and substance of the request, except to the extent necessary to execute the request. If the requested State Party cannot comply with the requirement of confidentiality, it shall promptly inform the requesting State Party. 21. Mutual legal assistance may be refused: (a) if the request is not made in conformity with the provisions of this Article; (b) if the requested State Party considers that execution of the request is likely to prejudice its sovereignty, security, ordre public or other essential interests; (c) if the authorities of the requested State Party would be prohibited by its domestic law from carrying out the action requested with regard to any similar offence, had it been subject to investigation, prosecution or judicial proceedings under their own jurisdiction; (d) if it would be contrary to the legal system of the requested State Party relating to mutual legal assistance for the request to be granted. 22. States Parties may not refuse a request for mutual legal assistance on the sole ground that the offence is also considered to involve fiscal matters. 23. Reasons shall be given for any refusal of mutual legal assistance. 24. The requested State Party shall execute the request for mutual legal assistance as soon as possible and shall take as full account as possible of any deadlines suggested by the requesting State Party and for which reasons are given, preferably in the request. The requesting State Party may make reasonable requests for information on the status and progress of measures taken by the requested State Party to satisfy its request. The requested State Party shall respond to reasonable requests by the requesting State Party on the status, and progress in its handling, of the request. The requesting State Party shall promptly inform the requested State Party when the assistance sought is no longer required. 25. Mutual legal assistance may be postponed by the requested State Party on the ground that it interferes with an ongoing investigation, prosecution or judicial proceeding. 26. Before refusing a request pursuant to paragraph 21 of this Article or postponing its execution pursuant to paragraph 25 of this Article, the requested State Party shall consult with the requesting State Party to consider whether assistance may be granted subject to such terms and conditions as it deems necessary. If the requesting State Party accepts assistance subject to those conditions, it shall comply with the conditions. 27. Without prejudice to the application of paragraph 12 of this Article, a witness, expert or other person who, at the request of the requesting State Party, consents to give evidence in a proceeding or to assist in an investigation, prosecution or judicial proceeding in the territory of the requesting State Party shall not be prosecuted, detained, punished or subjected to any other restriction of his or her personal liberty in that territory in respect of acts, omissions or convictions prior to his or her departure from the territory of the requested State Party. Such safe conduct shall cease when the witness, expert or other person having had, for a period of fifteen consecutive days or for any period agreed upon by the States Parties from the date on which he or she has been officially informed that his or her presence is no longer required by the judicial authorities, an opportunity of leaving, has nevertheless remained voluntarily in the territory of the requesting State Party or, having left it, has returned of his or her own free will. 28. The ordinary costs of executing a request shall be borne by the requested State Party, unless otherwise agreed by the States Parties concerned. If expenses of a substantial or extraordinary nature are or will be required to fulfil the request, the States Parties shall consult to determine the terms and conditions under which the request will be executed, as well as the manner in which the costs shall be borne. 29. The requested State Party: (a) shall provide to the requesting State Party copies of government records, documents or information in its possession that under its domestic law are available to the general public; (b) may, at its discretion, provide to the requesting State Party in whole, in part or subject to such conditions as it deems appropriate, copies of any government records, documents or information in its possession that under its domestic law are not available to the general public. 30. States Parties shall consider, as may be necessary, the possibility of concluding bilateral or multilateral agreements or arrangements that would serve the purposes of, give practical effect to or enhance the provisions of this Article. Article 47 Transfer of criminal proceedings States Parties shall consider the possibility of transferring to one another proceedings for the prosecution of an offence established in accordance with this Convention in cases where such transfer is considered to be in the interests of the proper administration of justice, in particular in cases where several jurisdictions are involved, with a view to concentrating the prosecution. Article 48 Law enforcement cooperation 1. States Parties shall cooperate closely with one another, consistent with their respective domestic legal and administrative systems, to enhance the effectiveness of law enforcement action to combat the offences covered by this Convention. States Parties shall, in particular, take effective measures: (a) to enhance and, where necessary, to establish channels of communication between their competent authorities, agencies and services in order to facilitate the secure and rapid exchange of information concerning all aspects of the offences covered by this Convention, including, if the States Parties concerned deem it appropriate, links with other criminal activities; (b) to cooperate with other States Parties in conducting inquiries with respect to offences covered by this Convention concerning: (i) the identity, whereabouts and activities of persons suspected of involvement in such offences or the location of other persons concerned; (ii) the movement of proceeds of crime or property derived from the commission of such offences; (iii) the movement of property, equipment or other instrumentalities used or intended for use in the commission of such offences; (c) to provide, where appropriate, necessary items or quantities of substances for analytical or investigative purposes; (d) to exchange, where appropriate, information with other States Parties concerning specific means and methods used to commit offences covered by this Convention, including the use of false identities, forged, altered or false documents and other means of concealing activities; (e) to facilitate effective coordination between their competent authorities, agencies and services and to promote the exchange of personnel and other experts, including, subject to bilateral agreements or arrangements between the States Parties concerned, the posting of liaison officers; (f) to exchange information and coordinate administrative and other measures taken as appropriate for the purpose of early identification of the offences covered by this Convention. 2. With a view to giving effect to this Convention, States Parties shall consider entering into bilateral or multilateral agreements or arrangements on direct cooperation between their law enforcement agencies and, where such agreements or arrangements already exist, amending them. In the absence of such agreements or arrangements between the States Parties concerned, the States Parties may consider this Convention to be the basis for mutual law enforcement cooperation in respect of the offences covered by this Convention. Whenever appropriate, States Parties shall make full use of agreements or arrangements, including international or regional organisations, to enhance the cooperation between their law enforcement agencies. 3. States Parties shall endeavour to cooperate within their means to respond to offences covered by this Convention committed through the use of modern technology. Article 49 Joint investigations States Parties shall consider concluding bilateral or multilateral agreements or arrangements whereby, in relation to matters that are the subject of investigations, prosecutions or judicial proceedings in one or more States, the competent authorities concerned may establish joint investigative bodies. In the absence of such agreements or arrangements, joint investigations may be undertaken by agreement on a case-by-case basis. The States Parties involved shall ensure that the sovereignty of the State Party in whose territory such investigation is to take place is fully respected. Article 50 Special investigative techniques 1. In order to combat corruption effectively, each State Party shall, to the extent permitted by the basic principles of its domestic legal system and in accordance with the conditions prescribed by its domestic law, take such measures as may be necessary, within its means, to allow for the appropriate use by its competent authorities of controlled delivery and, where it deems appropriate, other special investigative techniques, such as electronic or other forms of surveillance and undercover operations, within its territory, and to allow for the admissibility in court of evidence derived therefrom. 2. For the purpose of investigating the offences covered by this Convention, States Parties are encouraged to conclude, when necessary, appropriate bilateral or multilateral agreements or arrangements for using such special investigative techniques in the context of cooperation at the international level. Such agreements or arrangements shall be concluded and implemented in full compliance with the principle of sovereign equality of States and shall be carried out strictly in accordance with the terms of those agreements or arrangements. 3. In the absence of an agreement or arrangement as set forth in paragraph 2 of this Article, decisions to use such special investigative techniques at the international level shall be made on a case-by-case basis and may, when necessary, take into consideration financial arrangements and understandings with respect to the exercise of jurisdiction by the States Parties concerned. 4. Decisions to use controlled delivery at the international level may, with the consent of the States Parties concerned, include methods such as intercepting and allowing the goods or funds to continue intact or be removed or replaced in whole or in part. CHAPTER V ASSET RECOVERY Article 51 General provision The return of assets pursuant to this chapter is a fundamental principle of this Convention, and States Parties shall afford one another the widest measure of cooperation and assistance in this regard. Article 52 Prevention and detection of transfers of proceeds of crime 1. Without prejudice to Article 14 of this Convention, each State Party shall take such measures as may be necessary, in accordance with its domestic law, to require financial institutions within its jurisdiction to verify the identity of customers, to take reasonable steps to determine the identity of beneficial owners of funds deposited into high-value accounts and to conduct enhanced scrutiny of accounts sought or maintained by or on behalf of individuals who are, or have been, entrusted with prominent public functions and their family members and close associates. Such enhanced scrutiny shall be reasonably designed to detect suspicious transactions for the purpose of reporting to competent authorities and should not be so construed as to discourage or prohibit financial institutions from doing business with any legitimate customer. 2. In order to facilitate implementation of the measures provided for in paragraph 1 of this Article, each State Party, in accordance with its domestic law and inspired by relevant initiatives of regional, interregional and multilateral organisations against money-laundering, shall: (a) Issue advisories regarding the types of natural or legal person to whose accounts financial institutions within its jurisdiction will be expected to apply enhanced scrutiny, the types of accounts and transactions to which to pay particular attention and appropriate account-opening, maintenance and record-keeping measures to take concerning such accounts; and (b) Where appropriate, notify financial institutions within its jurisdiction, at the request of another State Party or on its own initiative, of the identity of particular natural or legal persons to whose accounts such institutions will be expected to apply enhanced scrutiny, in addition to those whom the financial institutions may otherwise identify. 3. In the context of paragraph 2(a) of this Article, each State Party shall implement measures to ensure that its financial institutions maintain adequate records, over an appropriate period of time, of accounts and transactions involving the persons mentioned in paragraph 1 of this Article, which should, as a minimum, contain information relating to the identity of the customer as well as, as far as possible, of the beneficial owner. 4. With the aim of preventing and detecting transfers of proceeds of offences established in accordance with this Convention, each State Party shall implement appropriate and effective measures to prevent, with the help of its regulatory and oversight bodies, the establishment of banks that have no physical presence and that are not affiliated with a regulated financial group. Moreover, States Parties may consider requiring their financial institutions to refuse to enter into or continue a correspondent banking relationship with such institutions and to guard against establishing relations with foreign financial institutions that permit their accounts to be used by banks that have no physical presence and that are not affiliated with a regulated financial group. 5. Each State Party shall consider establishing, in accordance with its domestic law, effective financial disclosure systems for appropriate public officials and shall provide for appropriate sanctions for non-compliance. Each State Party shall also consider taking such measures as may be necessary to permit its competent authorities to share that information with the competent authorities in other States Parties when necessary to investigate, claim and recover proceeds of offences established in accordance with this Convention. 6. Each State Party shall consider taking such measures as may be necessary, in accordance with its domestic law, to require appropriate public officials having an interest in or signature or other authority over a financial account in a foreign country to report that relationship to appropriate authorities and to maintain appropriate records related to such accounts. Such measures shall also provide for appropriate sanctions for non-compliance. Article 53 Measures for direct recovery of property Each State Party shall, in accordance with its domestic law: (a) Take such measures as may be necessary to permit another State Party to initiate civil action in its courts to establish title to or ownership of property acquired through the commission of an offence established in accordance with this Convention; (b) Take such measures as may be necessary to permit its courts to order those who have committed offences established in accordance with this Convention to pay compensation or damages to another State Party that has been harmed by such offences; and (c) Take such measures as may be necessary to permit its courts or competent authorities, when having to decide on confiscation, to recognise another State Party's claim as a legitimate owner of property acquired through the commission of an offence established in accordance with this Convention. Article 54 Mechanisms for recovery of property through international cooperation in confiscation 1. Each State Party, in order to provide mutual legal assistance pursuant to Article 55 of this Convention with respect to property acquired through or involved in the commission of an offence established in accordance with this Convention, shall, in accordance with its domestic law: (a) Take such measures as may be necessary to permit its competent authorities to give effect to an order of confiscation issued by a court of another State Party; (b) Take such measures as may be necessary to permit its competent authorities, where they have jurisdiction, to order the confiscation of such property of foreign origin by adjudication of an offence of money-laundering or such other offence as may be within its jurisdiction or by other procedures authorised under its domestic law; and (c) Consider taking such measures as may be necessary to allow confiscation of such property without a criminal conviction in cases in which the offender cannot be prosecuted by reason of death, flight or absence or in other appropriate cases. 2. Each State Party, in order to provide mutual legal assistance upon a request made pursuant to paragraph 2 of Article 55 of this Convention, shall, in accordance with its domestic law: (a) Take such measures as may be necessary to permit its competent authorities to freeze or seize property upon a freezing or seizure order issued by a court or competent authority of a requesting State Party that provides a reasonable basis for the requested State Party to believe that there are sufficient grounds for taking such actions and that the property would eventually be subject to an order of confiscation for purposes of paragraph 1(a) of this Article; (b) Take such measures as may be necessary to permit its competent authorities to freeze or seize property upon a request that provides a reasonable basis for the requested State Party to believe that there are sufficient grounds for taking such actions and that the property would eventually be subject to an order of confiscation for purposes of paragraph 1(a) of this Article; and (c) Consider taking additional measures to permit its competent authorities to preserve property for confiscation, such as on the basis of a foreign arrest or criminal charge related to the acquisition of such property. Article 55 International cooperation for purposes of confiscation 1. A State Party that has received a request from another State Party having jurisdiction over an offence established in accordance with this Convention for confiscation of proceeds of crime, property, equipment or other instrumentalities referred to in Article 31(1) of this Convention situated in its territory shall, to the greatest extent possible within its domestic legal system: (a) Submit the request to its competent authorities for the purpose of obtaining an order of confiscation and, if such an order is granted, give effect to it; or (b) Submit to its competent authorities, with a view to giving effect to it to the extent requested, an order of confiscation issued by a court in the territory of the requesting State Party in accordance with Articles 31(1) and 54(1)(a) of this Convention insofar as it relates to proceeds of crime, property, equipment or other instrumentalities referred to in Article 31, paragraph 1, situated in the territory of the requested State Party. 2. Following a request made by another State Party having jurisdiction over an offence established in accordance with this Convention, the requested State Party shall take measures to identify, trace and freeze or seize proceeds of crime, property, equipment or other instrumentalities referred to in Article 31(1) of this Convention for the purpose of eventual confiscation to be ordered either by the requesting State Party or, pursuant to a request under paragraph 1 of this Article, by the requested State Party. 3. The provisions of Article 46 of this Convention are applicable, mutatis mutandis, to this Article. In addition to the information specified in Article 46(15) requests made pursuant to this Article shall contain: (a) In the case of a request pertaining to paragraph 1(a) of this Article, a description of the property to be confiscated, including, to the extent possible, the location and, where relevant, the estimated value of the property and a statement of the facts relied upon by the requesting State Party sufficient to enable the requested State Party to seek the order under its domestic law; (b) In the case of a request pertaining to paragraph 1(b) of this Article, a legally admissible copy of an order of confiscation upon which the request is based issued by the requesting State Party, a statement of the facts and information as to the extent to which execution of the order is requested, a statement specifying the measures taken by the requesting State Party to provide adequate notification to bona fide third parties and to ensure due process and a statement that the confiscation order is final; (c) In the case of a request pertaining to paragraph 2 of this Article, a statement of the facts relied upon by the requesting State Party and a description of the actions requested and, where available, a legally admissible copy of an order on which the request is based. 4. The decisions or actions provided for in paragraphs 1 and 2 of this Article shall be taken by the requested State Party in accordance with and subject to the provisions of its domestic law and its procedural rules or any bilateral or multilateral agreement or arrangement to which it may be bound in relation to the requesting State Party. 5. Each State Party shall furnish copies of its laws and regulations that give effect to this Article and of any subsequent changes to such laws and regulations or a description thereof to the Secretary-General of the United Nations. 6. If a State Party elects to make the taking of the measures referred to in paragraphs 1 and 2 of this Article conditional on the existence of a relevant treaty, that State Party shall consider this Convention the necessary and sufficient treaty basis. 7. Cooperation under this Article may also be refused or provisional measures lifted if the requested State Party does not receive sufficient and timely evidence or if the property is of a de minimis value. 8. Before lifting any provisional measure taken pursuant to this Article, the requested State Party shall, wherever possible, give the requesting State Party an opportunity to present its reasons in favour of continuing the measure. 9. The provisions of this Article shall not be construed as prejudicing the rights of bona fide third parties. Article 56 Special cooperation Without prejudice to its domestic law, each State Party shall endeavour to take measures to permit it to forward, without prejudice to its own investigations, prosecutions or judicial proceedings, information on proceeds of offences established in accordance with this Convention to another State Party without prior request, when it considers that the disclosure of such information might assist the receiving State Party in initiating or carrying out investigations, prosecutions or judicial proceedings or might lead to a request by that State Party under this chapter of the Convention. Article 57 Return and disposal of assets 1. Property confiscated by a State Party pursuant to Article 31 or 55 of this Convention shall be disposed of, including by return to its prior legitimate owners, pursuant to paragraph 3 of this Article, by that State Party in accordance with the provisions of this Convention and its domestic law. 2. Each State Party shall adopt such legislative and other measures, in accordance with the fundamental principles of its domestic law, as may be necessary to enable its competent authorities to return confiscated property, when acting on the request made by another State Party, in accordance with this Convention, taking into account the rights of bona fide third parties. 3. In accordance with Articles 46 and 55 of this Convention and paragraphs 1 and 2 of this Article, the requested State Party shall: (a) In the case of embezzlement of public funds or of laundering of embezzled public funds as referred to in Articles 17 and 23 of this Convention, when confiscation was executed in accordance with Article 55 and on the basis of a final judgement in the requesting State Party, a requirement that can be waived by the requested State Party, return the confiscated property to the requesting State Party; (b) In the case of proceeds of any other offence covered by this Convention, when the confiscation was executed in accordance with Article 55 of this Convention and on the basis of a final judgement in the requesting State Party, a requirement that can be waived by the requested State Party, return the confiscated property to the requesting State Party, when the requesting State Party reasonably establishes its prior ownership of such confiscated property to the requested State Party or when the requested State Party recognises damage to the requesting State Party as a basis for returning the confiscated property; (c) In all other cases, give priority consideration to returning confiscated property to the requesting State Party, returning such property to its prior legitimate owners or compensating the victims of the crime. 4. Where appropriate, unless States Parties decide otherwise, the requested State Party may deduct reasonable expenses incurred in investigations, prosecutions or judicial proceedings leading to the return or disposition of confiscated property pursuant to this Article. 5. Where appropriate, States Parties may also give special consideration to concluding agreements or mutually acceptable arrangements, on a case-by-case basis, for the final disposal of confiscated property. Article 58 Financial intelligence unit States Parties shall cooperate with one another for the purpose of preventing and combating the transfer of proceeds of offences established in accordance with this Convention and of promoting ways and means of recovering such proceeds and, to that end, shall consider establishing a financial intelligence unit to be responsible for receiving, analysing and disseminating to the competent authorities reports of suspicious financial transactions. Article 59 Bilateral and multilateral agreements and arrangements States Parties shall consider concluding bilateral or multilateral agreements or arrangements to enhance the effectiveness of international cooperation undertaken pursuant to this chapter of the Convention. CHAPTER VI TECHNICAL ASSISTANCE AND INFORMATION EXCHANGE Article 60 Training and technical assistance 1. Each State Party shall, to the extent necessary, initiate, develop or improve specific training programmes for its personnel responsible for preventing and combating corruption. Such training programmes could deal, inter alia, with the following areas: (a) effective measures to prevent, detect, investigate, punish and control corruption, including the use of evidence-gathering and investigative methods; (b) building capacity in the development and planning of strategic anticorruption policy; (c) training competent authorities in the preparation of requests for mutual legal assistance that meet the requirements of this Convention; (d) evaluation and strengthening of institutions, public service management and the management of public finances, including public procurement, and the private sector; (e) preventing and combating the transfer of proceeds of offences established in accordance with this Convention and recovering such proceeds; (f) detecting and freezing of the transfer of proceeds of offences established in accordance with this Convention; (g) surveillance of the movement of proceeds of offences established in accordance with this Convention and of the methods used to transfer, conceal or disguise such proceeds; (h) appropriate and efficient legal and administrative mechanisms and methods for facilitating the return of proceeds of offences established in accordance with this Convention; (i) methods used in protecting victims and witnesses who cooperate with judicial authorities; and (j) training in national and international regulations and in languages. 2. States Parties shall, according to their capacity, consider affording one another the widest measure of technical assistance, especially for the benefit of developing countries, in their respective plans and programmes to combat corruption, including material support and training in the areas referred to in paragraph 1 of this Article, and training and assistance and the mutual exchange of relevant experience and specialised knowledge, which will facilitate international cooperation between States Parties in the areas of extradition and mutual legal assistance. 3. States Parties shall strengthen, to the extent necessary, efforts to maximise operational and training activities in international and regional organisations and in the framework of relevant bilateral and multilateral agreements or arrangements. 4. States Parties shall consider assisting one another, upon request, in conducting evaluations, studies and research relating to the types, causes, effects and costs of corruption in their respective countries, with a view to developing, with the participation of competent authorities and society, strategies and action plans to combat corruption. 5. In order to facilitate the recovery of proceeds of offences established in accordance with this Convention, States Parties may cooperate in providing each other with the names of experts who could assist in achieving that objective. 6. States Parties shall consider using subregional, regional and international conferences and seminars to promote cooperation and technical assistance and to stimulate discussion on problems of mutual concern, including the special problems and needs of developing countries and countries with economies in transition. 7. States Parties shall consider establishing voluntary mechanisms with a view to contributing financially to the efforts of developing countries and countries with economies in transition to apply this Convention through technical assistance programmes and projects. 8. Each State Party shall consider making voluntary contributions to the United Nations Office on Drugs and Crime for the purpose of fostering, through the Office, programmes and projects in developing countries with a view to implementing this Convention. Article 61 Collection, exchange and analysis of information on corruption 1. Each State Party shall consider analysing, in consultation with experts, trends in corruption in its territory, as well as the circumstances in which corruption offences are committed. 2. States Parties shall consider developing and sharing with each other and through international and regional organisations statistics, analytical expertise concerning corruption and information with a view to developing, insofar as possible, common definitions, standards and methodologies, as well as information on best practices to prevent and combat corruption. 3. Each State Party shall consider monitoring its policies and actual measures to combat corruption and making assessments of their effectiveness and efficiency. Article 62 Other measures: implementation of the Convention through economic development and technical assistance 1. States Parties shall take measures conducive to the optimal implementation of this Convention to the extent possible, through international cooperation, taking into account the negative effects of corruption on society in general, in particular on sustainable development. 2. States Parties shall make concrete efforts to the extent possible and in coordination with each other, as well as with international and regional organisations: (a) To enhance their cooperation at various levels with developing countries, with a view to strengthening the capacity of the latter to prevent and combat corruption; (b) To enhance financial and material assistance to support the efforts of developing countries to prevent and fight corruption effectively and to help them implement this Convention successfully; (c) To provide technical assistance to developing countries and countries with economies in transition to assist them in meeting their needs for the implementation of this Convention. To that end, States Parties shall endeavour to make adequate and regular voluntary contributions to an account specifically designated for that purpose in a United Nations funding mechanism. States Parties may also give special consideration, in accordance with their domestic law and the provisions of this Convention, to contributing to that account a percentage of the money or of the corresponding value of proceeds of crime or property confiscated in accordance with the provisions of this Convention; (d) To encourage and persuade other States and financial institutions as appropriate to join them in efforts in accordance with this Article, in particular by providing more training programmes and modern equipment to developing countries in order to assist them in achieving the objectives of this Convention. 3. To the extent possible, these measures shall be without prejudice to existing foreign assistance commitments or to other financial cooperation arrangements at the bilateral, regional or international level. 4. States Parties may conclude bilateral or multilateral agreements or arrangements on material and logistical assistance, taking into consideration the financial arrangements necessary for the means of international cooperation provided for by this Convention to be effective and for the prevention, detection and control of corruption. CHAPTER VII MECHANISMS FOR IMPLEMENTATION Article 63 Conference of the States Parties to the Convention 1. A Conference of the States Parties to the Convention is hereby established to improve the capacity of and cooperation between States Parties to achieve the objectives set forth in this Convention and to promote and review its implementation. 2. The Secretary-General of the United Nations shall convene the Conference of the States Parties not later than one year following the entry into force of this Convention. Thereafter, regular meetings of the Conference of the States Parties shall be held in accordance with the rules of procedure adopted by the Conference. 3. The Conference of the States Parties shall adopt rules of procedure and rules governing the functioning of the activities set forth in this Article, including rules concerning the admission and participation of observers, and the payment of expenses incurred in carrying out those activities. 4. The Conference of the States Parties shall agree upon activities, procedures and methods of work to achieve the objectives set forth in paragraph 1 of this Article, including: (a) Facilitating activities by States Parties under Articles 60 and 62 and Chapters II to V of this Convention, including by encouraging the mobilisation of voluntary contributions; (b) Facilitating the exchange of information among States Parties on patterns and trends in corruption and on successful practices for preventing and combating it and for the return of proceeds of crime, through, inter alia, the publication of relevant information as mentioned in this Article; (c) Cooperating with relevant international and regional organisations and mechanisms and non-governmental organisations; (d) Making appropriate use of relevant information produced by other international and regional mechanisms for combating and preventing corruption in order to avoid unnecessary duplication of work; (e) Reviewing periodically the implementation of this Convention by its States Parties; (f) Making recommendations to improve this Convention and its implementation; (g) Taking note of the technical assistance requirements of States Parties with regard to the implementation of this Convention and recommending any action it may deem necessary in that respect. 5. For the purpose of paragraph 4 of this Article, the Conference of the States Parties shall acquire the necessary knowledge of the measures taken by States Parties in implementing this Convention and the difficulties encountered by them in doing so through information provided by them and through such supplemental review mechanisms as may be established by the Conference of the States Parties. 6. Each State Party shall provide the Conference of the States Parties with information on its programmes, plans and practices, as well as on legislative and administrative measures to implement this Convention, as required by the Conference of the States Parties. The Conference of the States Parties shall examine the most effective way of receiving and acting upon information, including, inter alia, information received from States Parties and from competent international organisations. Inputs received from relevant non-governmental organisations duly accredited in accordance with procedures to be decided upon by the Conference of the States Parties may also be considered. 7. Pursuant to paragraphs 4 to 6 of this Article, the Conference of the States Parties shall establish, if it deems it necessary, any appropriate mechanism or body to assist in the effective implementation of the Convention. Article 64 Secretariat 1. The Secretary-General of the United Nations shall provide the necessary secretariat services to the Conference of the States Parties to the Convention. 2. The Secretariat shall: (a) Assist the Conference of the States Parties in carrying out the activities set forth in Article 63 of this Convention and make arrangements and provide the necessary services for the sessions of the Conference of the States Parties; (b) Upon request, assist States Parties in providing information to the Conference of the States Parties as envisaged in Article 63, paragraphs 5 and 6, of this Convention; and (c) Ensure the necessary coordination with the secretariats of relevant international and regional organisations. CHAPTER VIII FINAL PROVISIONS Article 65 Implementation of the Convention 1. Each State Party shall take the necessary measures, including legislative and administrative measures, in accordance with fundamental principles of its domestic law, to ensure the implementation of its obligations under this Convention. 2. Each State Party may adopt more strict or severe measures than those provided for by this Convention for preventing and combating corruption. Article 66 Settlement of disputes 1. States Parties shall endeavour to settle disputes concerning the interpretation or application of this Convention through negotiation. 2. Any dispute between two or more States Parties concerning the interpretation or application of this Convention that cannot be settled through negotiation within a reasonable time shall, at the request of one of those States Parties, be submitted to arbitration. If, six months after the date of the request for arbitration, those States Parties are unable to agree on the organisation of the arbitration, any one of those States Parties may refer the dispute to the International Court of Justice by request in accordance with the Statute of the Court. 3. Each State Party may, at the time of signature, ratification, acceptance or approval of or accession to this Convention, declare that it does not consider itself bound by paragraph 2 of this Article. The other States Parties shall not be bound by paragraph 2 of this Article with respect to any State Party that has made such a reservation. 4. Any State Party that has made a reservation in accordance with paragraph 3 of this Article may at any time withdraw that reservation by notification to the Secretary-General of the United Nations. Article 67 Signature, ratification, acceptance, approval and accession 1. This Convention shall be open to all States for signature from 9 to 11 December 2003 in Merida, Mexico, and thereafter at United Nations Headquarters in New York until 9 December 2005. 2. This Convention shall also be open for signature by regional economic integration organisations provided that at least one member State of such organisation has signed this Convention in accordance with paragraph 1 of this Article. 3. This Convention is subject to ratification, acceptance or approval. Instruments of ratification, acceptance or approval shall be deposited with the Secretary-General of the United Nations. A regional economic integration organisation may deposit its instrument of ratification, acceptance or approval if at least one of its Member States has done likewise. In that instrument of ratification, acceptance or approval, such organisation shall declare the extent of its competence with respect to the matters governed by this Convention. Such organisation shall also inform the depositary of any relevant modification in the extent of its competence. 4. This Convention is open for accession by any State or any regional economic integration organisation of which at least one Member State is a Party to this Convention. Instruments of accession shall be deposited with the Secretary-General of the United Nations. At the time of its accession, a regional economic integration organisation shall declare the extent of its competence with respect to matters governed by this Convention. Such organisation shall also inform the depositary of any relevant modification in the extent of its competence. Article 68 Entry into force 1. This Convention shall enter into force on the 90th day after the date of deposit of the 30th instrument of ratification, acceptance, approval or accession. For the purpose of this paragraph, any instrument deposited by a regional economic integration organisation shall not be counted as additional to those deposited by Member States of such organisation. 2. For each State or regional economic integration organisation ratifying, accepting, approving or acceding to this Convention after the deposit of the thirtieth instrument of such action, this Convention shall enter into force on the 30th day after the date of deposit by such State or organisation of the relevant instrument or on the date this Convention enters into force pursuant to paragraph 1 of this Article, whichever is later. Article 69 Amendment 1. After the expiry of five years from the entry into force of this Convention, a State Party may propose an amendment and transmit it to the Secretary-General of the United Nations, who shall thereupon communicate the proposed amendment to the States Parties and to the Conference of the States Parties to the Convention for the purpose of considering and deciding on the proposal. The Conference of the States Parties shall make every effort to achieve consensus on each amendment. If all efforts at consensus have been exhausted and no agreement has been reached, the amendment shall, as a last resort, require for its adoption a two-thirds majority vote of the States Parties present and voting at the meeting of the Conference of the States Parties. 2. Regional economic integration organisations, in matters within their competence, shall exercise their right to vote under this Article with a number of votes equal to the number of their member States that are Parties to this Convention. Such organisations shall not exercise their right to vote if their member States exercise theirs and vice versa. 3. An amendment adopted in accordance with paragraph 1 of this Article is subject to ratification, acceptance or approval by States Parties. 4. An amendment adopted in accordance with paragraph 1 of this Article shall enter into force in respect of a State Party ninety days after the date of the deposit with the Secretary-General of the United Nations of an instrument of ratification, acceptance or approval of such amendment. 5. When an amendment enters into force, it shall be binding on those States Parties which have expressed their consent to be bound by it. Other States Parties shall still be bound by the provisions of this Convention and any earlier amendments that they have ratified, accepted or approved. Article 70 Denunciation 1. A State Party may denounce this Convention by written notification to the Secretary-General of the United Nations. Such denunciation shall become effective one year after the date of receipt of the notification by the Secretary-General. 2. A regional economic integration organisation shall cease to be a Party to this Convention when all of its member States have denounced it. Article 71 Depositary and languages 1. The Secretary-General of the United Nations is designated depositary of this Convention. 2. The original of this Convention, of which the Arabic, Chinese, English, French, Russian and Spanish texts are equally authentic, shall be deposited with the Secretary-General of the United Nations. IN WITNESS WHEREOF, the undersigned plenipotentiaries, being duly authorised thereto by their respective Governments, have signed this Convention. CONVENTION DES NATIONS UNIES CONTRE LA CORRUPTION PRÃ AMBULE LES Ã TATS PARTIES Ã LA PRÃ SENTE CONVENTION, PRÃ OCCUPÃ S par la gravitÃ © des problÃ ¨mes que pose la corruption et de la menace qu'elle constitue pour la stabilitÃ © et la sÃ ©curitÃ © des sociÃ ©tÃ ©s, en sapant les institutions et les valeurs dÃ ©mocratiques, les valeurs Ã ©thiques et la justice et en compromettant le dÃ ©veloppement durable et l'Ã tat de droit, PRÃ OCCUPÃ S Ã GALEMENT par les liens qui existent entre la corruption et d'autres formes de criminalitÃ ©, en particulier la criminalitÃ © organisÃ ©e et la criminalitÃ © Ã ©conomique, y compris le blanchiment d'argent, PRÃ OCCUPÃ S EN OUTRE par les affaires de corruption qui portent sur des quantitÃ ©s considÃ ©rables d'avoirs, pouvant reprÃ ©senter une part substantielle des ressources des Ã tats, et qui menacent la stabilitÃ © politique et le dÃ ©veloppement durable de ces Ã tats, CONVAINCUS que la corruption n'est plus une affaire locale mais un phÃ ©nomÃ ¨ne transnational qui frappe toutes les sociÃ ©tÃ ©s et toutes les Ã ©conomies, ce qui rend la coopÃ ©ration internationale essentielle pour la prÃ ©venir et la juguler, CONVAINCUS Ã GALEMENT qu'une approche globale et multidisciplinaire est nÃ ©cessaire pour prÃ ©venir et combattre la corruption efficacement, CONVAINCUS EN OUTRE que l'offre d'assistance technique peut contribuer de maniÃ ¨re importante Ã rendre les Ã tats mieux Ã mÃ ªme, y compris par le renforcement des capacitÃ ©s et des institutions, de prÃ ©venir et de combattre la corruption efficacement, CONVAINCUS du fait que l'acquisition illicite de richesses personnelles peut Ã ªtre particuliÃ ¨rement prÃ ©judiciable aux institutions dÃ ©mocratiques, aux Ã ©conomies nationales et Ã l'Ã tat de droit, RÃ SOLUS Ã prÃ ©venir, Ã dÃ ©tecter et Ã dÃ ©courager de faÃ §on plus efficace les transferts internationaux d'avoirs illicitement acquis et Ã renforcer la coopÃ ©ration internationale dans le recouvrement d'avoirs, RECONNAISSANT les principes fondamentaux du respect des garanties prÃ ©vues par la loi dans les procÃ ©dures pÃ ©nales et dans les procÃ ©dures civiles ou administratives concernant la reconnaissance de droits de propriÃ ©tÃ ©, AYANT Ã L'ESPRIT qu'il incombe Ã tous les Ã tats de prÃ ©venir et d'Ã ©radiquer la corruption et que ceux-ci doivent coopÃ ©rer entre eux, avec le soutien et la participation de personnes et de groupes n'appartenant pas au secteur public, comme la sociÃ ©tÃ © civile, les organisations non gouvernementales et les communautÃ ©s de personnes, pour que leurs efforts dans ce domaine soient efficaces, AYANT Ã GALEMENT Ã L'ESPRIT les principes de bonne gestion des affaires publiques et des biens publics, d'Ã ©quitÃ ©, de responsabilitÃ © et d'Ã ©galitÃ © devant la loi et la nÃ ©cessitÃ © de sauvegarder l'intÃ ©gritÃ © et de favoriser une culture de refus de la corruption, SE FÃ LICITANT des travaux menÃ ©s par la Commission pour la prÃ ©vention du crime et la justice pÃ ©nale et l'Office des Nations unies contre la drogue et le crime afin de prÃ ©venir et de combattre la corruption, RAPPELANT les travaux menÃ ©s dans ce domaine par d'autres organisations internationales et rÃ ©gionales, notamment les activitÃ ©s du Conseil de coopÃ ©ration douaniÃ ¨re (Ã ©galement appelÃ © Organisation mondiale des douanes), du Conseil de l'Europe, de la Ligue des Ã tats arabes, de l'Organisation de coopÃ ©ration et de dÃ ©veloppement Ã ©conomiques, de l'Organisation des Ã tats amÃ ©ricains, de l'Union africaine et de l'Union europÃ ©enne, PRENANT ACTE AVEC SATISFACTION des instruments multilatÃ ©raux visant Ã prÃ ©venir et Ã combattre la corruption, tels que, entre autres, la convention interamÃ ©ricaine contre la corruption, adoptÃ ©e par l'Organisation des Ã tats amÃ ©ricains le 29 mars 1996 (7), la convention relative Ã la lutte contre la corruption impliquant des fonctionnaires des CommunautÃ ©s europÃ ©ennes ou des fonctionnaires des Ã tats membres de l'Union europÃ ©enne, adoptÃ ©e par le Conseil de l'Union europÃ ©enne le 26 mai 1997 (8), la convention sur la lutte contre la corruption d'agents publics Ã ©trangers dans les transactions commerciales internationales, adoptÃ ©e par l'Organisation de coopÃ ©ration et de dÃ ©veloppement Ã ©conomiques le 21 novembre 1997 (9), la convention pÃ ©nale sur la corruption, adoptÃ ©e par le comitÃ © des ministres du Conseil de l'Europe le 27 janvier 1999 (10), la convention civile sur la corruption, adoptÃ ©e par le comitÃ © des ministres du Conseil de l'Europe le 4 novembre 1999 (11), et la convention sur la prÃ ©vention et la lutte contre la corruption, adoptÃ ©e par les chefs d'Ã tat ou de gouvernement de l'Union africaine le 12 juillet 2003, SE FÃ LICITANT de l'entrÃ ©e en vigueur, le 29 septembre 2003, de la convention des Nations unies contre la criminalitÃ © transnationale organisÃ ©e (12), SONT CONVENUS DE CE QUI SUIT: CHAPITRE PREMIER DISPOSITIONS GÃ NÃ RALES Article premier Objet La prÃ ©sente convention a pour objet: a) de promouvoir et de renforcer les mesures visant Ã prÃ ©venir et Ã combattre la corruption de maniÃ ¨re plus efficace; b) de promouvoir, de faciliter et d'appuyer la coopÃ ©ration internationale et l'assistance technique aux fins de la prÃ ©vention de la corruption et de la lutte contre celle-ci, y compris le recouvrement d'avoirs; c) de promouvoir l'intÃ ©gritÃ ©, la responsabilitÃ © et la bonne gestion des affaires publiques et des biens publics. Article 2 Terminologie Aux fins de la prÃ ©sente convention: a) on entend par «agent public »: i) toute personne qui dÃ ©tient un mandat lÃ ©gislatif, exÃ ©cutif, administratif ou judiciaire d'un Ã tat partie, qu'elle ait Ã ©tÃ © nommÃ ©e ou Ã ©lue, Ã titre permanent ou temporaire, qu'elle soit rÃ ©munÃ ©rÃ ©e ou non rÃ ©munÃ ©rÃ ©e, et quel que soit son niveau hiÃ ©rarchique; ii) toute autre personne qui exerce une fonction publique, y compris pour un organisme public ou une entreprise publique, ou qui fournit un service public, tels que ces termes sont dÃ ©finis dans le droit interne de l'Ã tat partie et appliquÃ ©s dans la branche pertinente du droit de cet Ã tat; iii) toute autre personne dÃ ©finie comme «agent public » dans le droit interne d'un Ã tat partie. Toutefois, aux fins de certaines mesures spÃ ©cifiques prÃ ©vues au chapitre II de la prÃ ©sente convention, on peut entendre par «agent public » toute personne qui exerce une fonction publique ou qui fournit un service public tels que ces termes sont dÃ ©finis dans le droit interne de l'Ã tat partie et appliquÃ ©s dans la branche pertinente du droit de cet Ã tat; b) on entend par «agent public Ã ©tranger » toute personne qui dÃ ©tient un mandat lÃ ©gislatif, exÃ ©cutif, administratif ou judiciaire d'un pays Ã ©tranger, qu'elle ait Ã ©tÃ © nommÃ ©e ou Ã ©lue; et toute personne qui exerce une fonction publique pour un pays Ã ©tranger, y compris pour un organisme public ou une entreprise publique; c) on entend par «fonctionnaire d'une organisation internationale publique » un fonctionnaire international ou toute personne autorisÃ ©e par une telle organisation Ã agir en son nom; d) on entend par «biens » tous les types d'avoirs, corporels ou incorporels, meubles ou immeubles, tangibles ou intangibles, ainsi que les actes juridiques ou documents attestant la propriÃ ©tÃ © de ces avoirs ou les droits y relatifs; e) on entend par «produit du crime » tout bien provenant directement ou indirectement de la commission d'une infraction ou obtenu directement ou indirectement en la commettant; f) on entend par «gel » ou «saisie » l'interdiction temporaire du transfert, de la conversion, de la disposition ou du mouvement de biens, ou le fait d'assumer temporairement la garde ou le contrÃ ´le de biens sur dÃ ©cision d'un tribunal ou d'une autre autoritÃ © compÃ ©tente; g) on entend par «confiscation » la dÃ ©possession permanente de biens sur dÃ ©cision d'un tribunal ou d'une autre autoritÃ © compÃ ©tente; h) on entend par «infraction principale » toute infraction Ã la suite de laquelle est gÃ ©nÃ ©rÃ © un produit qui est susceptible de devenir l'objet d'une infraction dÃ ©finie Ã l'article 23 de la prÃ ©sente convention; i) on entend par «livraison surveillÃ ©e » la mÃ ©thode consistant Ã permettre la sortie du territoire, le passage par le territoire, ou l'entrÃ ©e sur le territoire d'un ou de plusieurs Ã tats, d'expÃ ©ditions illicites ou suspectÃ ©es de l'Ã ªtre, au su et sous le contrÃ ´le des autoritÃ ©s compÃ ©tentes de ces Ã tats, en vue d'enquÃ ªter sur une infraction et d'identifier les personnes impliquÃ ©es dans sa commission. Article 3 Champ d'application 1. La prÃ ©sente convention s'applique, conformÃ ©ment Ã ses dispositions, Ã la prÃ ©vention, aux enquÃ ªtes et aux poursuites concernant la corruption ainsi qu'au gel, Ã la saisie, Ã la confiscation et Ã la restitution du produit des infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention. 2. Aux fins de l'application de la prÃ ©sente convention, il n'est pas nÃ ©cessaire, sauf si celle-ci en dispose autrement, que les infractions qui y sont visÃ ©es causent un dommage ou un prÃ ©judice patrimonial Ã l'Ã tat. Article 4 Protection de la souverainetÃ © 1. Les Ã tats parties exÃ ©cutent leurs obligations au titre de la prÃ ©sente convention d'une maniÃ ¨re compatible avec les principes de l'Ã ©galitÃ © souveraine et de l'intÃ ©gritÃ © territoriale des Ã tats et avec celui de la non-intervention dans les affaires intÃ ©rieures d'autres Ã tats. 2. Aucune disposition de la prÃ ©sente convention n'habilite un Ã tat partie Ã exercer sur le territoire d'un autre Ã tat une compÃ ©tence et des fonctions qui sont exclusivement rÃ ©servÃ ©es aux autoritÃ ©s de cet autre Ã tat par son droit interne. CHAPITRE II MESURES PRÃ VENTIVES Article 5 Politiques et pratiques de prÃ ©vention de la corruption 1. Chaque Ã tat partie Ã ©labore et applique ou poursuit, conformÃ ©ment aux principes fondamentaux de son systÃ ¨me juridique, des politiques de prÃ ©vention de la corruption efficaces et coordonnÃ ©es qui favorisent la participation de la sociÃ ©tÃ © et reflÃ ¨tent les principes d'Ã tat de droit, de bonne gestion des affaires publiques et des biens publics, d'intÃ ©gritÃ ©, de transparence et de responsabilitÃ ©. 2. Chaque Ã tat partie s'efforce de mettre en place et de promouvoir des pratiques efficaces visant Ã prÃ ©venir la corruption. 3. Chaque Ã tat partie s'efforce d'Ã ©valuer pÃ ©riodiquement les instruments juridiques et mesures administratives pertinents en vue de dÃ ©terminer s'ils sont adÃ ©quats pour prÃ ©venir et combattre la corruption. 4. Les Ã tats parties collaborent, selon qu'il convient et conformÃ ©ment aux principes fondamentaux de leur systÃ ¨me juridique, entre eux et avec les organisations rÃ ©gionales et internationales compÃ ©tentes pour la promotion et la mise au point des mesures visÃ ©es dans le prÃ ©sent article. Dans le cadre de cette collaboration, ils peuvent participer Ã des programmes et Ã des projets internationaux visant Ã prÃ ©venir la corruption. Article 6 Organe ou organes de prÃ ©vention de la corruption 1. Chaque Ã tat partie fait en sorte, conformÃ ©ment aux principes fondamentaux de son systÃ ¨me juridique, qu'existent un ou plusieurs organes, selon qu'il convient, chargÃ ©s de prÃ ©venir la corruption par des moyens tels que: a) l'application des politiques visÃ ©es Ã l'article 5 de la prÃ ©sente convention et, s'il y a lieu, la supervision et la coordination de cette application; b) l'accroissement et la diffusion des connaissances concernant la prÃ ©vention de la corruption. 2. Chaque Ã tat partie accorde Ã l'organe ou aux organes visÃ ©s au paragraphe 1 du prÃ ©sent article l'indÃ ©pendance nÃ ©cessaire, conformÃ ©ment aux principes fondamentaux de son systÃ ¨me juridique, pour leur permettre d'exercer efficacement leurs fonctions Ã l'abri de toute influence indue. Les ressources matÃ ©rielles et les personnels spÃ ©cialisÃ ©s nÃ ©cessaires, ainsi que la formation dont ces personnels peuvent avoir besoin pour exercer leurs fonctions, devraient leur Ã ªtre fournis. 3. Chaque Ã tat partie communique au secrÃ ©taire gÃ ©nÃ ©ral de l'Organisation des Nations unies le nom et l'adresse de l'autoritÃ © ou des autoritÃ ©s susceptibles d'aider d'autres Ã tats parties Ã mettre au point et Ã appliquer des mesures spÃ ©cifiques de prÃ ©vention de la corruption. Article 7 Secteur public 1. Chaque Ã tat partie s'efforce, s'il y a lieu et conformÃ ©ment aux principes fondamentaux de son systÃ ¨me juridique, d'adopter, de maintenir et de renforcer des systÃ ¨mes de recrutement, d'embauchage, de fidÃ ©lisation, de promotion et de retraite des fonctionnaires et, s'il y a lieu, des autres agents publics non Ã ©lus, qui: a) reposent sur les principes d'efficacitÃ © et de transparence et sur des critÃ ¨res objectifs tels que le mÃ ©rite, l'Ã ©quitÃ © et l'aptitude; b) comportent des procÃ ©dures appropriÃ ©es pour sÃ ©lectionner et former les personnes appelÃ ©es Ã occuper des postes publics considÃ ©rÃ ©s comme particuliÃ ¨rement exposÃ ©s Ã la corruption et, s'il y a lieu, pour assurer une rotation sur ces postes; c) favorisent une rÃ ©munÃ ©ration adÃ ©quate et des barÃ ¨mes de traitement Ã ©quitables, compte tenu du niveau de dÃ ©veloppement Ã ©conomique de l'Ã tat partie; d) favorisent l'offre de programmes d'Ã ©ducation et de formation qui leur permettent de s'acquitter de leurs fonctions de maniÃ ¨re correcte, honorable et adÃ ©quate et les fassent bÃ ©nÃ ©ficier d'une formation spÃ ©cialisÃ ©e appropriÃ ©e qui les sensibilise davantage aux risques de corruption inhÃ ©rents Ã l'exercice de leurs fonctions. Ces programmes peuvent faire rÃ ©fÃ ©rence aux codes ou aux normes de conduite applicables. 2. Chaque Ã tat partie envisage aussi d'adopter des mesures lÃ ©gislatives et administratives appropriÃ ©es, compatibles avec les objectifs de la prÃ ©sente convention et conformes aux principes fondamentaux de son droit interne, afin d'arrÃ ªter des critÃ ¨res pour la candidature et l'Ã ©lection Ã un mandat public. 3. Chaque Ã tat partie envisage Ã ©galement d'adopter des mesures lÃ ©gislatives et administratives appropriÃ ©es, compatibles avec les objectifs de la prÃ ©sente convention et conformes aux principes fondamentaux de son droit interne, afin d'accroÃ ®tre la transparence du financement des candidatures Ã un mandat public Ã ©lectif et, le cas Ã ©chÃ ©ant, du financement des partis politiques. 4. Chaque Ã tat partie s'efforce, conformÃ ©ment aux principes fondamentaux de son droit interne, d'adopter, de maintenir et de renforcer des systÃ ¨mes qui favorisent la transparence et prÃ ©viennent les conflits d'intÃ ©rÃ ªts. Article 8 Codes de conduite des agents publics 1. Afin de lutter contre la corruption, chaque Ã tat partie encourage notamment l'intÃ ©gritÃ ©, l'honnÃ ªtetÃ © et la responsabilitÃ © chez ses agents publics, conformÃ ©ment aux principes fondamentaux de son systÃ ¨me juridique. 2. En particulier, chaque Ã tat partie s'efforce d'appliquer, dans le cadre de ses propres systÃ ¨mes institutionnel et juridique, des codes ou des normes de conduite pour l'exercice correct, honorable et adÃ ©quat des fonctions publiques. 3. Aux fins de l'application des dispositions du prÃ ©sent article, chaque Ã tat partie prend acte, s'il y a lieu et conformÃ ©ment aux principes fondamentaux de son systÃ ¨me juridique, des initiatives pertinentes d'organisations rÃ ©gionales, interrÃ ©gionales et multilatÃ ©rales, telles que le code international de conduite des agents de la fonction publique annexÃ © Ã la rÃ ©solution 51/59 de l'AssemblÃ ©e gÃ ©nÃ ©rale, en date du 12 dÃ ©cembre 1996. 4. Chaque Ã tat partie envisage aussi, conformÃ ©ment aux principes fondamentaux de son droit interne, de mettre en place des mesures et des systÃ ¨mes de nature Ã faciliter le signalement, par les agents publics aux autoritÃ ©s compÃ ©tentes, des actes de corruption dont ils ont connaissance dans l'exercice de leurs fonctions. 5. Chaque Ã tat partie s'efforce, s'il y a lieu et conformÃ ©ment aux principes fondamentaux de son droit interne, de mettre en place des mesures et des systÃ ¨mes faisant obligation aux agents publics de dÃ ©clarer aux autoritÃ ©s compÃ ©tentes notamment toutes activitÃ ©s extÃ ©rieures, tout emploi, tous placements, tous avoirs et tous dons ou avantages substantiels d'oÃ ¹ pourrait rÃ ©sulter un conflit d'intÃ ©rÃ ªts avec leurs fonctions d'agent public. 6. Chaque Ã tat partie envisage de prendre, conformÃ ©ment aux principes fondamentaux de son droit interne, des mesures disciplinaires ou autres Ã l'encontre des agents publics qui enfreignent les codes ou normes instituÃ ©s en vertu du prÃ ©sent article. Article 9 Passation des marchÃ ©s publics et gestion des finances publiques 1. Chaque Ã tat partie prend, conformÃ ©ment aux principes fondamentaux de son systÃ ¨me juridique, les mesures nÃ ©cessaires pour mettre en place des systÃ ¨mes appropriÃ ©s de passation des marchÃ ©s publics qui soient fondÃ ©s sur la transparence, la concurrence et des critÃ ¨res objectifs pour la prise des dÃ ©cisions et qui soient efficaces, entre autres, pour prÃ ©venir la corruption. Ces systÃ ¨mes, pour l'application desquels des valeurs-seuils peuvent Ã ªtre prises en compte, prÃ ©voient notamment: a) la diffusion publique d'informations concernant les procÃ ©dures de passation des marchÃ ©s et les marchÃ ©s, y compris d'informations sur les appels d'offres et d'informations pertinentes sur l'attribution des marchÃ ©s, suffisamment de temps Ã ©tant laissÃ © aux soumissionnaires potentiels pour Ã ©tablir et soumettre leurs offres; b) l'Ã ©tablissement Ã l'avance des conditions de participation, y compris les critÃ ¨res de sÃ ©lection et d'attribution et les rÃ ¨gles d'appels d'offres, et leur publication; c) l'utilisation de critÃ ¨res objectifs et prÃ ©dÃ ©terminÃ ©s pour la prise des dÃ ©cisions concernant la passation des marchÃ ©s publics, afin de faciliter la vÃ ©rification ultÃ ©rieure de l'application correcte des rÃ ¨gles ou des procÃ ©dures; d) un systÃ ¨me de recours interne efficace, y compris un systÃ ¨me d'appel efficace, qui garantisse l'exercice des voies de droit en cas de non-respect des rÃ ¨gles ou des procÃ ©dures Ã ©tablies conformÃ ©ment au prÃ ©sent paragraphe; e) s'il y a lieu, des mesures pour rÃ ©glementer les questions touchant les personnels chargÃ ©s de la passation des marchÃ ©s, telles que l'exigence d'une dÃ ©claration d'intÃ ©rÃ ªt pour certains marchÃ ©s publics, des procÃ ©dures de sÃ ©lection desdits personnels et des exigences en matiÃ ¨re de formation. 2. Chaque Ã tat partie prend, conformÃ ©ment aux principes fondamentaux de son systÃ ¨me juridique, des mesures appropriÃ ©es pour promouvoir la transparence et la responsabilitÃ © dans la gestion des finances publiques. Ces mesures comprennent notamment: a) des procÃ ©dures d'adoption du budget national; b) la communication en temps utile des dÃ ©penses et des recettes; c) un systÃ ¨me de normes de comptabilitÃ © et d'audit, et de contrÃ ´le au second degrÃ ©; d) des systÃ ¨mes efficaces de gestion des risques et de contrÃ ´le interne; et e) s'il y a lieu, des mesures correctives en cas de manquement aux exigences du prÃ ©sent paragraphe. 3. Chaque Ã tat partie prend, conformÃ ©ment aux principes fondamentaux de son droit interne, les mesures civiles et administratives nÃ ©cessaires pour prÃ ©server l'intÃ ©gritÃ © des livres et des Ã ©tats comptables, des Ã ©tats financiers ou autres documents concernant les dÃ ©penses et recettes publiques et pour en empÃ ªcher la falsification. Article 10 Information du public Compte tenu de la nÃ ©cessitÃ © de lutter contre la corruption, chaque Ã tat partie prend, conformÃ ©ment aux principes fondamentaux de son droit interne, les mesures nÃ ©cessaires pour accroÃ ®tre la transparence de son administration publique, y compris en ce qui concerne son organisation, son fonctionnement et ses processus dÃ ©cisionnels s'il y a lieu. Ces mesures peuvent inclure notamment: a) l'adoption de procÃ ©dures ou de rÃ ¨glements permettant aux usagers d'obtenir, s'il y a lieu, des informations sur l'organisation, le fonctionnement et les processus dÃ ©cisionnels de l'administration publique, ainsi que, compte dÃ »ment tenu de la protection de la vie privÃ ©e et des donnÃ ©es personnelles, sur les dÃ ©cisions et actes juridiques qui les concernent; b) la simplification, s'il y a lieu, des procÃ ©dures administratives afin de faciliter l'accÃ ¨s des usagers aux autoritÃ ©s de dÃ ©cision compÃ ©tentes; et c) la publication d'informations, y compris Ã ©ventuellement de rapports pÃ ©riodiques sur les risques de corruption au sein de l'administration publique. Article 11 Mesures concernant les juges et les services de poursuite 1. Compte tenu de l'indÃ ©pendance des magistrats et de leur rÃ ´le crucial dans la lutte contre la corruption, chaque Ã tat partie prend, conformÃ ©ment aux principes fondamentaux de son systÃ ¨me juridique, des mesures pour renforcer leur intÃ ©gritÃ © et prÃ ©venir les possibilitÃ ©s de les corrompre, sans prÃ ©judice de leur indÃ ©pendance. Ces mesures peuvent comprendre des rÃ ¨gles concernant leur comportement. 2. Des mesures dans le mÃ ªme sens que celles prises en application du paragraphe 1 du prÃ ©sent article peuvent Ã ªtre instituÃ ©es et appliquÃ ©es au sein des services de poursuite dans les Ã tats parties oÃ ¹ ceux-ci forment un corps distinct mais jouissent d'une indÃ ©pendance semblable Ã celle des juges. Article 12 Secteur privÃ © 1. Chaque Ã tat partie prend, conformÃ ©ment aux principes fondamentaux de son droit interne, des mesures pour prÃ ©venir la corruption impliquant le secteur privÃ ©, renforcer les normes de comptabilitÃ © et d'audit dans le secteur privÃ © et, s'il y a lieu, prÃ ©voir des sanctions civiles, administratives ou pÃ ©nales efficaces, proportionnÃ ©es et dissuasives en cas de non-respect de ces mesures. 2. Les mesures permettant d'atteindre ces objectifs peuvent notamment inclure: a) la promotion de la coopÃ ©ration entre les services de dÃ ©tection et de rÃ ©pression et les entitÃ ©s privÃ ©es concernÃ ©es; b) la promotion de l'Ã ©laboration de normes et de procÃ ©dures visant Ã prÃ ©server l'intÃ ©gritÃ © des entitÃ ©s privÃ ©es concernÃ ©es, y compris de codes de conduite pour que les entreprises et toutes les professions concernÃ ©es exercent leurs activitÃ ©s de maniÃ ¨re correcte, honorable et adÃ ©quate, pour prÃ ©venir les conflits d'intÃ ©rÃ ªts et pour encourager l'application de bonnes pratiques commerciales par les entreprises entre elles ainsi que dans leurs relations contractuelles avec l'Ã tat; c) la promotion de la transparence entre les entitÃ ©s privÃ ©es, y compris, s'il y a lieu, grÃ ¢ce Ã des mesures concernant l'identitÃ © des personnes physiques et morales impliquÃ ©es dans la constitution et la gestion des sociÃ ©tÃ ©s; d) la prÃ ©vention de l'usage impropre des procÃ ©dures de rÃ ©glementation des entitÃ ©s privÃ ©es, y compris des procÃ ©dures concernant les subventions et les licences accordÃ ©es par des autoritÃ ©s publiques pour des activitÃ ©s commerciales; e) la prÃ ©vention des conflits d'intÃ ©rÃ ªts par l'imposition, selon qu'il convient et pendant une pÃ ©riode raisonnable, de restrictions Ã l'exercice d'activitÃ ©s professionnelles par d'anciens agents publics ou Ã l'emploi par le secteur privÃ © d'agents publics aprÃ ¨s leur dÃ ©mission ou leur dÃ ©part Ã la retraite, lorsque lesdites activitÃ ©s ou ledit emploi sont directement liÃ ©s aux fonctions que ces anciens agents publics exerÃ §aient ou supervisaient quand ils Ã ©taient en poste; f) l'application aux entreprises privÃ ©es, compte tenu de leur structure et de leur taille, d'audits internes suffisants pour faciliter la prÃ ©vention et la dÃ ©tection des actes de corruption et la soumission des comptes et des Ã ©tats financiers requis de ces entreprises privÃ ©es Ã des procÃ ©dures appropriÃ ©es d'audit et de certification. 3. Afin de prÃ ©venir la corruption, chaque Ã tat partie prend les mesures nÃ ©cessaires, conformÃ ©ment Ã ses lois et rÃ ¨glements internes concernant la tenue des livres et des Ã ©tats comptables, la publication d'informations sur les Ã ©tats financiers et les normes de comptabilitÃ © et d'audit, pour interdire que les actes suivants soient accomplis dans le but de commettre l'une quelconque des infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention: a) l'Ã ©tablissement de comptes hors livres; b) les opÃ ©rations hors livres ou insuffisamment identifiÃ ©es; c) l'enregistrement de dÃ ©penses inexistantes; d) l'enregistrement d'Ã ©lÃ ©ments de passif dont l'objet n'est pas correctement identifiÃ ©; e) l'utilisation de faux documents; et f) la destruction intentionnelle de documents comptables plus tÃ ´t que ne le prÃ ©voit la loi. 4. Chaque Ã tat partie refuse la dÃ ©ductibilitÃ © fiscale des dÃ ©penses qui constituent des pots-de-vin, dont le versement est un des Ã ©lÃ ©ments constitutifs des infractions Ã ©tablies conformÃ ©ment aux articles 15 et 16 de la prÃ ©sente convention et, s'il y a lieu, des autres dÃ ©penses engagÃ ©es Ã des fins de corruption. Article 13 Participation de la sociÃ ©tÃ © 1. Chaque Ã tat partie prend des mesures appropriÃ ©es, dans la limite de ses moyens et conformÃ ©ment aux principes fondamentaux de son droit interne, pour favoriser la participation active de personnes et de groupes n'appartenant pas au secteur public, tels que la sociÃ ©tÃ © civile, les organisations non gouvernementales et les communautÃ ©s de personnes, Ã la prÃ ©vention de la corruption et Ã la lutte contre ce phÃ ©nomÃ ¨ne, ainsi que pour mieux sensibiliser le public Ã l'existence, aux causes et Ã la gravitÃ © de la corruption et Ã la menace que celle-ci reprÃ ©sente. Cette participation devrait Ã ªtre renforcÃ ©e par des mesures consistant notamment: a) Ã accroÃ ®tre la transparence des processus de dÃ ©cision et Ã promouvoir la participation du public Ã ces processus; b) Ã assurer l'accÃ ¨s effectif du public Ã l'information; c) Ã entreprendre des activitÃ ©s d'information du public l'incitant Ã ne pas tolÃ ©rer la corruption, ainsi que des programmes d'Ã ©ducation du public, notamment dans les Ã ©coles et les universitÃ ©s; d) Ã respecter, Ã promouvoir et Ã protÃ ©ger la libertÃ © de rechercher, de recevoir, de publier et de diffuser des informations concernant la corruption. Cette libertÃ © peut Ã ªtre soumise Ã certaines restrictions, qui doivent toutefois Ã ªtre prescrites par la loi et nÃ ©cessaires: i) au respect des droits ou de la rÃ ©putation d'autrui; ii) Ã la protection de la sÃ ©curitÃ © nationale ou de l'ordre public, ou de la santÃ © ou de la moralitÃ © publiques. 2. Chaque Ã tat partie prend des mesures appropriÃ ©es pour veiller Ã ce que les organes de prÃ ©vention de la corruption compÃ ©tents mentionnÃ ©s dans la prÃ ©sente convention soient connus du public et fait en sorte qu'ils soient accessibles, lorsqu'il y a lieu, pour que tous faits susceptibles d'Ã ªtre considÃ ©rÃ ©s comme constituant une infraction Ã ©tablie conformÃ ©ment Ã la prÃ ©sente convention puissent leur Ã ªtre signalÃ ©s, y compris sous couvert d'anonymat. Article 14 Mesures visant Ã prÃ ©venir le blanchiment d'argent 1. Chaque Ã tat partie: a) institue un rÃ ©gime interne complet de rÃ ©glementation et de contrÃ ´le des banques et des institutions financiÃ ¨res non bancaires, y compris des personnes physiques ou morales qui fournissent des services formels ou informels de transmission de fonds ou de valeurs ainsi que, s'il y a lieu, des autres entitÃ ©s particuliÃ ¨rement exposÃ ©es au blanchiment d'argent, dans les limites de sa compÃ ©tence, afin de dÃ ©courager et de dÃ ©tecter toutes formes de blanchiment d'argent. Ce rÃ ©gime met l'accent sur les exigences en matiÃ ¨re d'identification des clients et, s'il y a lieu, des ayants droit Ã ©conomiques, d'enregistrement des opÃ ©rations et de dÃ ©claration des opÃ ©rations suspectes; b) s'assure, sans prÃ ©judice de l'article 46 de la prÃ ©sente convention, que les autoritÃ ©s administratives, de rÃ ©glementation, de dÃ ©tection et de rÃ ©pression et autres chargÃ ©es de la lutte contre le blanchiment d'argent (y compris, dans les cas oÃ ¹ son droit interne le prÃ ©voit, les autoritÃ ©s judiciaires) sont en mesure de coopÃ ©rer et d'Ã ©changer des informations aux niveaux national et international, dans les conditions dÃ ©finies par son droit interne et, Ã cette fin, envisage la crÃ ©ation d'un service de renseignement financier faisant office de centre national de collecte, d'analyse et de diffusion d'informations concernant d'Ã ©ventuelles opÃ ©rations de blanchiment d'argent. 2. Les Ã tats parties envisagent de mettre en Ã uvre des mesures rÃ ©alisables de dÃ ©tection et de surveillance du mouvement transfrontalier d'espÃ ¨ces et de titres nÃ ©gociables appropriÃ ©s, sous rÃ ©serve de garanties permettant d'assurer une utilisation correcte des informations et sans entraver d'aucune faÃ §on la circulation des capitaux licites. Il peut Ã ªtre notamment fait obligation aux particuliers et aux entreprises de signaler les transferts transfrontaliers de quantitÃ ©s importantes d'espÃ ¨ces et de titres nÃ ©gociables appropriÃ ©s. 3. Les Ã tats parties envisagent de mettre en Ã uvre des mesures appropriÃ ©es et rÃ ©alisables pour exiger des institutions financiÃ ¨res, y compris des sociÃ ©tÃ ©s de transfert de fonds: a) qu'elles consignent sur les formulaires et dans les messages concernant les transferts Ã ©lectroniques de fonds des informations exactes et utiles sur le donneur d'ordre; b) qu'elles conservent ces informations tout au long de la chaÃ ®ne de paiement; et c) qu'elles exercent une surveillance accrue sur les transferts de fonds non accompagnÃ ©s d'informations complÃ ¨tes sur le donneur d'ordre. 4. Lorsqu'ils instituent un rÃ ©gime interne de rÃ ©glementation et de contrÃ ´le en vertu du prÃ ©sent article, et sans prÃ ©judice de tout autre article de la prÃ ©sente convention, les Ã tats parties sont invitÃ ©s Ã s'inspirer des initiatives pertinentes prises par les organisations rÃ ©gionales, interrÃ ©gionales et multilatÃ ©rales pour lutter contre le blanchiment d'argent. 5. Les Ã tats parties s'efforcent de dÃ ©velopper et de promouvoir la coopÃ ©ration mondiale, rÃ ©gionale, sous-rÃ ©gionale et bilatÃ ©rale entre les autoritÃ ©s judiciaires, les services de dÃ ©tection et de rÃ ©pression et les autoritÃ ©s de rÃ ©glementation financiÃ ¨re en vue de lutter contre le blanchiment d'argent. CHAPITRE III INCRIMINATION, DÃ TECTION ET RÃ PRESSION Article 15 Corruption d'agents publics nationaux Chaque Ã tat partie adopte les mesures lÃ ©gislatives et autres nÃ ©cessaires pour confÃ ©rer le caractÃ ¨re d'infraction pÃ ©nale, lorsque les actes ont Ã ©tÃ © commis intentionnellement: a) au fait de promettre, d'offrir ou d'accorder Ã un agent public, directement ou indirectement, un avantage indu, pour lui mÃ ªme ou pour une autre personne ou entitÃ ©, afin qu'il accomplisse ou s'abstienne d'accomplir un acte dans l'exercice de ses fonctions officielles; b) au fait pour un agent public de solliciter ou d'accepter, directement ou indirectement, un avantage indu, pour lui-mÃ ªme ou pour une autre personne ou entitÃ ©, afin d'accomplir ou de s'abstenir d'accomplir un acte dans l'exercice de ses fonctions officielles. Article 16 Corruption d'agents publics Ã ©trangers et de fonctionnaires d'organisations internationales publiques 1. Chaque Ã tat partie adopte les mesures lÃ ©gislatives et autres nÃ ©cessaires pour confÃ ©rer le caractÃ ¨re d'infraction pÃ ©nale, lorsque les actes ont Ã ©tÃ © commis intentionnellement, au fait de promettre, d'offrir ou d'accorder Ã un agent public Ã ©tranger ou Ã un fonctionnaire d'une organisation internationale publique, directement ou indirectement, un avantage indu, pour lui-mÃ ªme ou pour une autre personne ou entitÃ ©, afin qu'il accomplisse ou s'abstienne d'accomplir un acte dans l'exercice de ses fonctions officielles, en vue d'obtenir ou de conserver un marchÃ © ou un autre avantage indu en liaison avec des activitÃ ©s de commerce international. 2. Chaque Ã tat partie envisage d'adopter les mesures lÃ ©gislatives et autres nÃ ©cessaires pour confÃ ©rer le caractÃ ¨re d'infraction pÃ ©nale, lorsque les actes ont Ã ©tÃ © commis intentionnellement, au fait, pour un agent public Ã ©tranger ou un fonctionnaire d'une organisation internationale publique, de solliciter ou d'accepter, directement ou indirectement, un avantage indu, pour lui-mÃ ªme ou pour une autre personne ou entitÃ ©, afin d'accomplir ou de s'abstenir d'accomplir un acte dans l'exercice de ses fonctions officielles. Article 17 Soustraction, dÃ ©tournement ou autre usage illicite de biens par un agent public Chaque Ã tat partie adopte les mesures lÃ ©gislatives et autres nÃ ©cessaires pour confÃ ©rer le caractÃ ¨re d'infraction pÃ ©nale, lorsque les actes ont Ã ©tÃ © commis intentionnellement, Ã la soustraction, au dÃ ©tournement ou Ã un autre usage illicite, par un agent public, Ã son profit ou au profit d'une autre personne ou entitÃ ©, de tous biens, de tous fonds ou valeurs publics ou privÃ ©s ou de toute autre chose de valeur qui lui ont Ã ©tÃ © remis Ã raison de ses fonctions. Article 18 Trafic d'influence Chaque Ã tat partie envisage d'adopter les mesures lÃ ©gislatives et autres nÃ ©cessaires pour confÃ ©rer le caractÃ ¨re d'infraction pÃ ©nale, lorsque les actes ont Ã ©tÃ © commis intentionnellement: a) au fait de promettre, d'offrir ou d'accorder Ã un agent public ou Ã toute autre personne, directement ou indirectement, un avantage indu afin que ledit agent ou ladite personne abuse de son influence rÃ ©elle ou supposÃ ©e en vue d'obtenir d'une administration ou d'une autoritÃ © publique de l'Ã tat partie un avantage indu pour l'instigateur initial de l'acte ou pour toute autre personne; b) au fait, pour un agent public ou toute autre personne, de solliciter ou d'accepter, directement ou indirectement, un avantage indu pour lui-mÃ ªme ou elle-mÃ ªme ou pour une autre personne afin d'abuser de son influence rÃ ©elle ou supposÃ ©e en vue de faire obtenir d'une administration ou d'une autoritÃ © publique de l'Ã tat partie un avantage indu. Article 19 Abus de fonctions Chaque Ã tat partie envisage d'adopter les mesures lÃ ©gislatives et autres nÃ ©cessaires pour confÃ ©rer le caractÃ ¨re d'infraction pÃ ©nale, lorsque l'acte a Ã ©tÃ © commis intentionnellement, au fait pour un agent public d'abuser de ses fonctions ou de son poste, c'est-Ã -dire d'accomplir ou de s'abstenir d'accomplir, dans l'exercice de ses fonctions, un acte en violation des lois afin d'obtenir un avantage indu pour lui-mÃ ªme ou pour une autre personne ou entitÃ ©. Article 20 Enrichissement illicite Sous rÃ ©serve de sa constitution et des principes fondamentaux de son systÃ ¨me juridique, chaque Ã tat partie envisage d'adopter les mesures lÃ ©gislatives et autres nÃ ©cessaires pour confÃ ©rer le caractÃ ¨re d'infraction pÃ ©nale, lorsque l'acte a Ã ©tÃ © commis intentionnellement, Ã l'enrichissement illicite, c'est-Ã -dire une augmentation substantielle du patrimoine d'un agent public que celui-ci ne peut raisonnablement justifier par rapport Ã ses revenus lÃ ©gitimes. Article 21 Corruption dans le secteur privÃ © Chaque Ã tat partie envisage d'adopter les mesures lÃ ©gislatives et autres nÃ ©cessaires pour confÃ ©rer le caractÃ ¨re d'infraction pÃ ©nale, lorsque les actes ont Ã ©tÃ © commis intentionnellement dans le cadre d'activitÃ ©s Ã ©conomiques, financiÃ ¨res ou commerciales: a) au fait de promettre, d'offrir ou d'accorder, directement ou indirectement, un avantage indu Ã toute personne qui dirige une entitÃ © du secteur privÃ © ou travaille pour une telle entitÃ ©, en quelque qualitÃ © que ce soit, pour elle-mÃ ªme ou pour une autre personne, afin que, en violation de ses devoirs, elle accomplisse ou s'abstienne d'accomplir un acte; b) au fait, pour toute personne qui dirige une entitÃ © du secteur privÃ © ou travaille pour une telle entitÃ ©, en quelque qualitÃ © que ce soit, de solliciter ou d'accepter, directement ou indirectement, un avantage indu, pour elle-mÃ ªme ou pour une autre personne, afin d'accomplir ou de s'abstenir d'accomplir un acte en violation de ses devoirs. Article 22 Soustraction de biens dans le secteur privÃ © Chaque Ã tat partie envisage d'adopter les mesures lÃ ©gislatives et autres nÃ ©cessaires pour confÃ ©rer le caractÃ ¨re d'infraction pÃ ©nale, lorsque l'acte a Ã ©tÃ © commis intentionnellement dans le cadre d'activitÃ ©s Ã ©conomiques, financiÃ ¨res ou commerciales, Ã la soustraction par une personne qui dirige une entitÃ © du secteur privÃ © ou travaille pour une telle entitÃ ©, en quelque qualitÃ © que ce soit, de tous biens, de tous fonds ou valeurs privÃ ©s ou de toute autre chose de valeur qui lui ont Ã ©tÃ © remis Ã raison de ses fonctions. Article 23 Blanchiment du produit du crime 1. Chaque Ã tat partie adopte, conformÃ ©ment aux principes fondamentaux de son droit interne, les mesures lÃ ©gislatives et autres nÃ ©cessaires pour confÃ ©rer le caractÃ ¨re d'infraction pÃ ©nale, lorsque les actes ont Ã ©tÃ © commis intentionnellement: a) i) Ã la conversion ou au transfert de biens dont celui qui s'y livre sait qu'ils sont le produit du crime, dans le but de dissimuler ou de dÃ ©guiser l'origine illicite desdits biens ou d'aider toute personne qui est impliquÃ ©e dans la commission de l'infraction principale Ã Ã ©chapper aux consÃ ©quences juridiques de ses actes; ii) Ã la dissimulation ou au dÃ ©guisement de la nature vÃ ©ritable, de l'origine, de l'emplacement, de la disposition, du mouvement ou de la propriÃ ©tÃ © de biens ou de droits y relatifs dont l'auteur sait qu'ils sont le produit du crime; b) sous rÃ ©serve des concepts fondamentaux de son systÃ ¨me juridique: i) Ã l'acquisition, Ã la dÃ ©tention ou Ã l'utilisation de biens dont celui qui les acquiert, les dÃ ©tient ou les utilise sait, au moment oÃ ¹ il les reÃ §oit, qu'ils sont le produit du crime; ii) Ã la participation Ã l'une des infractions Ã ©tablies conformÃ ©ment au prÃ ©sent article ou Ã toute association, entente, tentative ou complicitÃ © par fourniture d'une assistance, d'une aide ou de conseils en vue de sa commission. 2. Aux fins de l'application du paragraphe 1 du prÃ ©sent article: a) chaque Ã tat partie s'efforce d'appliquer le paragraphe 1 du prÃ ©sent article Ã l'Ã ©ventail le plus large d'infractions principales; b) chaque Ã tat partie inclut dans les infractions principales au minimum un Ã ©ventail complet d'infractions pÃ ©nales Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention; c) aux fins de l'alinÃ ©a b) ci-dessus, les infractions principales incluent les infractions commises Ã l'intÃ ©rieur et Ã l'extÃ ©rieur du territoire relevant de la compÃ ©tence de l'Ã tat partie en question. Toutefois, une infraction commise Ã l'extÃ ©rieur du territoire relevant de la compÃ ©tence d'un Ã tat partie ne constitue une infraction principale que lorsque l'acte correspondant est une infraction pÃ ©nale dans le droit interne de l'Ã tat oÃ ¹ il a Ã ©tÃ © commis et constituerait une infraction pÃ ©nale dans le droit interne de l'Ã tat partie appliquant le prÃ ©sent article s'il avait Ã ©tÃ © commis sur son territoire; d) chaque Ã tat partie remet au secrÃ ©taire gÃ ©nÃ ©ral de l'Organisation des Nations unies une copie de ses lois qui donnent effet au prÃ ©sent article ainsi que de toute modification ultÃ ©rieurement apportÃ ©e Ã ces lois ou une description de ces lois et modifications ultÃ ©rieures; e) lorsque les principes fondamentaux du droit interne d'un Ã tat partie l'exigent, il peut Ã ªtre disposÃ © que les infractions Ã ©noncÃ ©es au paragraphe 1 du prÃ ©sent article ne s'appliquent pas aux personnes qui ont commis l'infraction principale. Article 24 Recel Sans prÃ ©judice des dispositions de l'article 23 de la prÃ ©sente convention, chaque Ã tat partie envisage d'adopter les mesures lÃ ©gislatives et autres nÃ ©cessaires pour confÃ ©rer le caractÃ ¨re d'infraction pÃ ©nale, lorsque les actes ont Ã ©tÃ © commis intentionnellement aprÃ ¨s la commission de l'une quelconque des infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention sans qu'il y ait eu participation auxdites infractions, au fait de dissimuler ou de retenir de faÃ §on continue des biens en sachant que lesdits biens proviennent de l'une quelconque des infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention. Article 25 Entrave au bon fonctionnement de la justice Chaque Ã tat partie adopte les mesures lÃ ©gislatives et autres nÃ ©cessaires pour confÃ ©rer le caractÃ ¨re d'infraction pÃ ©nale, lorsque les actes ont Ã ©tÃ © commis intentionnellement: a) au fait de recourir Ã la force physique, Ã des menaces ou Ã l'intimidation, ou de promettre, d'offrir ou d'accorder un avantage indu pour obtenir un faux tÃ ©moignage ou empÃ ªcher un tÃ ©moignage ou la prÃ ©sentation d'Ã ©lÃ ©ments de preuve dans une procÃ ©dure en rapport avec la commission d'infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention; b) au fait de recourir Ã la force physique, Ã des menaces ou Ã l'intimidation pour empÃ ªcher un agent de la justice ou un agent des services de dÃ ©tection et de rÃ ©pression d'exercer les devoirs de leur charge en rapport avec la commission d'infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention. Rien dans le prÃ ©sent alinÃ ©a ne porte atteinte au droit des Ã tats parties de disposer d'une lÃ ©gislation destinÃ ©e Ã protÃ ©ger d'autres catÃ ©gories d'agents publics. Article 26 ResponsabilitÃ © des personnes morales 1. Chaque Ã tat partie adopte les mesures nÃ ©cessaires, conformÃ ©ment Ã ses principes juridiques, pour Ã ©tablir la responsabilitÃ © des personnes morales qui participent aux infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention. 2. Sous rÃ ©serve des principes juridiques de l'Ã tat partie, la responsabilitÃ © des personnes morales peut Ã ªtre pÃ ©nale, civile ou administrative. 3. Cette responsabilitÃ © est sans prÃ ©judice de la responsabilitÃ © pÃ ©nale des personnes physiques qui ont commis les infractions. 4. Chaque Ã tat partie veille, en particulier, Ã ce que les personnes morales tenues responsables conformÃ ©ment au prÃ ©sent article fassent l'objet de sanctions efficaces, proportionnÃ ©es et dissuasives de nature pÃ ©nale ou non pÃ ©nale, y compris de sanctions pÃ ©cuniaires. Article 27 Participation et tentative 1. Chaque Ã tat partie adopte les mesures lÃ ©gislatives et autres nÃ ©cessaires pour confÃ ©rer le caractÃ ¨re d'infraction pÃ ©nale, conformÃ ©ment Ã son droit interne, au fait de participer Ã quelque titre que ce soit, par exemple comme complice, autre assistant ou instigateur, Ã une infraction Ã ©tablie conformÃ ©ment Ã la prÃ ©sente convention. 2. Chaque Ã tat partie peut adopter les mesures lÃ ©gislatives et autres nÃ ©cessaires pour confÃ ©rer le caractÃ ¨re d'infraction pÃ ©nale, conformÃ ©ment Ã son droit interne, au fait de tenter de commettre une infraction Ã ©tablie conformÃ ©ment Ã la prÃ ©sente convention. 3. Chaque Ã tat partie peut adopter les mesures lÃ ©gislatives et autres nÃ ©cessaires pour confÃ ©rer le caractÃ ¨re d'infraction pÃ ©nale, conformÃ ©ment Ã son droit interne, au fait de prÃ ©parer une infraction Ã ©tablie conformÃ ©ment Ã la prÃ ©sente convention. Article 28 La connaissance, l'intention et la motivation en tant qu'Ã ©lÃ ©ments d'une infraction La connaissance, l'intention ou la motivation nÃ ©cessaires en tant qu'Ã ©lÃ ©ments d'une infraction Ã ©tablie conformÃ ©ment Ã la prÃ ©sente convention peuvent Ã ªtre dÃ ©duites de circonstances factuelles objectives. Article 29 Prescription Lorsqu'il y a lieu, chaque Ã tat partie fixe, dans le cadre de son droit interne, un long dÃ ©lai de prescription dans lequel des poursuites peuvent Ã ªtre engagÃ ©es du chef d'une des infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention et fixe un dÃ ©lai plus long ou suspend la prescription lorsque l'auteur prÃ ©sumÃ © de l'infraction s'est soustrait Ã la justice. Article 30 Poursuites judiciaires, jugement et sanctions 1. Chaque Ã tat partie rend la commission d'une infraction Ã ©tablie conformÃ ©ment Ã la prÃ ©sente convention passible de sanctions qui tiennent compte de la gravitÃ © de cette infraction. 2. Chaque Ã tat partie prend les mesures nÃ ©cessaires pour Ã ©tablir ou maintenir, conformÃ ©ment Ã son systÃ ¨me juridique et Ã ses principes constitutionnels, un Ã ©quilibre appropriÃ © entre toutes immunitÃ ©s ou tous privilÃ ¨ges de juridiction accordÃ ©s Ã ses agents publics dans l'exercice de leurs fonctions, et la possibilitÃ ©, si nÃ ©cessaire, de rechercher, de poursuivre et de juger effectivement les infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention. 3. Chaque Ã tat partie s'efforce de faire en sorte que tout pouvoir judiciaire discrÃ ©tionnaire confÃ ©rÃ © par son droit interne et affÃ ©rent aux poursuites judiciaires engagÃ ©es contre des personnes pour des infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention soit exercÃ © de faÃ §on Ã optimiser l'efficacitÃ © des mesures de dÃ ©tection et de rÃ ©pression de ces infractions, compte dÃ »ment tenu de la nÃ ©cessitÃ © d'exercer un effet dissuasif en ce qui concerne leur commission. 4. S'agissant d'infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention, chaque Ã tat partie prend des mesures appropriÃ ©es, conformÃ ©ment Ã son droit interne et compte dÃ »ment tenu des droits de la dÃ ©fense, pour faire en sorte que les conditions auxquelles sont subordonnÃ ©es les dÃ ©cisions de mise en libertÃ © dans l'attente du jugement ou de la procÃ ©dure d'appel tiennent compte de la nÃ ©cessitÃ © d'assurer la prÃ ©sence du dÃ ©fendeur lors de la procÃ ©dure pÃ ©nale ultÃ ©rieure. 5. Chaque Ã tat partie prend en compte la gravitÃ © des infractions concernÃ ©es lorsqu'il envisage l'Ã ©ventualitÃ © d'une libÃ ©ration anticipÃ ©e ou conditionnelle de personnes reconnues coupables de ces infractions. 6. Chaque Ã tat partie, dans la mesure compatible avec les principes fondamentaux de son systÃ ¨me juridique, envisage d'Ã ©tablir des procÃ ©dures permettant, s'il y a lieu, Ã l'autoritÃ © compÃ ©tente de rÃ ©voquer, de suspendre ou de muter un agent public accusÃ © d'une infraction Ã ©tablie conformÃ ©ment Ã la prÃ ©sente convention, en gardant Ã l'esprit le respect du principe de la prÃ ©somption d'innocence. 7. Lorsque la gravitÃ © de l'infraction le justifie, chaque Ã tat partie, dans la mesure compatible avec les principes fondamentaux de son systÃ ¨me juridique, envisage d'Ã ©tablir des procÃ ©dures permettant de dÃ ©choir, par dÃ ©cision de justice ou par tout autre moyen appropriÃ ©, pour une durÃ ©e fixÃ ©e par son droit interne, les personnes reconnues coupables d'infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention du droit: a) d'exercer une fonction publique; et b) d'exercer une fonction dans une entreprise dont l'Ã tat est totalement ou partiellement propriÃ ©taire. 8. Le paragraphe 1 du prÃ ©sent article s'entend sans prÃ ©judice de l'exercice des pouvoirs disciplinaires par les autoritÃ ©s compÃ ©tentes Ã l'encontre des fonctionnaires. 9. Aucune disposition de la prÃ ©sente convention ne porte atteinte au principe selon lequel la dÃ ©finition des infractions Ã ©tablies conformÃ ©ment Ã celle-ci et des moyens juridiques de dÃ ©fense applicables ou autres principes juridiques rÃ ©gissant la lÃ ©galitÃ © des incriminations relÃ ¨ve exclusivement du droit interne d'un Ã tat partie et selon lequel lesdites infractions sont poursuivies et punies conformÃ ©ment Ã ce droit. 10. Les Ã tats parties s'efforcent de promouvoir la rÃ ©insertion dans la sociÃ ©tÃ © des personnes reconnues coupables d'infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention. Article 31 Gel, saisie et confiscation 1. Chaque Ã tat partie prend, dans toute la mesure possible dans le cadre de son systÃ ¨me juridique interne, les mesures nÃ ©cessaires pour permettre la confiscation: a) du produit du crime provenant d'infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention ou de biens dont la valeur correspond Ã celle de ce produit; b) des biens, des matÃ ©riels ou autres instruments utilisÃ ©s ou destinÃ ©s Ã Ã ªtre utilisÃ ©s pour les infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention. 2. Chaque Ã tat partie prend les mesures nÃ ©cessaires pour permettre l'identification, la localisation, le gel ou la saisie de tout ce qui est mentionnÃ © au paragraphe 1 du prÃ ©sent article aux fins de confiscation Ã ©ventuelle. 3. Chaque Ã tat partie adopte, conformÃ ©ment Ã son droit interne, les mesures lÃ ©gislatives et autres nÃ ©cessaires pour rÃ ©glementer l'administration par les autoritÃ ©s compÃ ©tentes des biens gelÃ ©s, saisis ou confisquÃ ©s visÃ ©s aux paragraphes 1 et 2 du prÃ ©sent article. 4. Si ce produit du crime a Ã ©tÃ © transformÃ © ou converti, en partie ou en totalitÃ ©, en d'autres biens, ces derniers peuvent faire l'objet des mesures visÃ ©es au prÃ ©sent article en lieu et place dudit produit. 5. Si ce produit du crime a Ã ©tÃ © mÃ ªlÃ © Ã des biens acquis lÃ ©gitimement, ces biens, sans prÃ ©judice de tout pouvoir de gel ou de saisie, sont confiscables Ã concurrence de la valeur estimÃ ©e du produit qui y a Ã ©tÃ © mÃ ªlÃ ©. 6. Les revenus ou autres avantages tirÃ ©s de ce produit du crime, des biens en lesquels le produit a Ã ©tÃ © transformÃ © ou converti ou des biens auxquels il a Ã ©tÃ © mÃ ªlÃ © peuvent aussi faire l'objet des mesures visÃ ©es au prÃ ©sent article, de la mÃ ªme maniÃ ¨re et dans la mÃ ªme mesure que le produit du crime. 7. Aux fins du prÃ ©sent article et de l'article 55 de la prÃ ©sente convention, chaque Ã tat partie habilite ses tribunaux ou autres autoritÃ ©s compÃ ©tentes Ã ordonner la production ou la saisie de documents bancaires, financiers ou commerciaux. Un Ã tat partie ne peut invoquer le secret bancaire pour refuser de donner effet aux dispositions du prÃ ©sent paragraphe. 8. Les Ã tats parties peuvent envisager d'exiger que l'auteur d'une infraction Ã ©tablisse l'origine licite du produit prÃ ©sumÃ © du crime ou d'autres biens confiscables, dans la mesure oÃ ¹ cette exigence est conforme aux principes fondamentaux de leur droit interne et Ã la nature des procÃ ©dures judiciaires et autres. 9. L'interprÃ ©tation des dispositions du prÃ ©sent article ne doit en aucun cas porter atteinte aux droits des tiers de bonne foi. 10. Aucune disposition du prÃ ©sent article ne porte atteinte au principe selon lequel les mesures qui y sont visÃ ©es sont dÃ ©finies et exÃ ©cutÃ ©es conformÃ ©ment aux dispositions du droit interne de chaque Ã tat partie et sous rÃ ©serve de celles-ci. Article 32 Protection des tÃ ©moins, des experts et des victimes 1. Chaque Ã tat partie prend, conformÃ ©ment Ã son systÃ ¨me juridique interne et dans la limite de ses moyens, des mesures appropriÃ ©es pour assurer une protection efficace contre des actes Ã ©ventuels de reprÃ ©sailles ou d'intimidation aux tÃ ©moins et aux experts qui dÃ ©posent concernant des infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention et, s'il y a lieu, Ã leurs parents et Ã d'autres personnes qui leur sont proches. 2. Les mesures envisagÃ ©es au paragraphe 1 du prÃ ©sent article peuvent consister notamment, sans prÃ ©judice des droits du dÃ ©fendeur, y compris du droit Ã une procÃ ©dure rÃ ©guliÃ ¨re: a) Ã Ã ©tablir, pour la protection physique de ces personnes, des procÃ ©dures visant notamment, selon les besoins et dans la mesure du possible, Ã leur fournir un nouveau domicile et Ã permettre, s'il y a lieu, que les renseignements concernant leur identitÃ © et le lieu oÃ ¹ elles se trouvent ne soient pas divulguÃ ©s ou que leur divulgation soit limitÃ ©e; b) Ã prÃ ©voir des rÃ ¨gles de preuve qui permettent aux tÃ ©moins et aux experts de dÃ ©poser d'une maniÃ ¨re qui garantisse leur sÃ ©curitÃ ©, notamment Ã les autoriser Ã dÃ ©poser en recourant Ã des techniques de communication telles que les liaisons vidÃ ©o ou Ã d'autres moyens adÃ ©quats. 3. Les Ã tats parties envisagent de conclure des accords ou des arrangements avec d'autres Ã tats en vue de fournir un nouveau domicile aux personnes mentionnÃ ©es au paragraphe 1 du prÃ ©sent article. 4. Les dispositions du prÃ ©sent article s'appliquent Ã ©galement aux victimes lorsqu'elles sont tÃ ©moins. 5. Chaque Ã tat partie, sous rÃ ©serve de son droit interne, fait en sorte que les avis et prÃ ©occupations des victimes soient prÃ ©sentÃ ©s et pris en compte aux stades appropriÃ ©s de la procÃ ©dure pÃ ©nale engagÃ ©e contre les auteurs d'infractions d'une maniÃ ¨re qui ne porte pas prÃ ©judice aux droits de la dÃ ©fense. Article 33 Protection des personnes qui communiquent des informations Chaque Ã tat partie envisage d'incorporer dans son systÃ ¨me juridique interne des mesures appropriÃ ©es pour assurer la protection contre tout traitement injustifiÃ © de toute personne qui signale aux autoritÃ ©s compÃ ©tentes, de bonne foi et sur la base de soupÃ §ons raisonnables, tous faits concernant les infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention. Article 34 ConsÃ ©quences d'actes de corruption Compte dÃ »ment tenu des droits des tiers acquis de bonne foi, chaque Ã tat partie prend, conformÃ ©ment aux principes fondamentaux de son droit interne, des mesures pour s'attaquer aux consÃ ©quences de la corruption. Dans cette perspective, les Ã tats parties peuvent considÃ ©rer la corruption comme un facteur pertinent dans une procÃ ©dure judiciaire pour dÃ ©cider l'annulation ou la rescision d'un contrat, le retrait d'une concession ou de tout autre acte juridique analogue ou prendre toute autre mesure corrective. Article 35 RÃ ©paration du prÃ ©judice Chaque Ã tat partie prend les mesures nÃ ©cessaires, conformÃ ©ment aux principes de son droit interne, pour donner aux entitÃ ©s ou aux personnes qui ont subi un prÃ ©judice du fait d'un acte de corruption le droit d'engager une action en justice Ã l'encontre des responsables dudit prÃ ©judice en vue d'obtenir rÃ ©paration. Article 36 AutoritÃ ©s spÃ ©cialisÃ ©es Chaque Ã tat partie fait en sorte, conformÃ ©ment aux principes fondamentaux de son systÃ ¨me juridique, qu'existent un ou plusieurs organes ou des personnes spÃ ©cialisÃ ©s dans la lutte contre la corruption par la dÃ ©tection et la rÃ ©pression. Ce ou ces organes ou ces personnes se voient accorder l'indÃ ©pendance nÃ ©cessaire, conformÃ ©ment aux principes fondamentaux du systÃ ¨me juridique de l'Ã tat partie, pour pouvoir exercer leurs fonctions efficacement et Ã l'abri de toute influence indue. Ces personnes ou le personnel dudit ou desdits organes devraient avoir la formation et les ressources appropriÃ ©es pour exercer leurs tÃ ¢ches. Article 37 CoopÃ ©ration avec les services de dÃ ©tection et de rÃ ©pression 1. Chaque Ã tat partie prend des mesures appropriÃ ©es pour encourager les personnes qui participent ou ont participÃ © Ã la commission d'une infraction Ã ©tablie conformÃ ©ment Ã la prÃ ©sente convention Ã fournir aux autoritÃ ©s compÃ ©tentes des informations utiles Ã des fins d'enquÃ ªte et de recherche de preuves, ainsi qu'une aide factuelle et concrÃ ¨te qui pourrait contribuer Ã priver les auteurs de l'infraction du produit du crime et Ã rÃ ©cupÃ ©rer ce produit. 2. Chaque Ã tat partie envisage de prÃ ©voir la possibilitÃ ©, dans les cas appropriÃ ©s, d'allÃ ©ger la peine dont est passible un prÃ ©venu qui coopÃ ¨re de maniÃ ¨re substantielle Ã l'enquÃ ªte ou aux poursuites relatives Ã une infraction Ã ©tablie conformÃ ©ment Ã la prÃ ©sente convention. 3. Chaque Ã tat partie envisage de prÃ ©voir la possibilitÃ ©, conformÃ ©ment aux principes fondamentaux de son droit interne, d'accorder l'immunitÃ © de poursuites Ã une personne qui coopÃ ¨re de maniÃ ¨re substantielle Ã l'enquÃ ªte ou aux poursuites relatives Ã une infraction Ã ©tablie conformÃ ©ment Ã la prÃ ©sente convention. 4. La protection de ces personnes est assurÃ ©e, mutatis mutandis, comme le prÃ ©voit l'article 32 de la prÃ ©sente convention. 5. Lorsqu'une personne qui est visÃ ©e au paragraphe 1 du prÃ ©sent article et se trouve dans un Ã tat partie peut apporter une coopÃ ©ration substantielle aux autoritÃ ©s compÃ ©tentes d'un autre Ã tat partie, les Ã tats parties concernÃ ©s peuvent envisager de conclure des accords ou des arrangements, conformÃ ©ment Ã leur droit interne, concernant l'Ã ©ventuel octroi par l'autre Ã tat partie du traitement dÃ ©crit aux paragraphes 2 et 3 du prÃ ©sent article. Article 38 CoopÃ ©ration entre autoritÃ ©s nationales Chaque Ã tat partie prend les mesures nÃ ©cessaires pour encourager, conformÃ ©ment Ã son droit interne, la coopÃ ©ration entre, d'une part, ses autoritÃ ©s publiques ainsi que ses agents publics et, d'autre part, ses autoritÃ ©s chargÃ ©es des enquÃ ªtes et des poursuites relatives Ã des infractions pÃ ©nales. Cette coopÃ ©ration peut consister: a) pour les premiers Ã informer, de leur propre initiative, les secondes lorsqu'il existe des motifs raisonnables de considÃ ©rer que l'une des infractions Ã ©tablies conformÃ ©ment aux articles 15, 21 et 23 de la prÃ ©sente convention a Ã ©tÃ © commise; ou b) pour les premiers Ã fournir, sur demande, aux secondes toutes les informations nÃ ©cessaires. Article 39 CoopÃ ©ration entre autoritÃ ©s nationales et secteur privÃ © 1. Chaque Ã tat partie prend les mesures nÃ ©cessaires pour encourager, conformÃ ©ment Ã son droit interne, la coopÃ ©ration entre les autoritÃ ©s nationales chargÃ ©es des enquÃ ªtes et des poursuites et des entitÃ ©s du secteur privÃ ©, en particulier les institutions financiÃ ¨res, sur des questions concernant la commission d'infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention. 2. Chaque Ã tat partie envisage d'encourager ses ressortissants et les autres personnes ayant leur rÃ ©sidence habituelle sur son territoire Ã signaler aux autoritÃ ©s nationales chargÃ ©es des enquÃ ªtes et des poursuites la commission d'une infraction Ã ©tablie conformÃ ©ment Ã la prÃ ©sente convention. Article 40 Secret bancaire Chaque Ã tat partie veille, en cas d'enquÃ ªtes judiciaires nationales sur des infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention, Ã ce qu'il y ait dans son systÃ ¨me juridique interne des mÃ ©canismes appropriÃ ©s pour surmonter les obstacles qui peuvent rÃ ©sulter de l'application de lois sur le secret bancaire. Article 41 AntÃ ©cÃ ©dents judiciaires Chaque Ã tat partie peut adopter les mesures lÃ ©gislatives ou autres nÃ ©cessaires pour tenir compte, dans les conditions et aux fins qu'il juge appropriÃ ©es, de toute condamnation dont l'auteur prÃ ©sumÃ © d'une infraction aurait antÃ ©rieurement fait l'objet dans un autre Ã tat, afin d'utiliser cette information dans le cadre d'une procÃ ©dure pÃ ©nale relative Ã une infraction Ã ©tablie conformÃ ©ment Ã la prÃ ©sente convention. Article 42 CompÃ ©tence 1. Chaque Ã tat partie adopte les mesures nÃ ©cessaires pour Ã ©tablir sa compÃ ©tence Ã l'Ã ©gard des infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention dans les cas suivants: a) lorsque l'infraction est commise sur son territoire; ou b) lorsque l'infraction est commise Ã bord d'un navire qui bat son pavillon ou Ã bord d'un aÃ ©ronef immatriculÃ © conformÃ ©ment Ã son droit interne au moment oÃ ¹ ladite infraction est commise. 2. Sous rÃ ©serve de l'article 4 de la prÃ ©sente convention, un Ã tat partie peut Ã ©galement Ã ©tablir sa compÃ ©tence Ã l'Ã ©gard de l'une quelconque de ces infractions dans les cas suivants: a) lorsque l'infraction est commise Ã l'encontre d'un de ses ressortissants; ou b) lorsque l'infraction est commise par l'un de ses ressortissants ou par une personne apatride rÃ ©sidant habituellement sur son territoire; ou c) lorsque l'infraction est l'une de celles Ã ©tablies conformÃ ©ment Ã l'alinÃ ©a b) ii) du paragraphe 1 de l'article 23 de la prÃ ©sente convention et est commise hors de son territoire en vue de la commission, sur son territoire, d'une infraction Ã ©tablie conformÃ ©ment aux alinÃ ©as a) i) ou ii) ou b) i) du paragraphe 1 de l'article 23 de la prÃ ©sente convention; ou d) lorsque l'infraction est commise Ã son encontre. 3. Aux fins de l'article 44 de la prÃ ©sente convention, chaque Ã tat partie prend les mesures nÃ ©cessaires pour Ã ©tablir sa compÃ ©tence Ã l'Ã ©gard des infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention lorsque l'auteur prÃ ©sumÃ © se trouve sur son territoire et qu'il n'extrade pas cette personne au seul motif qu'elle est l'un de ses ressortissants. 4. Chaque Ã tat partie peut Ã ©galement prendre les mesures nÃ ©cessaires pour Ã ©tablir sa compÃ ©tence Ã l'Ã ©gard des infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention lorsque l'auteur prÃ ©sumÃ © se trouve sur son territoire et qu'il ne l'extrade pas. 5. Si un Ã tat partie qui exerce sa compÃ ©tence en vertu du paragraphe 1 ou 2 du prÃ ©sent article a Ã ©tÃ © avisÃ ©, ou a appris de toute autre faÃ §on, que d'autres Ã tats parties menaient une enquÃ ªte ou avaient engagÃ © des poursuites ou une procÃ ©dure judiciaire concernant le mÃ ªme acte, les autoritÃ ©s compÃ ©tentes de ces Ã tats parties se consultent, selon qu'il convient, pour coordonner leurs actions. 6. Sans prÃ ©judice des normes du droit international gÃ ©nÃ ©ral, la prÃ ©sente convention n'exclut pas l'exercice de toute compÃ ©tence pÃ ©nale Ã ©tablie par un Ã tat partie conformÃ ©ment Ã son droit interne. CHAPITRE IV COOPÃ RATION INTERNATIONALE Article 43 CoopÃ ©ration internationale 1. Les Ã tats parties coopÃ ¨rent en matiÃ ¨re pÃ ©nale conformÃ ©ment aux articles 44 Ã 50 de la prÃ ©sente convention. Lorsqu'il y a lieu et conformÃ ©ment Ã leur systÃ ¨me juridique interne, les Ã tats parties envisagent de se prÃ ªter mutuellement assistance dans les enquÃ ªtes et les procÃ ©dures concernant des affaires civiles et administratives relatives Ã la corruption. 2. En matiÃ ¨re de coopÃ ©ration internationale, chaque fois que la double incrimination est considÃ ©rÃ ©e comme une condition, celle-ci est rÃ ©putÃ ©e remplie, que la lÃ ©gislation de l'Ã tat partie requis qualifie ou dÃ ©signe ou non l'infraction de la mÃ ªme maniÃ ¨re que l'Ã tat partie requÃ ©rant, si l'acte constituant l'infraction pour laquelle l'assistance est demandÃ ©e est une infraction pÃ ©nale en vertu de la lÃ ©gislation des deux Ã tats parties. Article 44 Extradition 1. Le prÃ ©sent article s'applique aux infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention lorsque la personne faisant l'objet de la demande d'extradition se trouve sur le territoire de l'Ã tat partie requis, Ã condition que l'infraction pour laquelle l'extradition est demandÃ ©e soit punissable par le droit interne de l'Ã tat partie requÃ ©rant et de l'Ã tat partie requis. 2. Nonobstant les dispositions du paragraphe 1 du prÃ ©sent article, un Ã tat partie dont la lÃ ©gislation le permet peut accorder l'extradition d'une personne pour l'une quelconque des infractions visÃ ©es par la prÃ ©sente convention qui ne sont pas punissables en vertu de son droit interne. 3. Si la demande d'extradition porte sur plusieurs infractions distinctes, dont au moins une donne lieu Ã extradition en vertu du prÃ ©sent article et dont certaines ne donnent pas lieu Ã extradition en raison de la durÃ ©e de l'emprisonnement mais ont un lien avec des infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention, l'Ã tat partie requis peut appliquer le prÃ ©sent article Ã ©galement Ã ces infractions. 4. Chacune des infractions auxquelles s'applique le prÃ ©sent article est de plein droit incluse dans tout traitÃ © d'extradition en vigueur entre les Ã tats parties en tant qu'infraction dont l'auteur peut Ã ªtre extradÃ ©. Les Ã tats parties s'engagent Ã inclure ces infractions en tant qu'infractions dont l'auteur peut Ã ªtre extradÃ © dans tout traitÃ © d'extradition qu'ils concluront entre eux. Un Ã tat partie dont la lÃ ©gislation le permet, lorsqu'il se fonde sur la prÃ ©sente convention pour l'extradition, ne considÃ ¨re aucune des infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention comme une infraction politique. 5. Si un Ã tat partie qui subordonne l'extradition Ã l'existence d'un traitÃ © reÃ §oit une demande d'extradition d'un Ã tat partie avec lequel il n'a pas conclu pareil traitÃ ©, il peut considÃ ©rer la prÃ ©sente convention comme la base lÃ ©gale de l'extradition pour les infractions auxquelles le prÃ ©sent article s'applique. 6. Un Ã tat partie qui subordonne l'extradition Ã l'existence d'un traitÃ ©: a) au moment du dÃ ©pÃ ´t de son instrument de ratification, d'acceptation, d'approbation ou d'adhÃ ©sion Ã la prÃ ©sente convention, indique au secrÃ ©taire gÃ ©nÃ ©ral de l'Organisation des Nations unies s'il considÃ ¨re la prÃ ©sente convention comme la base lÃ ©gale pour coopÃ ©rer en matiÃ ¨re d'extradition avec d'autres Ã tats parties; et b) s'il ne considÃ ¨re pas la prÃ ©sente convention comme la base lÃ ©gale pour coopÃ ©rer en matiÃ ¨re d'extradition, s'efforce, s'il y a lieu, de conclure des traitÃ ©s d'extradition avec d'autres Ã tats parties afin d'appliquer le prÃ ©sent article. 7. Les Ã tats parties qui ne subordonnent pas l'extradition Ã l'existence d'un traitÃ © reconnaissent entre eux aux infractions auxquelles le prÃ ©sent article s'applique le caractÃ ¨re d'infraction dont l'auteur peut Ã ªtre extradÃ ©. 8. L'extradition est subordonnÃ ©e aux conditions prÃ ©vues par le droit interne de l'Ã tat partie requis ou par les traitÃ ©s d'extradition applicables, y compris, notamment, aux conditions concernant la peine minimale requise pour extrader et aux motifs pour lesquels l'Ã tat partie requis peut refuser l'extradition. 9. Les Ã tats parties s'efforcent, sous rÃ ©serve de leur droit interne, d'accÃ ©lÃ ©rer les procÃ ©dures d'extradition et de simplifier les exigences en matiÃ ¨re de preuve y relatives en ce qui concerne les infractions auxquelles s'applique le prÃ ©sent article. 10. Sous rÃ ©serve des dispositions de son droit interne et des traitÃ ©s d'extradition qu'il a conclus, l'Ã tat partie requis peut, Ã la demande de l'Ã tat partie requÃ ©rant et s'il estime que les circonstances le justifient et qu'il y a urgence, placer en dÃ ©tention une personne prÃ ©sente sur son territoire dont l'extradition est demandÃ ©e ou prendre Ã son Ã ©gard d'autres mesures appropriÃ ©es pour assurer sa prÃ ©sence lors de la procÃ ©dure d'extradition. 11. Un Ã tat partie sur le territoire duquel se trouve l'auteur prÃ ©sumÃ © d'une infraction, s'il n'extrade pas cette personne au titre d'une infraction Ã laquelle s'applique le prÃ ©sent article au seul motif qu'elle est l'un de ses ressortissants, est tenu, Ã la demande de l'Ã tat partie requÃ ©rant l'extradition, de soumettre l'affaire sans retard excessif Ã ses autoritÃ ©s compÃ ©tentes aux fins de poursuites. Lesdites autoritÃ ©s prennent leur dÃ ©cision et mÃ ¨nent les poursuites de la mÃ ªme maniÃ ¨re que pour toute autre infraction grave en vertu du droit interne de cet Ã tat partie. Les Ã tats parties intÃ ©ressÃ ©s coopÃ ¨rent entre eux, notamment en matiÃ ¨re de procÃ ©dure et de preuve, afin d'assurer l'efficacitÃ © des poursuites. 12. Lorsqu'un Ã tat partie, en vertu de son droit interne, n'est autorisÃ © Ã extrader ou Ã remettre de toute autre maniÃ ¨re l'un de ses ressortissants que si cette personne est ensuite renvoyÃ ©e sur son territoire pour purger la peine prononcÃ ©e Ã l'issue du procÃ ¨s ou de la procÃ ©dure Ã l'origine de la demande d'extradition ou de remise, et lorsque cet Ã tat partie et l'Ã tat partie requÃ ©rant s'accordent sur cette option et d'autres conditions qu'ils peuvent juger appropriÃ ©es, cette extradition ou remise conditionnelle est suffisante aux fins de l'exÃ ©cution de l'obligation Ã ©noncÃ ©e au paragraphe 11 du prÃ ©sent article. 13. Si l'extradition, demandÃ ©e aux fins d'exÃ ©cution d'une peine, est refusÃ ©e parce que la personne faisant l'objet de cette demande est un ressortissant de l'Ã tat partie requis, celui-ci, si son droit interne le lui permet, en conformitÃ © avec les prescriptions de ce droit et Ã la demande de l'Ã tat partie requÃ ©rant, envisage de faire exÃ ©cuter lui-mÃ ªme la peine prononcÃ ©e conformÃ ©ment au droit interne de l'Ã tat partie requÃ ©rant, ou le reliquat de cette peine. 14. Toute personne faisant l'objet de poursuites en raison de l'une quelconque des infractions auxquelles le prÃ ©sent article s'applique se voit garantir un traitement Ã ©quitable Ã tous les stades de la procÃ ©dure, y compris la jouissance de tous les droits et de toutes les garanties prÃ ©vus par le droit interne de l'Ã tat partie sur le territoire duquel elle se trouve. 15. Aucune disposition de la prÃ ©sente convention ne doit Ã ªtre interprÃ ©tÃ ©e comme faisant obligation Ã l'Ã tat partie requis d'extrader s'il a de sÃ ©rieuses raisons de penser que la demande a Ã ©tÃ © prÃ ©sentÃ ©e aux fins de poursuivre ou de punir une personne en raison de son sexe, de sa race, de sa religion, de sa nationalitÃ ©, de son origine ethnique ou de ses opinions politiques, ou que donner suite Ã cette demande causerait un prÃ ©judice Ã cette personne pour l'une quelconque de ces raisons. 16. Les Ã tats parties ne peuvent refuser une demande d'extradition au seul motif que l'infraction est considÃ ©rÃ ©e comme touchant aussi Ã des questions fiscales. 17. Avant de refuser l'extradition, l'Ã tat partie requis consulte, s'il y a lieu, l'Ã tat partie requÃ ©rant afin de lui donner toute possibilitÃ © de prÃ ©senter ses opinions et de fournir des informations Ã l'appui de ses allÃ ©gations. 18. Les Ã tats parties s'efforcent de conclure des accords ou des arrangements bilatÃ ©raux et multilatÃ ©raux pour permettre l'extradition ou pour en accroÃ ®tre l'efficacitÃ ©. Article 45 TransfÃ ¨rement des personnes condamnÃ ©es Les Ã tats parties peuvent envisager de conclure des accords ou des arrangements bilatÃ ©raux ou multilatÃ ©raux relatifs au transfÃ ¨rement sur leur territoire de personnes condamnÃ ©es Ã des peines d'emprisonnement ou Ã d'autres peines privatives de libertÃ © du fait d'infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention afin qu'elles puissent y purger le reliquat de leur peine. Article 46 Entraide judiciaire 1. Les Ã tats parties s'accordent mutuellement l'entraide judiciaire la plus large possible lors des enquÃ ªtes, des poursuites et des procÃ ©dures judiciaires concernant les infractions visÃ ©es par la prÃ ©sente convention. 2. L'entraide judiciaire la plus large possible est accordÃ ©e, autant que les lois, traitÃ ©s, accords et arrangements pertinents de l'Ã tat partie requis le permettent, lors des enquÃ ªtes, des poursuites et des procÃ ©dures judiciaires concernant les infractions dont une personne morale peut Ã ªtre tenue responsable dans l'Ã tat partie requÃ ©rant, conformÃ ©ment Ã l'article 26 de la prÃ ©sente convention. 3. L'entraide judiciaire qui est accordÃ ©e en application du prÃ ©sent article peut Ã ªtre demandÃ ©e aux fins suivantes: a) recueillir des tÃ ©moignages ou des dÃ ©positions; b) signifier des actes judiciaires; c) effectuer des perquisitions et des saisies, ainsi que des gels; d) examiner des objets et visiter des lieux; e) fournir des informations, des piÃ ¨ces Ã conviction et des estimations d'experts; f) fournir des originaux ou des copies certifiÃ ©es conformes de documents et de dossiers pertinents, y compris des documents administratifs, bancaires, financiers ou commerciaux et des documents de sociÃ ©tÃ ©; g) identifier ou localiser des produits du crime, des biens, des instruments ou d'autres choses afin de recueillir des Ã ©lÃ ©ments de preuve; h) faciliter la comparution volontaire de personnes dans l'Ã tat partie requÃ ©rant; i) fournir tout autre type d'assistance compatible avec le droit interne de l'Ã tat partie requis; j) identifier, geler et localiser le produit du crime, conformÃ ©ment aux dispositions du chapitre V de la prÃ ©sente convention; k) recouvrer des avoirs, conformÃ ©ment aux dispositions du chapitre V de la prÃ ©sente convention. 4. Sans prÃ ©judice du droit interne, les autoritÃ ©s compÃ ©tentes d'un Ã tat partie peuvent, sans demande prÃ ©alable, communiquer des informations concernant des affaires pÃ ©nales Ã une autoritÃ © compÃ ©tente d'un autre Ã tat partie, si elles pensent que ces informations pourraient aider celle-ci Ã entreprendre ou Ã mener Ã bien des enquÃ ªtes et des poursuites pÃ ©nales, ou amener ce dernier Ã tat partie Ã formuler une demande en vertu de la prÃ ©sente convention. 5. La communication d'informations conformÃ ©ment au paragraphe 4 du prÃ ©sent article se fait sans prÃ ©judice des enquÃ ªtes et des poursuites pÃ ©nales dans l'Ã tat dont les autoritÃ ©s compÃ ©tentes fournissent les informations. Les autoritÃ ©s compÃ ©tentes qui reÃ §oivent ces informations accÃ ¨dent Ã toute demande tendant Ã ce que lesdites informations restent confidentielles, mÃ ªme temporairement, ou Ã ce que leur utilisation soit assortie de restrictions. Toutefois, cela n'empÃ ªche pas l'Ã tat partie qui reÃ §oit les informations de rÃ ©vÃ ©ler, lors de la procÃ ©dure judiciaire, des informations Ã la dÃ ©charge d'un prÃ ©venu. Dans ce dernier cas, l'Ã tat partie qui reÃ §oit les informations avise l'Ã tat partie qui les communique avant la rÃ ©vÃ ©lation, et s'il lui en est fait la demande, consulte ce dernier. Si, dans un cas exceptionnel, une notification prÃ ©alable n'est pas possible, l'Ã tat partie qui reÃ §oit les informations informe sans retard de la rÃ ©vÃ ©lation l'Ã tat partie qui les communique. 6. Les dispositions du prÃ ©sent article n'affectent en rien les obligations dÃ ©coulant de tout autre traitÃ © bilatÃ ©ral ou multilatÃ ©ral rÃ ©gissant ou devant rÃ ©gir, entiÃ ¨rement ou partiellement, l'entraide judiciaire. 7. Les paragraphes 9 Ã 29 du prÃ ©sent article sont applicables aux demandes faites conformÃ ©ment au prÃ ©sent article si les Ã tats parties en question ne sont pas liÃ ©s par un traitÃ © d'entraide judiciaire. Si lesdits Ã tats parties sont liÃ ©s par un tel traitÃ ©, les dispositions correspondantes de ce traitÃ © sont applicables, Ã moins que les Ã tats parties ne conviennent d'appliquer Ã leur place les dispositions des paragraphes 9 Ã 29 du prÃ ©sent article. Les Ã tats parties sont vivement encouragÃ ©s Ã appliquer ces paragraphes s'ils facilitent la coopÃ ©ration. 8. Les Ã tats parties ne peuvent invoquer le secret bancaire pour refuser l'entraide judiciaire prÃ ©vue au prÃ ©sent article. 9. a) Lorsqu'en application du prÃ ©sent article, il rÃ ©pond Ã une demande d'aide en l'absence de double incrimination, un Ã tat partie requis tient compte de l'objet de la prÃ ©sente convention tel qu'Ã ©noncÃ © Ã l'article 1er. b) Les Ã tats parties peuvent invoquer l'absence de double incrimination pour refuser de fournir une aide en application du prÃ ©sent article. Toutefois, un Ã tat partie requis, lorsque cela est compatible avec les concepts fondamentaux de son systÃ ¨me juridique, accorde l'aide demandÃ ©e si elle n'implique pas de mesures coercitives. Cette aide peut Ã ªtre refusÃ ©e lorsque la demande porte sur des questions mineures ou des questions pour lesquelles la coopÃ ©ration ou l'aide demandÃ ©e peut Ã ªtre obtenue sur le fondement d'autres dispositions de la prÃ ©sente convention. c) Chaque Ã tat partie peut envisager de prendre les mesures nÃ ©cessaires pour lui permettre de fournir une aide plus large en application du prÃ ©sent article, en l'absence de double incrimination. 10. Toute personne dÃ ©tenue ou purgeant une peine sur le territoire d'un Ã tat partie, dont la prÃ ©sence est requise dans un autre Ã tat partie Ã des fins d'identification ou de tÃ ©moignage ou pour qu'elle apporte de toute autre maniÃ ¨re son concours Ã l'obtention de preuves dans le cadre d'enquÃ ªtes, de poursuites ou de procÃ ©dures judiciaires relatives aux infractions visÃ ©es par la prÃ ©sente convention, peut faire l'objet d'un transfÃ ¨rement si les conditions ci-aprÃ ¨s sont rÃ ©unies: a) ladite personne y consent librement et en toute connaissance de cause; b) les autoritÃ ©s compÃ ©tentes des deux Ã tats parties concernÃ ©s y consentent, sous rÃ ©serve des conditions que ces Ã tats parties peuvent juger appropriÃ ©es. 11. Aux fins du paragraphe 10 du prÃ ©sent article: a) l'Ã tat partie vers lequel la personne est transfÃ ©rÃ ©e a le pouvoir et l'obligation de la garder en dÃ ©tention, sauf demande ou autorisation contraire de la part de l'Ã tat partie Ã partir duquel elle a Ã ©tÃ © transfÃ ©rÃ ©e; b) l'Ã tat partie vers lequel la personne est transfÃ ©rÃ ©e s'acquitte sans retard de l'obligation de la remettre Ã la garde de l'Ã tat partie Ã partir duquel elle a Ã ©tÃ © transfÃ ©rÃ ©e, conformÃ ©ment Ã ce qui aura Ã ©tÃ © convenu au prÃ ©alable ou autrement dÃ ©cidÃ © par les autoritÃ ©s compÃ ©tentes des deux Ã tats parties; c) l'Ã tat partie vers lequel la personne est transfÃ ©rÃ ©e ne peut exiger de l'Ã tat partie Ã partir duquel elle a Ã ©tÃ © transfÃ ©rÃ ©e qu'il engage une procÃ ©dure d'extradition pour qu'elle lui soit remise; d) il est tenu compte de la pÃ ©riode que la personne a passÃ ©e en dÃ ©tention dans l'Ã tat partie vers lequel elle a Ã ©tÃ © transfÃ ©rÃ ©e aux fins du dÃ ©compte de la peine Ã purger dans l'Ã tat partie Ã partir duquel elle a Ã ©tÃ © transfÃ ©rÃ ©e. 12. Ã moins que l'Ã tat partie Ã partir duquel une personne doit Ã ªtre transfÃ ©rÃ ©e en vertu des paragraphes 10 et 11 du prÃ ©sent article ne donne son accord, ladite personne, quelle que soit sa nationalitÃ ©, n'est pas poursuivie, dÃ ©tenue, punie ni soumise Ã d'autres restrictions de sa libertÃ © personnelle sur le territoire de l'Ã tat partie vers lequel elle est transfÃ ©rÃ ©e Ã raison d'actes, d'omissions ou de condamnations antÃ ©rieurs Ã son dÃ ©part du territoire de l'Ã tat partie Ã partir duquel elle a Ã ©tÃ © transfÃ ©rÃ ©e. 13. Chaque Ã tat partie dÃ ©signe une autoritÃ © centrale qui a la responsabilitÃ © et le pouvoir de recevoir les demandes d'entraide judiciaire et, soit de les exÃ ©cuter, soit de les transmettre aux autoritÃ ©s compÃ ©tentes pour exÃ ©cution. Si un Ã tat partie a une rÃ ©gion ou un territoire spÃ ©cial dotÃ © d'un systÃ ¨me d'entraide judiciaire diffÃ ©rent, il peut dÃ ©signer une autoritÃ © centrale distincte qui aura la mÃ ªme fonction pour ladite rÃ ©gion ou ledit territoire. Les autoritÃ ©s centrales assurent l'exÃ ©cution ou la transmission rapide et en bonne et due forme des demandes reÃ §ues. Si l'autoritÃ © centrale transmet la demande Ã une autoritÃ © compÃ ©tente pour exÃ ©cution, elle encourage l'exÃ ©cution rapide et en bonne et due forme de la demande par l'autoritÃ © compÃ ©tente. L'autoritÃ © centrale dÃ ©signÃ ©e Ã cette fin fait l'objet d'une notification adressÃ ©e au secrÃ ©taire gÃ ©nÃ ©ral de l'Organisation des Nations unies au moment oÃ ¹ chaque Ã tat partie dÃ ©pose son instrument de ratification, d'acceptation ou d'approbation ou d'adhÃ ©sion Ã la prÃ ©sente convention. Les demandes d'entraide judiciaire et toute communication y relative sont transmises aux autoritÃ ©s centrales dÃ ©signÃ ©es par les Ã tats parties. La prÃ ©sente disposition s'entend sans prÃ ©judice du droit de tout Ã tat partie d'exiger que ces demandes et communications lui soient adressÃ ©es par la voie diplomatique et, en cas d'urgence, si les Ã tats parties en conviennent, par l'intermÃ ©diaire de l'Organisation internationale de police criminelle, si cela est possible. 14. Les demandes sont adressÃ ©es par Ã ©crit ou, si possible, par tout autre moyen pouvant produire un document Ã ©crit, dans une langue acceptable pour l'Ã tat partie requis, dans des conditions permettant audit Ã tat partie d'en Ã ©tablir l'authenticitÃ ©. La ou les langues acceptables pour chaque Ã tat partie sont notifiÃ ©es au secrÃ ©taire gÃ ©nÃ ©ral de l'Organisation des Nations unies au moment oÃ ¹ ledit Ã tat partie dÃ ©pose son instrument de ratification, d'acceptation ou d'approbation ou d'adhÃ ©sion Ã la prÃ ©sente convention. En cas d'urgence et si les Ã tats parties en conviennent, les demandes peuvent Ã ªtre faites oralement mais doivent Ã ªtre confirmÃ ©es sans dÃ ©lai par Ã ©crit. 15. Une demande d'entraide judiciaire doit contenir les renseignements suivants: a) la dÃ ©signation de l'autoritÃ © dont Ã ©mane la demande; b) l'objet et la nature de l'enquÃ ªte, des poursuites ou de la procÃ ©dure judiciaire auxquelles se rapporte la demande, ainsi que le nom et les fonctions de l'autoritÃ © qui en est chargÃ ©e; c) un rÃ ©sumÃ © des faits pertinents, sauf pour les demandes adressÃ ©es aux fins de la signification d'actes judiciaires; d) une description de l'assistance requise et le dÃ ©tail de toute procÃ ©dure particuliÃ ¨re que l'Ã tat partie requÃ ©rant souhaite voir appliquer; e) si possible, l'identitÃ ©, l'adresse et la nationalitÃ © de toute personne visÃ ©e; et f) le but dans lequel le tÃ ©moignage, les informations ou les mesures sont demandÃ ©s. 16. L'Ã tat partie requis peut demander un complÃ ©ment d'information lorsque cela apparaÃ ®t nÃ ©cessaire pour exÃ ©cuter la demande conformÃ ©ment Ã son droit interne ou lorsque cela peut en faciliter l'exÃ ©cution. 17. Toute demande est exÃ ©cutÃ ©e conformÃ ©ment au droit interne de l'Ã tat partie requis et, dans la mesure oÃ ¹ cela ne contrevient pas au droit interne de l'Ã tat partie requis et lorsque cela est possible, conformÃ ©ment aux procÃ ©dures spÃ ©cifiÃ ©es dans la demande. 18. Lorsque cela est possible et conforme aux principes fondamentaux du droit interne, si une personne qui se trouve sur le territoire d'un Ã tat partie doit Ã ªtre entendue comme tÃ ©moin ou comme expert par les autoritÃ ©s judiciaires d'un autre Ã tat partie, le premier Ã tat partie peut, Ã la demande de l'autre, autoriser son audition par vidÃ ©oconfÃ ©rence s'il n'est pas possible ou souhaitable qu'elle comparaisse en personne sur le territoire de l'Ã tat partie requÃ ©rant. Les Ã tats parties peuvent convenir que l'audition sera conduite par une autoritÃ © judiciaire de l'Ã tat partie requÃ ©rant et qu'une autoritÃ © judiciaire de l'Ã tat partie requis y assistera. 19. L'Ã tat partie requÃ ©rant ne communique ni n'utilise les informations ou les Ã ©lÃ ©ments de preuve fournis par l'Ã tat partie requis pour des enquÃ ªtes, des poursuites ou des procÃ ©dures judiciaires autres que celles visÃ ©es dans la demande sans le consentement prÃ ©alable de l'Ã tat partie requis. Rien dans le prÃ ©sent paragraphe n'empÃ ªche l'Ã tat partie requÃ ©rant de rÃ ©vÃ ©ler, lors de la procÃ ©dure, des informations ou des Ã ©lÃ ©ments de preuve Ã dÃ ©charge. Dans ce cas, l'Ã tat partie requÃ ©rant avise l'Ã tat partie requis avant la rÃ ©vÃ ©lation et, s'il lui en est fait la demande, consulte ce dernier. Si, dans un cas exceptionnel, une notification prÃ ©alable n'est pas possible, l'Ã tat partie requÃ ©rant informe sans retard l'Ã tat partie requis de la rÃ ©vÃ ©lation. 20. L'Ã tat partie requÃ ©rant peut exiger que l'Ã tat partie requis garde le secret sur la demande et sa teneur, sauf dans la mesure nÃ ©cessaire pour l'exÃ ©cuter. Si l'Ã tat partie requis ne peut satisfaire Ã cette exigence, il en informe sans dÃ ©lai l'Ã tat partie requÃ ©rant. 21. L'entraide judiciaire peut Ã ªtre refusÃ ©e: a) si la demande n'est pas faite conformÃ ©ment aux dispositions du prÃ ©sent article; b) si l'Ã tat partie requis estime que l'exÃ ©cution de la demande est susceptible de porter atteinte Ã sa souverainetÃ ©, Ã sa sÃ ©curitÃ ©, Ã son ordre public ou Ã d'autres intÃ ©rÃ ªts essentiels; c) au cas oÃ ¹ le droit interne de l'Ã tat partie requis interdirait Ã ses autoritÃ ©s de prendre les mesures demandÃ ©es s'il s'agissait d'une infraction analogue ayant fait l'objet d'une enquÃ ªte, de poursuites ou d'une procÃ ©dure judiciaire dans le cadre de sa propre compÃ ©tence; d) au cas oÃ ¹ il serait contraire au systÃ ¨me juridique de l'Ã tat partie requis concernant l'entraide judiciaire d'accepter la demande. 22. Les Ã tats parties ne peuvent refuser une demande d'entraide judiciaire au seul motif que l'infraction est considÃ ©rÃ ©e comme touchant aussi Ã des questions fiscales. 23. Tout refus d'entraide judiciaire doit Ã ªtre motivÃ ©. 24. L'Ã tat partie requis exÃ ©cute la demande d'entraide judiciaire aussi promptement que possible et tient compte dans toute la mesure possible de tous dÃ ©lais suggÃ ©rÃ ©s par l'Ã tat partie requÃ ©rant et qui sont motivÃ ©s, de prÃ ©fÃ ©rence dans la demande. L'Ã tat partie requÃ ©rant peut prÃ ©senter des demandes raisonnables d'informations sur l'Ã ©tat d'avancement des mesures prises par l'Ã tat partie requis pour faire droit Ã sa demande. L'Ã tat partie requis rÃ ©pond aux demandes raisonnables de l'Ã tat partie requÃ ©rant concernant les progrÃ ¨s rÃ ©alisÃ ©s dans l'exÃ ©cution de la demande. Quand l'entraide demandÃ ©e n'est plus nÃ ©cessaire, l'Ã tat partie requÃ ©rant en informe promptement l'Ã tat partie requis. 25. L'entraide judiciaire peut Ã ªtre diffÃ ©rÃ ©e par l'Ã tat partie requis au motif qu'elle entraverait une enquÃ ªte, des poursuites ou une procÃ ©dure judiciaire en cours. 26. Avant de refuser une demande en vertu du paragraphe 21 du prÃ ©sent article ou d'en diffÃ ©rer l'exÃ ©cution en vertu du paragraphe 25, l'Ã tat partie requis Ã ©tudie avec l'Ã tat partie requÃ ©rant la possibilitÃ © d'accorder l'entraide sous rÃ ©serve des conditions qu'il juge nÃ ©cessaires. Si l'Ã tat partie requÃ ©rant accepte l'entraide sous rÃ ©serve de ces conditions, il se conforme Ã ces derniÃ ¨res. 27. Sans prÃ ©judice de l'application du paragraphe 12 du prÃ ©sent article, un tÃ ©moin, un expert ou une autre personne qui, Ã la demande de l'Ã tat partie requÃ ©rant, consent Ã dÃ ©poser au cours d'une procÃ ©dure ou Ã collaborer Ã une enquÃ ªte, Ã des poursuites ou Ã une procÃ ©dure judiciaire sur le territoire de l'Ã tat partie requÃ ©rant ne sera pas poursuivi, dÃ ©tenu, puni ni soumis Ã d'autres restrictions de sa libertÃ © personnelle sur ce territoire Ã raison d'actes, d'omissions ou de condamnations antÃ ©rieurs Ã son dÃ ©part du territoire de l'Ã tat partie requis. Cette immunitÃ © cesse lorsque le tÃ ©moin, l'expert ou ladite personne ayant eu, pendant une pÃ ©riode de quinze jours consÃ ©cutifs ou toute autre pÃ ©riode convenue par les Ã tats parties Ã compter de la date Ã laquelle ils ont Ã ©tÃ © officiellement informÃ ©s que leur prÃ ©sence n'Ã ©tait plus requise par les autoritÃ ©s judiciaires, la possibilitÃ © de quitter le territoire de l'Ã tat partie requÃ ©rant, y sont nÃ ©anmoins demeurÃ ©s volontairement ou, l'ayant quittÃ ©, y sont revenus de leur plein grÃ ©. 28. Les frais ordinaires encourus pour exÃ ©cuter une demande sont Ã la charge de l'Ã tat partie requis, Ã moins qu'il n'en soit convenu autrement entre les Ã tats parties concernÃ ©s. Lorsque des dÃ ©penses importantes ou extraordinaires sont ou se rÃ ©vÃ ¨lent ultÃ ©rieurement nÃ ©cessaires pour exÃ ©cuter la demande, les Ã tats parties se consultent pour fixer les conditions selon lesquelles la demande sera exÃ ©cutÃ ©e, ainsi que la maniÃ ¨re dont les frais seront assumÃ ©s. 29. L'Ã tat partie requis: a) fournit Ã l'Ã tat partie requÃ ©rant copie des dossiers, des documents ou des renseignements administratifs en sa possession et auxquels, en vertu de son droit interne, le public a accÃ ¨s; b) peut, Ã son grÃ ©, fournir Ã l'Ã tat partie requÃ ©rant intÃ ©gralement, en partie ou aux conditions qu'il estime appropriÃ ©es, copie de tous dossiers, documents ou renseignements administratifs en sa possession et auxquels, en vertu de son droit interne, le public n'a pas accÃ ¨s. 30. Les Ã tats parties envisagent, s'il y a lieu, la possibilitÃ © de conclure des accords ou des arrangements bilatÃ ©raux ou multilatÃ ©raux qui servent les objectifs du prÃ ©sent article, mettent en pratique ses dispositions ou les renforcent. Article 47 Transfert des procÃ ©dures pÃ ©nales Les Ã tats parties envisagent la possibilitÃ © de se transfÃ ©rer mutuellement les procÃ ©dures relatives Ã la poursuite d'une infraction Ã ©tablie conformÃ ©ment Ã la prÃ ©sente convention dans les cas oÃ ¹ ce transfert est jugÃ © nÃ ©cessaire dans l'intÃ ©rÃ ªt d'une bonne administration de la justice et, en particulier lorsque plusieurs juridictions sont concernÃ ©es, en vue de centraliser les poursuites. Article 48 CoopÃ ©ration entre les services de dÃ ©tection et de rÃ ©pression 1. Les Ã tats parties coopÃ ¨rent Ã ©troitement, conformÃ ©ment Ã leurs systÃ ¨mes juridiques et administratifs respectifs, en vue de renforcer l'efficacitÃ © de la dÃ ©tection et de la rÃ ©pression des infractions visÃ ©es par la prÃ ©sente convention. En particulier, les Ã tats parties prennent des mesures efficaces pour: a) renforcer les voies de communication entre leurs autoritÃ ©s, organismes et services compÃ ©tents et, si nÃ ©cessaire, en Ã ©tablir afin de faciliter l'Ã ©change sÃ »r et rapide d'informations concernant tous les aspects des infractions visÃ ©es par la prÃ ©sente convention, y compris, si les Ã tats parties concernÃ ©s le jugent appropriÃ ©, les liens avec d'autres activitÃ ©s criminelles; b) coopÃ ©rer avec d'autres Ã tats parties, s'agissant des infractions visÃ ©es par la prÃ ©sente convention, dans la conduite d'enquÃ ªtes concernant les points suivants: i) identitÃ © et activitÃ ©s des personnes soupÃ §onnÃ ©es d'implication dans lesdites infractions, lieu oÃ ¹ elles se trouvent ou lieu oÃ ¹ se trouvent les autres personnes concernÃ ©es; ii) mouvement du produit du crime ou des biens provenant de la commission de ces infractions; iii) mouvement des biens, des matÃ ©riels ou d'autres instruments utilisÃ ©s ou destinÃ ©s Ã Ã ªtre utilisÃ ©s dans la commission de ces infractions; c) fournir, lorsqu'il y a lieu, les piÃ ¨ces ou quantitÃ ©s de substances nÃ ©cessaires Ã des fins d'analyse ou d'enquÃ ªte; d) Ã ©changer, lorsqu'il y a lieu, avec d'autres Ã tats parties des informations sur les moyens et procÃ ©dÃ ©s spÃ ©cifiques employÃ ©s pour commettre les infractions visÃ ©es par la prÃ ©sente convention, tels que l'usage de fausses identitÃ ©s, de documents contrefaits, modifiÃ ©s ou falsifiÃ ©s ou d'autres moyens de dissimulation des activitÃ ©s; e) faciliter une coordination efficace entre leurs autoritÃ ©s, organismes et services compÃ ©tents et favoriser l'Ã ©change de personnel et d'experts, y compris, sous rÃ ©serve de l'existence d'accords ou d'arrangements bilatÃ ©raux entre les Ã tats parties concernÃ ©s, le dÃ ©tachement d'agents de liaison; f) Ã ©changer des informations et coordonner les mesures administratives et autres prises, comme il convient, pour dÃ ©tecter au plus tÃ ´t les infractions visÃ ©es par la prÃ ©sente convention. 2. Afin de donner effet Ã la prÃ ©sente convention, les Ã tats parties envisagent de conclure des accords ou des arrangements bilatÃ ©raux ou multilatÃ ©raux prÃ ©voyant une coopÃ ©ration directe entre leurs services de dÃ ©tection et de rÃ ©pression et, lorsque de tels accords ou arrangements existent dÃ ©jÃ , de les modifier. En l'absence de tels accords ou arrangements entre les Ã tats parties concernÃ ©s, ces derniers peuvent se fonder sur la prÃ ©sente convention pour instaurer une coopÃ ©ration en matiÃ ¨re de dÃ ©tection et de rÃ ©pression concernant les infractions visÃ ©es par la prÃ ©sente convention. Chaque fois que cela est appropriÃ ©, les Ã tats parties utilisent pleinement les accords ou arrangements, y compris les organisations internationales ou rÃ ©gionales, pour renforcer la coopÃ ©ration entre leurs services de dÃ ©tection et de rÃ ©pression. 3. Les Ã tats parties s'efforcent de coopÃ ©rer, dans la mesure de leurs moyens, pour lutter contre les infractions visÃ ©es par la prÃ ©sente convention commises au moyen de techniques modernes. Article 49 EnquÃ ªtes conjointes Les Ã tats parties envisagent de conclure des accords ou des arrangements bilatÃ ©raux ou multilatÃ ©raux en vertu desquels, pour les affaires qui font l'objet d'enquÃ ªtes, de poursuites ou de procÃ ©dures judiciaires dans un ou plusieurs Ã tats, les autoritÃ ©s compÃ ©tentes concernÃ ©es peuvent Ã ©tablir des instances d'enquÃ ªte conjointes. En l'absence de tels accords ou arrangements, des enquÃ ªtes conjointes peuvent Ã ªtre dÃ ©cidÃ ©es cas par cas. Les Ã tats parties concernÃ ©s veillent Ã ce que la souverainetÃ © de l'Ã tat partie sur le territoire duquel l'enquÃ ªte doit se dÃ ©rouler soit pleinement respectÃ ©e. Article 50 Techniques d'enquÃ ªte spÃ ©ciales 1. Afin de combattre efficacement la corruption, chaque Ã tat partie, dans la mesure oÃ ¹ les principes fondamentaux de son systÃ ¨me juridique interne le permettent et conformÃ ©ment aux conditions prescrites par son droit interne, prend, dans la limite de ses moyens, les mesures nÃ ©cessaires pour que ses autoritÃ ©s compÃ ©tentes puissent recourir de faÃ §on appropriÃ ©e, sur son territoire, Ã des livraisons surveillÃ ©es et, lorsqu'il le juge opportun, Ã d'autres techniques d'enquÃ ªte spÃ ©ciales, telles que la surveillance Ã ©lectronique ou d'autres formes de surveillance et les opÃ ©rations d'infiltration, et pour que les preuves recueillies au moyen de ces techniques soient admissibles devant ses tribunaux. 2. Aux fins des enquÃ ªtes sur les infractions visÃ ©es par la prÃ ©sente convention, les Ã tats parties sont encouragÃ ©s Ã conclure, si nÃ ©cessaire, des accords ou des arrangements bilatÃ ©raux ou multilatÃ ©raux appropriÃ ©s pour recourir aux techniques d'enquÃ ªte spÃ ©ciales dans le cadre de la coopÃ ©ration internationale. Ces accords ou arrangements sont conclus et appliquÃ ©s dans le plein respect du principe de l'Ã ©galitÃ © souveraine des Ã tats et ils sont mis en Ã uvre dans le strict respect des dispositions qu'ils contiennent. 3. En l'absence d'accords ou d'arrangements visÃ ©s au paragraphe 2 du prÃ ©sent article, les dÃ ©cisions de recourir Ã des techniques d'enquÃ ªte spÃ ©ciales au niveau international sont prises cas par cas et peuvent, si nÃ ©cessaire, tenir compte d'ententes et d'arrangements financiers quant Ã l'exercice de leur compÃ ©tence par les Ã tats parties concernÃ ©s. 4. Les livraisons surveillÃ ©es auxquelles il est dÃ ©cidÃ © de recourir au niveau international peuvent inclure, avec le consentement des Ã tats parties concernÃ ©s, des mÃ ©thodes telles que l'interception de marchandises ou de fonds et l'autorisation de la poursuite de leur acheminement, sans altÃ ©ration ou aprÃ ¨s soustraction ou remplacement de la totalitÃ © ou d'une partie de ces marchandises ou fonds. CHAPITRE V RECOUVREMENT D'AVOIRS Article 51 Disposition gÃ ©nÃ ©rale La restitution d'avoirs en application du prÃ ©sent chapitre est un principe fondamental de la prÃ ©sente convention, et les Ã tats parties s'accordent mutuellement la coopÃ ©ration et l'assistance la plus Ã ©tendue Ã cet Ã ©gard. Article 52 PrÃ ©vention et dÃ ©tection des transferts du produit du crime 1. Sans prÃ ©judice de l'article 14 de la prÃ ©sente convention, chaque Ã tat partie prend, conformÃ ©ment Ã son droit interne, les mesures nÃ ©cessaires pour que les institutions financiÃ ¨res relevant de sa juridiction soient tenues de vÃ ©rifier l'identitÃ © des clients et de prendre des mesures raisonnables pour dÃ ©terminer l'identitÃ © des ayants droit Ã ©conomiques des fonds dÃ ©posÃ ©s sur de gros comptes, ainsi que de soumettre Ã une surveillance accrue les comptes que des personnes qui exercent, ou ont exercÃ ©, des fonctions publiques importantes et des membres de leur famille et de leur proche entourage cherchent Ã ouvrir ou dÃ ©tiennent directement ou cherchent Ã faire ouvrir ou font dÃ ©tenir par un intermÃ ©diaire. Cette surveillance est raisonnablement conÃ §ue de faÃ §on Ã dÃ ©tecter les opÃ ©rations suspectes afin de les signaler aux autoritÃ ©s compÃ ©tentes et ne devrait pas Ã ªtre interprÃ ©tÃ ©e comme un moyen de dÃ ©courager les institutions financiÃ ¨res  ou de leur interdire  d'entretenir des relations d'affaires avec des clients lÃ ©gitimes. 2. Afin de faciliter l'application des mesures prÃ ©vues au paragraphe 1 du prÃ ©sent article, chaque Ã tat partie, conformÃ ©ment Ã son droit interne et en s'inspirant des initiatives pertinentes prises par les organisations rÃ ©gionales, interrÃ ©gionales et multilatÃ ©rales pour lutter contre le blanchiment d'argent: a) publie des lignes directrices concernant les types de personne physique ou morale sur les comptes desquels les institutions financiÃ ¨res relevant de sa juridiction devront exercer une surveillance accrue, les types de compte et d'opÃ ©ration auxquels elles devront prÃ ªter une attention particuliÃ ¨re, ainsi que les mesures Ã prendre concernant l'ouverture de tels comptes, leur tenue et l'enregistrement des opÃ ©rations; et b) s'il y a lieu, notifie aux institutions financiÃ ¨res relevant de sa juridiction, Ã la demande d'un autre Ã tat partie ou de sa propre initiative, l'identitÃ © des personnes physiques ou morales dont elles devront surveiller plus strictement les comptes, en sus des personnes que les institutions financiÃ ¨res pourront par ailleurs identifier. 3. Dans le contexte de l'alinÃ ©a a) du paragraphe 2 du prÃ ©sent article, chaque Ã tat partie applique des mesures afin que ses institutions financiÃ ¨res tiennent des Ã ©tats adÃ ©quats, pendant une durÃ ©e appropriÃ ©e, des comptes et des opÃ ©rations impliquant les personnes mentionnÃ ©es au paragraphe 1 du prÃ ©sent article, lesquels Ã ©tats devraient contenir, au minimum, des renseignements sur l'identitÃ © du client ainsi que, dans la mesure du possible, de l'ayant droit Ã ©conomique. 4. Dans le but de prÃ ©venir et de dÃ ©tecter les transferts du produit d'infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention, chaque Ã tat partie applique des mesures appropriÃ ©es et efficaces pour empÃ ªcher, avec l'aide de ses organismes de rÃ ©glementation et de contrÃ ´le, l'Ã ©tablissement de banques qui n'ont pas de prÃ ©sence physique et qui ne sont pas affiliÃ ©es Ã un groupe financier rÃ ©glementÃ ©. En outre, les Ã tats parties peuvent envisager d'exiger de leurs institutions financiÃ ¨res qu'elles refusent d'Ã ©tablir ou de poursuivre des relations de banque correspondante avec de telles institutions et se gardent d'Ã ©tablir des relations avec des institutions financiÃ ¨res Ã ©trangÃ ¨res permettant que leurs comptes soient utilisÃ ©s par des banques qui n'ont pas de prÃ ©sence physique et qui ne sont pas affiliÃ ©es Ã un groupe financier rÃ ©glementÃ ©. 5. Chaque Ã tat partie envisage d'Ã ©tablir, conformÃ ©ment Ã son droit interne, pour les agents publics appropriÃ ©s, des systÃ ¨mes efficaces de divulgation de l'information financiÃ ¨re et prÃ ©voit des sanctions adÃ ©quates en cas de non-respect. Chaque Ã tat partie envisage Ã ©galement de prendre les mesures nÃ ©cessaires pour permettre Ã ses autoritÃ ©s compÃ ©tentes de partager cette information avec les autoritÃ ©s compÃ ©tentes d'autres Ã tats parties lorsque celles-ci en ont besoin pour enquÃ ªter sur le produit d'infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention, le rÃ ©clamer et le recouvrer. 6. Chaque Ã tat partie envisage de prendre, conformÃ ©ment Ã son droit interne, les mesures nÃ ©cessaires pour que ses agents publics appropriÃ ©s ayant un droit ou une dÃ ©lÃ ©gation de signature ou tout autre pouvoir sur un compte financier domiciliÃ © dans un pays Ã ©tranger soient tenus de le signaler aux autoritÃ ©s compÃ ©tentes et de conserver des Ã ©tats appropriÃ ©s concernant ces comptes. Il prÃ ©voit Ã ©galement des sanctions appropriÃ ©es en cas de non-respect de cette obligation. Article 53 Mesures pour le recouvrement direct de biens Chaque Ã tat partie, conformÃ ©ment Ã son droit interne: a) prend les mesures nÃ ©cessaires pour permettre Ã un autre Ã tat partie d'engager devant ses tribunaux une action civile en vue de voir reconnaÃ ®tre l'existence d'un droit de propriÃ ©tÃ © sur des biens acquis au moyen d'une infraction Ã ©tablie conformÃ ©ment Ã la prÃ ©sente convention; b) prend les mesures nÃ ©cessaires pour permettre Ã ses tribunaux d'ordonner aux auteurs d'infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention de verser une rÃ ©paration ou des dommages-intÃ ©rÃ ªts Ã un autre Ã tat partie ayant subi un prÃ ©judice du fait de telles infractions; et c) prend les mesures nÃ ©cessaires pour permettre Ã ses tribunaux ou autoritÃ ©s compÃ ©tentes, lorsqu'ils doivent dÃ ©cider d'une confiscation, de reconnaÃ ®tre le droit de propriÃ ©tÃ © lÃ ©gitime revendiquÃ © par un autre Ã tat partie sur des biens acquis au moyen d'une infraction Ã ©tablie conformÃ ©ment Ã la prÃ ©sente convention. Article 54 MÃ ©canismes de recouvrement de biens par la coopÃ ©ration internationale aux fins de confiscation 1. Afin d'assurer l'entraide judiciaire prÃ ©vue Ã l'article 55 de la prÃ ©sente convention concernant les biens acquis au moyen d'une infraction Ã ©tablie conformÃ ©ment Ã la prÃ ©sente convention ou utilisÃ ©s pour une telle infraction, chaque Ã tat partie, conformÃ ©ment Ã son droit interne: a) prend les mesures nÃ ©cessaires pour permettre Ã ses autoritÃ ©s compÃ ©tentes de donner effet Ã une dÃ ©cision de confiscation d'un tribunal d'un autre Ã tat partie; b) prend les mesures nÃ ©cessaires pour permettre Ã ses autoritÃ ©s compÃ ©tentes, lorsqu'elles ont compÃ ©tence en l'espÃ ¨ce, d'ordonner la confiscation de tels biens d'origine Ã ©trangÃ ¨re, en se prononÃ §ant sur une infraction de blanchiment d'argent ou une autre infraction relevant de sa compÃ ©tence, ou par d'autres procÃ ©dures autorisÃ ©es par son droit interne; et c) envisage de prendre les mesures nÃ ©cessaires pour permettre la confiscation de tels biens en l'absence de condamnation pÃ ©nale lorsque l'auteur de l'infraction ne peut Ã ªtre poursuivi pour cause de dÃ ©cÃ ¨s, de fuite ou d'absence ou dans d'autres cas appropriÃ ©s. 2. Afin d'accorder l'entraide judiciaire qui lui est demandÃ ©e en application du paragraphe 2 de l'article 55, chaque Ã tat partie, conformÃ ©ment Ã son droit interne: a) prend les mesures nÃ ©cessaires pour permettre Ã ses autoritÃ ©s compÃ ©tentes de geler ou de saisir des biens, sur dÃ ©cision d'un tribunal ou d'une autoritÃ © compÃ ©tente d'un Ã tat partie requÃ ©rant ordonnant le gel ou la saisie, qui donne Ã l'Ã tat partie requis un motif raisonnable de croire qu'il existe des raisons suffisantes de prendre de telles mesures et que les biens feront ultÃ ©rieurement l'objet d'une ordonnance de confiscation aux fins de l'alinÃ ©a a) du paragraphe 1 du prÃ ©sent article; b) prend les mesures nÃ ©cessaires pour permettre Ã ses autoritÃ ©s compÃ ©tentes de geler ou de saisir des biens sur la base d'une demande donnant Ã l'Ã tat partie un motif raisonnable de croire qu'il existe des raisons suffisantes de prendre de telles mesures et que les biens feront ultÃ ©rieurement l'objet d'une ordonnance de confiscation aux fins de l'alinÃ ©a a) du paragraphe 1 du prÃ ©sent article; et c) envisage de prendre des mesures supplÃ ©mentaires pour permettre Ã ses autoritÃ ©s compÃ ©tentes de prÃ ©server les biens en vue de leur confiscation, par exemple sur la base d'une arrestation ou d'une inculpation intervenue Ã l'Ã ©tranger en relation avec leur acquisition. Article 55 CoopÃ ©ration internationale aux fins de confiscation 1. Dans toute la mesure possible dans le cadre de son systÃ ¨me juridique interne, un Ã tat partie qui a reÃ §u d'un autre Ã tat partie ayant compÃ ©tence pour connaÃ ®tre d'une infraction Ã ©tablie conformÃ ©ment Ã la prÃ ©sente convention une demande de confiscation du produit du crime, des biens, des matÃ ©riels ou autres instruments visÃ ©s au paragraphe 1 de l'article 31 de la prÃ ©sente convention, qui sont situÃ ©s sur son territoire: a) transmet la demande Ã ses autoritÃ ©s compÃ ©tentes en vue de faire prononcer une dÃ ©cision de confiscation et, si celle-ci intervient, de la faire exÃ ©cuter; ou b) transmet Ã ses autoritÃ ©s compÃ ©tentes, afin qu'elle soit exÃ ©cutÃ ©e dans les limites de la demande, la dÃ ©cision de confiscation prise par un tribunal situÃ © sur le territoire de l'Ã tat partie requÃ ©rant conformÃ ©ment au paragraphe 1 de l'article 31 et Ã l'alinÃ ©a a) du paragraphe 1 de l'article 54 de la prÃ ©sente convention, pour autant qu'elle porte sur le produit du crime, les biens, les matÃ ©riels ou autres instruments visÃ ©s au paragraphe 1 de l'article 31, qui sont situÃ ©s sur son territoire. 2. Lorsqu'une demande est faite par un autre Ã tat partie qui a compÃ ©tence pour connaÃ ®tre d'une infraction Ã ©tablie conformÃ ©ment Ã la prÃ ©sente convention, l'Ã tat partie requis prend des mesures pour identifier, localiser et geler ou saisir le produit du crime, les biens, les matÃ ©riels ou les autres instruments visÃ ©s au paragraphe 1 de l'article 31 de la prÃ ©sente convention, en vue d'une confiscation ultÃ ©rieure Ã ordonner soit par l'Ã tat partie requÃ ©rant, soit, consÃ ©cutivement Ã une demande formulÃ ©e en vertu du paragraphe 1 du prÃ ©sent article, par l'Ã tat partie requis. 3. Les dispositions de l'article 46 de la prÃ ©sente convention s'appliquent mutatis mutandis au prÃ ©sent article. Outre les informations visÃ ©es au paragraphe 15 de l'article 46, les demandes faites en application du prÃ ©sent article contiennent: a) lorsque la demande relÃ ¨ve de l'alinÃ ©a a) du paragraphe 1 du prÃ ©sent article, une description des biens Ã confisquer, y compris, dans la mesure du possible, le lieu oÃ ¹ ceux-ci se trouvent et, selon qu'il convient, leur valeur estimative et un exposÃ © des faits sur lesquels se fonde l'Ã tat partie requÃ ©rant qui soit suffisant pour permettre Ã l'Ã tat partie requis de demander une dÃ ©cision de confiscation sur le fondement de son droit interne; b) lorsque la demande relÃ ¨ve de l'alinÃ ©a b) du paragraphe 1 du prÃ ©sent article, une copie lÃ ©galement admissible de la dÃ ©cision de confiscation Ã ©manant de l'Ã tat partie requÃ ©rant sur laquelle la demande est fondÃ ©e, un exposÃ © des faits et des informations indiquant dans quelles limites il est demandÃ © d'exÃ ©cuter la dÃ ©cision, une dÃ ©claration spÃ ©cifiant les mesures prises par l'Ã tat partie requÃ ©rant pour aviser comme il convient les tiers de bonne foi et garantir une procÃ ©dure rÃ ©guliÃ ¨re, et une dÃ ©claration selon laquelle la dÃ ©cision de confiscation est dÃ ©finitive; c) lorsque la demande relÃ ¨ve du paragraphe 2 du prÃ ©sent article, un exposÃ © des faits sur lesquels se fonde l'Ã tat partie requÃ ©rant et une description des mesures demandÃ ©es ainsi que, lorsqu'elle est disponible, une copie lÃ ©galement admissible de la dÃ ©cision sur laquelle la demande est fondÃ ©e. 4. Les dÃ ©cisions ou mesures prÃ ©vues aux paragraphes 1 et 2 du prÃ ©sent article sont prises par l'Ã tat partie requis conformÃ ©ment Ã son droit interne et sous rÃ ©serve des dispositions dudit droit, et conformÃ ©ment Ã ses rÃ ¨gles de procÃ ©dure ou Ã tout accord ou arrangement bilatÃ ©ral ou multilatÃ ©ral le liant Ã l'Ã tat partie requÃ ©rant. 5. Chaque Ã tat partie remet au secrÃ ©taire gÃ ©nÃ ©ral de l'Organisation des Nations unies une copie de ses lois et rÃ ¨glements qui donnent effet au prÃ ©sent article ainsi qu'une copie de toute modification ultÃ ©rieurement apportÃ ©e Ã ces lois et rÃ ¨glements ou une description de ces lois, rÃ ¨glements et modifications ultÃ ©rieures. 6. Si un Ã tat partie dÃ ©cide de subordonner l'adoption des mesures visÃ ©es aux paragraphes 1 et 2 du prÃ ©sent article Ã l'existence d'un traitÃ © en la matiÃ ¨re, il considÃ ¨re la prÃ ©sente convention comme une base conventionnelle nÃ ©cessaire et suffisante. 7. La coopÃ ©ration en vertu du prÃ ©sent article peut aussi Ã ªtre refusÃ ©e, ou les mesures conservatoires peuvent Ã ªtre levÃ ©es si l'Ã tat partie requis ne reÃ §oit pas en temps voulu des preuves suffisantes ou si le bien est de valeur minime. 8. Avant de lever toute mesure conservatoire prise en application du prÃ ©sent article, l'Ã tat partie requis donne, si possible, Ã l'Ã tat partie requÃ ©rant la facultÃ © de prÃ ©senter ses arguments en faveur du maintien de la mesure. 9. Les dispositions du prÃ ©sent article ne doivent pas Ã ªtre interprÃ ©tÃ ©es comme portant atteinte aux droits des tiers de bonne foi. Article 56 CoopÃ ©ration spÃ ©ciale Sans prÃ ©judice de son droit interne, chaque Ã tat partie s'efforce de prendre des mesures lui permettant, sans prÃ ©judice de ses propres enquÃ ªtes, poursuites ou procÃ ©dures judiciaires, de communiquer, sans demande prÃ ©alable, Ã un autre Ã tat partie des informations sur le produit d'infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention lorsqu'il considÃ ¨re que la divulgation de ces informations pourrait aider ledit Ã tat partie Ã engager ou Ã mener une enquÃ ªte, des poursuites ou une procÃ ©dure judiciaire, ou pourrait dÃ ©boucher sur la prÃ ©sentation par cet Ã tat partie d'une demande en vertu du prÃ ©sent chapitre de la convention. Article 57 Restitution et disposition des avoirs 1. Un Ã tat partie ayant confisquÃ © des biens en application de l'article 31 ou 55 de la prÃ ©sente convention en dispose, y compris en les restituant Ã leurs propriÃ ©taires lÃ ©gitimes antÃ ©rieurs, en application du paragraphe 3 du prÃ ©sent article et conformÃ ©ment aux dispositions de la prÃ ©sente convention et Ã son droit interne. 2. Chaque Ã tat partie adopte, conformÃ ©ment aux principes fondamentaux de son droit interne, les mesures lÃ ©gislatives et autres nÃ ©cessaires pour permettre Ã ses autoritÃ ©s compÃ ©tentes de restituer les biens confisquÃ ©s, lorsqu'il agit Ã la demande d'un autre Ã tat partie, conformÃ ©ment Ã la prÃ ©sente convention, et compte tenu des droits des tiers de bonne foi. 3. ConformÃ ©ment aux articles 46 et 55 de la prÃ ©sente convention et aux paragraphes 1 et 2 du prÃ ©sent article, l'Ã tat partie requis: a) dans les cas de soustraction de fonds publics ou de blanchiment de fonds publics soustraits, visÃ ©s aux articles 17 et 23 de la prÃ ©sente convention, lorsque la confiscation a Ã ©tÃ © exÃ ©cutÃ ©e conformÃ ©ment Ã l'article 55 et sur la base d'un jugement dÃ ©finitif rendu dans l'Ã tat partie requÃ ©rant, exigence Ã laquelle il peut renoncer, restitue les biens confisquÃ ©s Ã l'Ã tat partie requÃ ©rant; b) dans le cas du produit de toute autre infraction visÃ ©e par la prÃ ©sente convention, lorsque la confiscation a Ã ©tÃ © exÃ ©cutÃ ©e conformÃ ©ment Ã l'article 55 de la prÃ ©sente convention et sur la base d'un jugement dÃ ©finitif dans l'Ã tat partie requÃ ©rant, exigence Ã laquelle il peut renoncer, restitue les biens confisquÃ ©s Ã l'Ã tat partie requÃ ©rant, lorsque ce dernier fournit des preuves raisonnables de son droit de propriÃ ©tÃ © antÃ ©rieur sur lesdits biens Ã l'Ã tat partie requis ou lorsque ce dernier reconnaÃ ®t un prÃ ©judice Ã l'Ã tat partie requÃ ©rant comme base de restitution des biens confisquÃ ©s; c) dans tous les autres cas, envisage Ã titre prioritaire de restituer les biens confisquÃ ©s Ã l'Ã tat partie requÃ ©rant, de les restituer Ã ses propriÃ ©taires lÃ ©gitimes antÃ ©rieurs ou de dÃ ©dommager les victimes de l'infraction. 4. S'il y a lieu, et sauf si les Ã tats parties en dÃ ©cident autrement, l'Ã tat partie requis peut dÃ ©duire des dÃ ©penses raisonnables encourues pour les enquÃ ªtes, poursuites ou procÃ ©dures judiciaires ayant abouti Ã la restitution ou Ã la disposition des biens confisquÃ ©s en application du prÃ ©sent article. 5. S'il y a lieu, les Ã tats parties peuvent aussi envisager en particulier de conclure, cas par cas, des accords ou des arrangements mutuellement acceptables pour la disposition dÃ ©finitive des biens confisquÃ ©s. Article 58 Service de renseignement financier Les Ã tats parties coopÃ ¨rent dans le but de prÃ ©venir et de combattre le transfert du produit des infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention, ainsi que de promouvoir les moyens de recouvrer ledit produit et, Ã cette fin, envisagent d'Ã ©tablir un service de renseignement financier qui sera chargÃ © de recevoir, d'analyser et de communiquer aux autoritÃ ©s compÃ ©tentes des dÃ ©clarations d'opÃ ©rations financiÃ ¨res suspectes. Article 59 Accords et arrangements bilatÃ ©raux et multilatÃ ©raux Les Ã tats parties envisagent de conclure des accords ou des arrangements bilatÃ ©raux ou multilatÃ ©raux afin de renforcer l'efficacitÃ © de la coopÃ ©ration internationale instaurÃ ©e en application du prÃ ©sent chapitre de la convention. CHAPITRE VI ASSISTANCE TECHNIQUE ET Ã CHANGE D'INFORMATIONS Article 60 Formation et assistance technique 1. Chaque Ã tat partie Ã ©tablit, dÃ ©veloppe ou amÃ ©liore, dans la mesure des besoins, des programmes de formation spÃ ©cifiques Ã l'intention de ses personnels chargÃ ©s de prÃ ©venir et de combattre la corruption. Ces programmes pourraient porter notamment sur ce qui suit: a) mesures efficaces de prÃ ©vention, de dÃ ©tection, d'investigation, de rÃ ©pression et de lutte dirigÃ ©es contre la corruption, y compris l'utilisation des mÃ ©thodes de rassemblement de preuves et d'investigation; b) renforcement des capacitÃ ©s d'Ã ©laboration et de planification de stratÃ ©gies contre la corruption; c) formation des autoritÃ ©s compÃ ©tentes Ã l'Ã ©tablissement de demandes d'entraide judiciaire qui rÃ ©pondent aux exigences de la prÃ ©sente convention; d) Ã ©valuation et renforcement des institutions, de la gestion du service public et des finances publiques (y compris des marchÃ ©s publics) et du secteur privÃ ©; e) prÃ ©vention des transferts du produit d'infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention, lutte contre ces transferts et recouvrement de ce produit; f) dÃ ©tection et gel des transferts du produit d'infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention; g) surveillance des mouvements du produit d'infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention, ainsi que des mÃ ©thodes de transfert, de dissimulation ou de dÃ ©guisement de ce produit; h) mÃ ©canismes et mÃ ©thodes judiciaires et administratifs appropriÃ ©s et efficaces pour faciliter la restitution du produit d'infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention; i) mÃ ©thodes employÃ ©es pour la protection des victimes et des tÃ ©moins qui coopÃ ¨rent avec les autoritÃ ©s judiciaires; et j) formation aux rÃ ©glementations nationales et internationales et formation linguistique. 2. Les Ã tats parties envisagent, dans leurs plans et programmes nationaux de lutte contre la corruption, de s'accorder, selon leurs capacitÃ ©s, l'assistance technique la plus Ã ©tendue, en particulier au profit des pays en dÃ ©veloppement, y compris un appui matÃ ©riel et une formation dans les domaines mentionnÃ ©s au paragraphe 1 du prÃ ©sent article, ainsi qu'une formation et une assistance, et l'Ã ©change mutuel de donnÃ ©es d'expÃ ©rience pertinentes et de connaissances spÃ ©cialisÃ ©es, ce qui facilitera la coopÃ ©ration internationale entre Ã tats parties dans les domaines de l'extradition et de l'entraide judiciaire. 3. Les Ã tats parties renforcent, autant qu'il est nÃ ©cessaire, les mesures prises pour optimiser les activitÃ ©s opÃ ©rationnelles et de formation au sein des organisations internationales et rÃ ©gionales et dans le cadre des accords ou des arrangements bilatÃ ©raux et multilatÃ ©raux pertinents. 4. Les Ã tats parties envisagent de s'entraider, sur demande, pour mener des Ã ©valuations, des Ã ©tudes et des recherches portant sur les types, les causes, les effets et les coÃ »ts de la corruption sur leur territoire, en vue d'Ã ©laborer, avec la participation des autoritÃ ©s compÃ ©tentes et de la sociÃ ©tÃ ©, des stratÃ ©gies et des plans d'action pour combattre la corruption. 5. Afin de faciliter le recouvrement du produit d'infractions Ã ©tablies conformÃ ©ment Ã la prÃ ©sente convention, les Ã tats parties peuvent coopÃ ©rer en se communiquant les noms d'experts susceptibles d'aider Ã atteindre cet objectif. 6. Les Ã tats parties envisagent de mettre Ã profit des confÃ ©rences et des sÃ ©minaires sous-rÃ ©gionaux, rÃ ©gionaux et internationaux pour favoriser la coopÃ ©ration et l'assistance technique et stimuler les Ã ©changes de vues sur les problÃ ¨mes communs, y compris les problÃ ¨mes et les besoins particuliers des pays en dÃ ©veloppement et des pays Ã Ã ©conomie en transition. 7. Les Ã tats parties envisagent d'Ã ©tablir des mÃ ©canismes Ã caractÃ ¨re volontaire en vue de contribuer financiÃ ¨rement, par des programmes et des projets d'assistance technique, aux efforts des pays en dÃ ©veloppement et des pays Ã Ã ©conomie en transition pour appliquer la prÃ ©sente convention. 8. Chaque Ã tat partie envisage de verser des contributions volontaires Ã l'Office des Nations unies contre la drogue et le crime afin d'encourager, par l'intermÃ ©diaire de ce dernier, des programmes et des projets dans les pays en dÃ ©veloppement visant Ã appliquer la prÃ ©sente convention. Article 61 Collecte, Ã ©change et analyse d'informations sur la corruption 1. Chaque Ã tat partie envisage d'analyser, en consultation avec des experts, les tendances de la corruption sur son territoire ainsi que les circonstances dans lesquelles les infractions de corruption sont commises. 2. Les Ã tats parties envisagent de dÃ ©velopper et de mettre en commun, directement entre eux et par le biais d'organisations internationales et rÃ ©gionales, leurs statistiques et leur connaissance analytique de la corruption ainsi que des informations en vue d'Ã ©laborer, dans la mesure du possible, des dÃ ©finitions, des normes et des mÃ ©thodes communes, et des informations sur les pratiques les mieux Ã mÃ ªme de prÃ ©venir et de combattre la corruption. 3. Chaque Ã tat partie envisage d'assurer le suivi de ses politiques et mesures concrÃ ¨tes de lutte contre la corruption et d'Ã ©valuer leur mise en Ã uvre et leur efficacitÃ ©. Article 62 Autres mesures: application de la convention par le dÃ ©veloppement Ã ©conomique et l'assistance technique 1. Les Ã tats parties prennent des mesures propres Ã assurer l'application optimale de la prÃ ©sente convention dans la mesure du possible, par la coopÃ ©ration internationale, compte tenu des effets nÃ ©gatifs de la corruption sur la sociÃ ©tÃ © en gÃ ©nÃ ©ral et sur le dÃ ©veloppement durable en particulier. 2. Les Ã tats parties font des efforts concrets, dans la mesure du possible et en coordination les uns avec les autres ainsi qu'avec les organisations rÃ ©gionales et internationales: a) pour dÃ ©velopper leur coopÃ ©ration Ã diffÃ ©rents niveaux avec les pays en dÃ ©veloppement, en vue de renforcer la capacitÃ © de ces derniers Ã prÃ ©venir et Ã combattre la corruption; b) pour accroÃ ®tre l'assistance financiÃ ¨re et matÃ ©rielle apportÃ ©e aux pays en dÃ ©veloppement afin d'appuyer les efforts qu'ils dÃ ©ploient pour prÃ ©venir et combattre efficacement la corruption et de les aider Ã appliquer la prÃ ©sente convention avec succÃ ¨s; c) pour fournir une assistance technique aux pays en dÃ ©veloppement et aux pays Ã Ã ©conomie en transition afin de les aider Ã rÃ ©pondre Ã leurs besoins aux fins de l'application de la prÃ ©sente convention. Pour ce faire, les Ã tats parties s'efforcent de verser volontairement des contributions adÃ ©quates et rÃ ©guliÃ ¨res Ã un compte Ã ©tabli Ã cet effet dans le cadre d'un mÃ ©canisme de financement des Nations unies. Les Ã tats parties peuvent aussi envisager en particulier, conformÃ ©ment Ã leur droit interne et aux dispositions de la prÃ ©sente convention, de verser Ã ce compte un pourcentage des fonds ou de la valeur correspondante du produit du crime ou des biens confisquÃ ©s conformÃ ©ment aux dispositions de la prÃ ©sente convention; d) pour encourager et amener d'autres Ã tats et des institutions financiÃ ¨res, selon qu'il convient, Ã s'associer aux efforts qu'ils dÃ ©ploient conformÃ ©ment au prÃ ©sent article, notamment en faisant bÃ ©nÃ ©ficier les pays en dÃ ©veloppement de davantage de programmes de formation et de matÃ ©riel moderne afin de les aider Ã atteindre les objectifs de la prÃ ©sente convention. 3. Autant que possible, ces mesures sont prises sans prÃ ©judice des engagements existants en matiÃ ¨re d'aide extÃ ©rieure ou d'autres arrangements de coopÃ ©ration financiÃ ¨re aux niveaux bilatÃ ©ral, rÃ ©gional ou international. 4. Les Ã tats parties peuvent conclure des accords ou des arrangements bilatÃ ©raux ou multilatÃ ©raux sur l'aide matÃ ©rielle et logistique, en tenant compte des arrangements financiers nÃ ©cessaires pour assurer l'efficacitÃ © des moyens de coopÃ ©ration internationale prÃ ©vus par la prÃ ©sente convention et pour prÃ ©venir, dÃ ©tecter et combattre la corruption. CHAPITRE VII MÃ CANISMES D'APPLICATION Article 63 ConfÃ ©rence des Ã tats parties Ã la convention 1. Une confÃ ©rence des Ã tats parties Ã la convention est instituÃ ©e pour amÃ ©liorer la capacitÃ © des Ã tats parties Ã atteindre les objectifs Ã ©noncÃ ©s dans la prÃ ©sente convention et renforcer leur coopÃ ©ration Ã cet effet ainsi que pour promouvoir et examiner l'application de la prÃ ©sente convention. 2. Le secrÃ ©taire gÃ ©nÃ ©ral de l'Organisation des Nations unies convoquera la confÃ ©rence des Ã tats parties au plus tard un an aprÃ ¨s l'entrÃ ©e en vigueur de la prÃ ©sente convention. Par la suite, la confÃ ©rence des Ã tats parties tiendra des rÃ ©unions ordinaires conformÃ ©ment au rÃ ¨glement intÃ ©rieur qu'elle aura adoptÃ ©. 3. La confÃ ©rence des Ã tats parties adopte un rÃ ¨glement intÃ ©rieur et des rÃ ¨gles rÃ ©gissant le fonctionnement des activitÃ ©s Ã ©noncÃ ©es dans le prÃ ©sent article, y compris des rÃ ¨gles concernant l'admission et la participation d'observateurs et le financement des dÃ ©penses encourues au titre de ces activitÃ ©s. 4. La confÃ ©rence des Ã tats parties arrÃ ªte des activitÃ ©s, des procÃ ©dures et des mÃ ©thodes de travail en vue d'atteindre les objectifs Ã ©noncÃ ©s au paragraphe 1 du prÃ ©sent article, notamment: a) elle facilite les activitÃ ©s menÃ ©es par les Ã tats parties en vertu des articles 60 et 62 et des chapitres II Ã V de la prÃ ©sente convention, y compris en encourageant la mobilisation de contributions volontaires; b) elle facilite l'Ã ©change d'informations entre Ã tats parties sur les caractÃ ©ristiques et tendances de la corruption et les pratiques efficaces pour la prÃ ©venir et la combattre et pour restituer le produit du crime, notamment par la publication des informations pertinentes visÃ ©es dans le prÃ ©sent article; c) elle coopÃ ¨re avec les organisations et mÃ ©canismes rÃ ©gionaux et internationaux, et les organisations non gouvernementales compÃ ©tents; d) elle utilise de maniÃ ¨re appropriÃ ©e les informations pertinentes produites par d'autres mÃ ©canismes internationaux et rÃ ©gionaux visant Ã combattre et Ã prÃ ©venir la corruption afin d'Ã ©viter une rÃ ©pÃ ©tition inutile d'activitÃ ©s; e) elle examine pÃ ©riodiquement l'application de la prÃ ©sente convention par les Ã tats parties; f) elle formule des recommandations en vue d'amÃ ©liorer la prÃ ©sente convention et son application; g) elle prend note des besoins d'assistance technique des Ã tats parties en ce qui concerne l'application de la prÃ ©sente convention et recommande les mesures qu'elle peut juger nÃ ©cessaires Ã cet Ã ©gard. 5. Aux fins du paragraphe 4 du prÃ ©sent article, la confÃ ©rence des Ã tats parties s'enquiert des mesures prises et des difficultÃ ©s rencontrÃ ©es par les Ã tats parties pour appliquer la prÃ ©sente convention en utilisant les informations que ceux-ci lui communiquent et par le biais des mÃ ©canismes complÃ ©mentaires d'examen qu'elle pourra Ã ©tablir. 6. Chaque Ã tat partie communique Ã la confÃ ©rence des Ã tats parties, comme celle-ci le requiert, des informations sur ses programmes, plans et pratiques ainsi que sur ses mesures lÃ ©gislatives et administratives visant Ã appliquer la prÃ ©sente convention. La confÃ ©rence des Ã tats parties examine le moyen le plus efficace de recevoir des informations et d'y rÃ ©agir, y compris, notamment, d'Ã tats parties et d'organisations internationales compÃ ©tentes. Les contributions reÃ §ues d'organisations non gouvernementales compÃ ©tentes, dÃ »ment accrÃ ©ditÃ ©es conformÃ ©ment aux procÃ ©dures devant Ã ªtre arrÃ ªtÃ ©es par la confÃ ©rence des Ã tats parties, peuvent aussi Ã ªtre prises en compte. 7. ConformÃ ©ment aux paragraphes 4 Ã 6 du prÃ ©sent article, la confÃ ©rence des Ã tats parties crÃ ©e, si elle le juge nÃ ©cessaire, tout mÃ ©canisme ou organe appropriÃ © pour faciliter l'application effective de la convention. Article 64 SecrÃ ©tariat 1. Le secrÃ ©taire gÃ ©nÃ ©ral de l'Organisation des Nations unies fournit les services de secrÃ ©tariat nÃ ©cessaires Ã la confÃ ©rence des Ã tats parties Ã la convention. 2. Le secrÃ ©tariat: a) aide la confÃ ©rence des Ã tats parties Ã rÃ ©aliser les activitÃ ©s Ã ©noncÃ ©es Ã l'article 63 de la prÃ ©sente convention, prend des dispositions et fournit les services nÃ ©cessaires pour les sessions de la confÃ ©rence des Ã tats parties; b) aide les Ã tats parties, sur leur demande, Ã fournir des informations Ã la confÃ ©rence des Ã tats parties comme le prÃ ©voient les paragraphes 5 et 6 de l'article 63 de la prÃ ©sente convention; et c) assure la coordination nÃ ©cessaire avec le secrÃ ©tariat des organisations rÃ ©gionales et internationales compÃ ©tentes. CHAPITRE VIII DISPOSITIONS FINALES Article 65 Application de la convention 1. Chaque Ã tat partie prend les mesures nÃ ©cessaires, y compris lÃ ©gislatives et administratives, conformÃ ©ment aux principes fondamentaux de son droit interne, pour assurer l'exÃ ©cution de ses obligations en vertu de la prÃ ©sente convention. 2. Chaque Ã tat partie peut prendre des mesures plus strictes ou plus sÃ ©vÃ ¨res que celles qui sont prÃ ©vues par la prÃ ©sente convention afin de prÃ ©venir et de combattre la corruption. Article 66 RÃ ¨glement des diffÃ ©rends 1. Les Ã tats parties s'efforcent de rÃ ©gler les diffÃ ©rends concernant l'interprÃ ©tation ou l'application de la prÃ ©sente convention par voie de nÃ ©gociation. 2. Tout diffÃ ©rend entre deux Ã tats parties ou plus concernant l'interprÃ ©tation ou l'application de la prÃ ©sente convention qui ne peut Ã ªtre rÃ ©glÃ © par voie de nÃ ©gociation dans un dÃ ©lai raisonnable est, Ã la demande de l'un de ces Ã tats parties, soumis Ã l'arbitrage. Si, dans un dÃ ©lai de six mois Ã compter de la date de la demande d'arbitrage, les Ã tats parties ne peuvent s'entendre sur l'organisation de l'arbitrage, l'un quelconque d'entre eux peut soumettre le diffÃ ©rend Ã la Cour internationale de justice en adressant une requÃ ªte conformÃ ©ment au statut de la Cour. 3. Chaque Ã tat partie peut, au moment de la signature, de la ratification, de l'acceptation ou de l'approbation de la prÃ ©sente convention ou de l'adhÃ ©sion Ã celle-ci, dÃ ©clarer qu'il ne se considÃ ¨re pas liÃ © par le paragraphe 2 du prÃ ©sent article. Les autres Ã tats parties ne sont pas liÃ ©s par le paragraphe 2 du prÃ ©sent article envers tout Ã tat partie ayant Ã ©mis une telle rÃ ©serve. 4. Tout Ã tat partie qui a Ã ©mis une rÃ ©serve en vertu du paragraphe 3 du prÃ ©sent article peut la retirer Ã tout moment en adressant une notification au secrÃ ©taire gÃ ©nÃ ©ral de l'Organisation des Nations unies. Article 67 Signature, ratification, acceptation, approbation et adhÃ ©sion 1. La prÃ ©sente convention sera ouverte Ã la signature de tous les Ã tats du 9 au 11 dÃ ©cembre 2003 Ã MÃ ©rida (Mexique) et, par la suite, au siÃ ¨ge de l'Organisation des Nations unies, Ã New York, jusqu'au 9 dÃ ©cembre 2005. 2. La prÃ ©sente convention est Ã ©galement ouverte Ã la signature des organisations rÃ ©gionales d'intÃ ©gration Ã ©conomique, Ã la condition qu'au moins un Ã tat membre d'une telle organisation l'ait signÃ ©e conformÃ ©ment au paragraphe 1 du prÃ ©sent article. 3. La prÃ ©sente convention est soumise Ã ratification, Ã acceptation ou Ã approbation. Les instruments de ratification, d'acceptation ou d'approbation seront dÃ ©posÃ ©s auprÃ ¨s du secrÃ ©taire gÃ ©nÃ ©ral de l'Organisation des Nations unies. Une organisation rÃ ©gionale d'intÃ ©gration Ã ©conomique peut dÃ ©poser son instrument de ratification, d'acceptation ou d'approbation si au moins un de ses Ã tats membres l'a fait. Dans cet instrument de ratification, d'acceptation ou d'approbation, cette organisation dÃ ©clare l'Ã ©tendue de sa compÃ ©tence concernant les questions rÃ ©gies par la prÃ ©sente convention. Elle informe Ã ©galement le dÃ ©positaire de toute modification pertinente de l'Ã ©tendue de sa compÃ ©tence. 4. La prÃ ©sente convention est ouverte Ã l'adhÃ ©sion de tout Ã tat ou de toute organisation rÃ ©gionale d'intÃ ©gration Ã ©conomique dont au moins un Ã tat membre est partie Ã la prÃ ©sente convention. Les instruments d'adhÃ ©sion sont dÃ ©posÃ ©s auprÃ ¨s du secrÃ ©taire gÃ ©nÃ ©ral de l'Organisation des Nations unies. Au moment de son adhÃ ©sion, une organisation rÃ ©gionale d'intÃ ©gration Ã ©conomique dÃ ©clare l'Ã ©tendue de sa compÃ ©tence concernant les questions rÃ ©gies par la prÃ ©sente convention. Elle informe Ã ©galement le dÃ ©positaire de toute modification pertinente de l'Ã ©tendue de sa compÃ ©tence. Article 68 EntrÃ ©e en vigueur 1. La prÃ ©sente convention entrera en vigueur le quatre-vingt-dixiÃ ¨me jour suivant la date de dÃ ©pÃ ´t du trentiÃ ¨me instrument de ratification, d'acceptation, d'approbation ou d'adhÃ ©sion. Aux fins du prÃ ©sent paragraphe, aucun des instruments dÃ ©posÃ ©s par une organisation rÃ ©gionale d'intÃ ©gration Ã ©conomique n'est considÃ ©rÃ © comme un instrument venant s'ajouter aux instruments dÃ ©jÃ dÃ ©posÃ ©s par les Ã tats membres de cette organisation. 2. Pour chaque Ã tat ou organisation rÃ ©gionale d'intÃ ©gration Ã ©conomique qui ratifiera, acceptera ou approuvera la prÃ ©sente convention ou y adhÃ ©rera aprÃ ¨s le dÃ ©pÃ ´t du trentiÃ ¨me instrument pertinent, la prÃ ©sente convention entrera en vigueur le trentiÃ ¨me jour suivant la date de dÃ ©pÃ ´t de l'instrument pertinent par ledit Ã tat ou ladite organisation, ou Ã la date Ã laquelle elle entre en vigueur conformÃ ©ment au paragraphe 1 du prÃ ©sent article, si celle-ci est postÃ ©rieure. Article 69 Amendement 1. Ã l'expiration d'un dÃ ©lai de cinq ans Ã compter de l'entrÃ ©e en vigueur de la prÃ ©sente convention, un Ã tat partie peut proposer un amendement et le transmettre au secrÃ ©taire gÃ ©nÃ ©ral de l'Organisation des Nations unies. Ce dernier communique alors la proposition d'amendement aux Ã tats parties et Ã la confÃ ©rence des Ã tats parties Ã la convention, en vue de l'examen de la proposition et de l'adoption d'une dÃ ©cision. La confÃ ©rence des Ã tats parties n'Ã ©pargne aucun effort pour parvenir Ã un consensus sur tout amendement. Si tous les efforts en ce sens ont Ã ©tÃ © Ã ©puisÃ ©s sans qu'un accord soit intervenu, il faudra, en dernier recours, pour que l'amendement soit adoptÃ ©, un vote Ã la majoritÃ © des deux tiers des Ã tats parties prÃ ©sents Ã la confÃ ©rence des Ã tats parties et exprimant leur vote. 2. Les organisations rÃ ©gionales d'intÃ ©gration Ã ©conomique disposent, pour exercer, en vertu du prÃ ©sent article, leur droit de vote dans les domaines qui relÃ ¨vent de leur compÃ ©tence, d'un nombre de voix Ã ©gal au nombre de leurs Ã tats membres parties Ã la prÃ ©sente convention. Elles n'exercent pas leur droit de vote si leurs Ã tats membres exercent le leur, et inversement. 3. Un amendement adoptÃ © conformÃ ©ment au paragraphe 1 du prÃ ©sent article est soumis Ã ratification, Ã acceptation ou Ã approbation des Ã tats parties. 4. Un amendement adoptÃ © conformÃ ©ment au paragraphe 1 du prÃ ©sent article entrera en vigueur pour un Ã tat partie quatre-vingt-dix jours aprÃ ¨s la date de dÃ ©pÃ ´t par ledit Ã tat partie auprÃ ¨s du secrÃ ©taire gÃ ©nÃ ©ral de l'Organisation des Nations unies d'un instrument de ratification, d'acceptation ou d'approbation dudit amendement. 5. Un amendement entrÃ © en vigueur a force obligatoire Ã l'Ã ©gard des Ã tats parties qui ont exprimÃ © leur consentement Ã Ã ªtre liÃ ©s par lui. Les autres Ã tats parties restent liÃ ©s par les dispositions de la prÃ ©sente convention et tous amendements antÃ ©rieurs qu'ils ont ratifiÃ ©s, acceptÃ ©s ou approuvÃ ©s. Article 70 DÃ ©nonciation 1. Un Ã tat partie peut dÃ ©noncer la prÃ ©sente convention par notification Ã ©crite adressÃ ©e au secrÃ ©taire gÃ ©nÃ ©ral de l'Organisation des Nations unies. Une telle dÃ ©nonciation prend effet un an aprÃ ¨s la date de rÃ ©ception de la notification par le secrÃ ©taire gÃ ©nÃ ©ral. 2. Une organisation rÃ ©gionale d'intÃ ©gration Ã ©conomique cesse d'Ã ªtre partie Ã la prÃ ©sente convention lorsque tous ses Ã tats membres l'ont dÃ ©noncÃ ©e. Article 71 DÃ ©positaire et langues 1. Le secrÃ ©taire gÃ ©nÃ ©ral de l'Organisation des Nations unies est le dÃ ©positaire de la prÃ ©sente convention. 2. L'original de la prÃ ©sente convention, dont les textes anglais, arabe, chinois, espagnol, franÃ §ais et russe font Ã ©galement foi, sera dÃ ©posÃ © auprÃ ¨s du secrÃ ©taire gÃ ©nÃ ©ral de l'Organisation des Nations unies. EN FOI DE QUOI, les plÃ ©nipotentiaires soussignÃ ©s, Ã ce dÃ »ment autorisÃ ©s par leurs gouvernements respectifs, ont signÃ © la prÃ ©sente convention. CONVENCIÃ N DE LAS NACIONES UNIDAS CONTRA LA CORRUPCIÃ N PREÃ MBULO LOS ESTADOS PARTE EN LA PRESENTE CONVENCIÃ N, PREOCUPADOS por la gravedad de los problemas y las amenazas que plantea la corrupciÃ ³n para la estabilidad y seguridad de las sociedades al socavar las instituciones y los valores de la democracia, la Ã ©tica y la justicia y al comprometer el desarrollo sostenible y el imperio de la ley, PREOCUPADOS TAMBIÃ N por los vÃ ­nculos entre la corrupciÃ ³n y otras formas de delincuencia, en particular la delincuencia organizada y la delincuencia econÃ ³mica, incluido el blanqueo de dinero, PREOCUPADOS, ASIMISMO, por los casos de corrupciÃ ³n que entraÃ ±an vastas cantidades de activos, los cuales pueden constituir una proporciÃ ³n importante de los recursos de los Estados, y que amenazan la estabilidad polÃ ­tica y el desarrollo sostenible de esos Estados, CONVENCIDOS de que la corrupciÃ ³n ha dejado de ser un problema local para convertirse en un fenÃ ³meno transnacional que afecta a todas las sociedades y economÃ ­as, lo que hace esencial la cooperaciÃ ³n internacional para prevenirla y luchar contra ella, CONVENCIDOS TAMBIÃ N de que se requiere un enfoque amplio y multidisciplinario para prevenir y combatir eficazmente la corrupciÃ ³n, CONVENCIDOS, ASIMISMO, de que la disponibilidad de asistencia tÃ ©cnica puede desempeÃ ±ar un papel importante para que los Estados estÃ ©n en mejores condiciones de poder prevenir y combatir eficazmente la corrupciÃ ³n, entre otras cosas fortaleciendo sus capacidades y creando instituciones, CONVENCIDOS de que el enriquecimiento personal ilÃ ­cito puede ser particularmente nocivo para las instituciones democrÃ ¡ticas, las economÃ ­as nacionales y el imperio de la ley, DECIDIDOS a prevenir, detectar y disuadir con mayor eficacia las transferencias internacionales de activos adquiridos ilÃ ­citamente y a fortalecer la cooperaciÃ ³n internacional para la recuperaciÃ ³n de activos, RECONOCIENDO los principios fundamentales del debido proceso en los procesos penales y en los procedimientos civiles o administrativos sobre derechos de propiedad, TENIENDO PRESENTE que la prevenciÃ ³n y la erradicaciÃ ³n de la corrupciÃ ³n son responsabilidad de todos los Estados y que estos deben cooperar entre sÃ ­, con el apoyo y la participaciÃ ³n de personas y grupos que no pertenecen al sector pÃ ºblico, como la sociedad civil, las organizaciones no gubernamentales y las organizaciones de base comunitaria, para que sus esfuerzos en este Ã ¡mbito sean eficaces, TENIENDO PRESENTES TAMBIÃ N los principios de debida gestiÃ ³n de los asuntos y los bienes pÃ ºblicos, equidad, responsabilidad e igualdad ante la ley, asÃ ­ como la necesidad de salvaguardar la integridad y fomentar una cultura de rechazo de la corrupciÃ ³n, ENCOMIANDO la labor de la ComisiÃ ³n de PrevenciÃ ³n del Delito y Justicia Penal y la Oficina de las Naciones Unidas contra la Droga y el Delito en la prevenciÃ ³n y la lucha contra la corrupciÃ ³n, RECORDANDO la labor realizada por otras organizaciones internacionales y regionales en esta esfera, incluidas las actividades del Consejo de CooperaciÃ ³n Aduanera (tambiÃ ©n denominado OrganizaciÃ ³n Mundial de Aduanas), el Consejo de Europa, la Liga de los Estados Ã rabes, la OrganizaciÃ ³n de CooperaciÃ ³n y Desarrollo EconÃ ³micos, la OrganizaciÃ ³n de los Estados Americanos, la UniÃ ³n Africana y la UniÃ ³n Europea, TOMANDO NOTA CON RECONOCIMIENTO de los instrumentos multilaterales encaminados a prevenir y combatir la corrupciÃ ³n, incluidos, entre otros la ConvenciÃ ³n Interamericana contra la CorrupciÃ ³n, aprobada por la OrganizaciÃ ³n de los Estados Americanos el 29 de marzo de 1996 (13), el Convenio relativo a la lucha contra los actos de corrupciÃ ³n en los que estÃ ©n implicados funcionarios de las Comunidades Europeas o de los Estados miembros de la UniÃ ³n Europea, aprobado por el Consejo de la UniÃ ³n Europea el 26 de mayo de 1997 (14), el Convenio sobre la lucha contra el soborno de los funcionarios pÃ ºblicos extranjeros en las transacciones comerciales internacionales, aprobado por la OrganizaciÃ ³n de CooperaciÃ ³n y Desarrollo EconÃ ³micos el 21 de noviembre de 1997 (15), el Convenio de Derecho penal sobre la corrupciÃ ³n, aprobado por el ComitÃ © de Ministros del Consejo de Europa el 27 de enero de 1999 (16), el Convenio de Derecho civil sobre la corrupciÃ ³n, aprobado por el ComitÃ © de Ministros del Consejo de Europa el 4 de noviembre de 1999 (17), y la ConvenciÃ ³n de la UniÃ ³n Africana para prevenir y combatir la corrupciÃ ³n, aprobada por los Jefes de Estado o de Gobierno de la UniÃ ³n Africana el 12 de julio de 2003, ACOGIENDO CON SATISFACCIÃ N la entrada en vigor, el 29 de septiembre de 2003, de la ConvenciÃ ³n de las Naciones Unidas contra la Delincuencia Organizada Transnacional (18), HAN CONVENIDO EN LO SIGUIENTE: CAPÃ TULO I DISPOSICIONES GENERALES ArtÃ ­culo 1 Finalidad La finalidad de la presente ConvenciÃ ³n es: a) promover y fortalecer las medidas para prevenir y combatir mÃ ¡s eficaz y eficientemente la corrupciÃ ³n; b) promover, facilitar y apoyar la cooperaciÃ ³n internacional y la asistencia tÃ ©cnica en la prevenciÃ ³n y la lucha contra la corrupciÃ ³n, incluida la recuperaciÃ ³n de activos; c) promover la integridad, la obligaciÃ ³n de rendir cuentas y la debida gestiÃ ³n de los asuntos y los bienes pÃ ºblicos. ArtÃ ­culo 2 Definiciones A los efectos de la presente ConvenciÃ ³n: a) por «funcionario pÃ ºblico » se entenderÃ ¡: i) toda persona que ocupe un cargo legislativo, ejecutivo, administrativo o judicial de un Estado Parte, ya sea designado o elegido, permanente o temporal, remunerado u honorario, sea cual sea la antigÃ ¼edad de esa persona en el cargo; ii) toda otra persona que desempeÃ ±e una funciÃ ³n pÃ ºblica, incluso para un organismo pÃ ºblico o una empresa pÃ ºblica, o que preste un servicio pÃ ºblico, segÃ ºn se defina en el Derecho interno del Estado Parte y se aplique en la esfera pertinente del ordenamiento jurÃ ­dico de ese Estado Parte; iii) toda otra persona definida como «funcionario pÃ ºblico » en el Derecho interno de un Estado Parte. No obstante, a los efectos de algunas medidas especÃ ­ficas incluidas en el capÃ ­tulo II de la presente ConvenciÃ ³n, podrÃ ¡ entenderse por «funcionario pÃ ºblico » toda persona que desempeÃ ±e una funciÃ ³n pÃ ºblica o preste un servicio pÃ ºblico segÃ ºn se defina en el Derecho interno del Estado Parte y se aplique en la esfera pertinente del ordenamiento jurÃ ­dico de ese Estado Parte; b) por «funcionario pÃ ºblico extranjero » se entenderÃ ¡ toda persona que ocupe un cargo legislativo, ejecutivo, administrativo o judicial de un paÃ ­s extranjero, ya sea designado o elegido; y toda persona que ejerza una funciÃ ³n pÃ ºblica para un paÃ ­s extranjero, incluso para un organismo pÃ ºblico o una empresa pÃ ºblica; c) por «funcionario de una organizaciÃ ³n internacional pÃ ºblica » se entenderÃ ¡ un empleado pÃ ºblico internacional o toda persona que tal organizaciÃ ³n haya autorizado a actuar en su nombre; d) por «bienes » se entenderÃ ¡ los activos de cualquier tipo, corporales o incorporales, muebles o inmuebles, tangibles o intangibles y los documentos o instrumentos legales que acrediten la propiedad u otros derechos sobre dichos activos; e) por «producto del delito » se entenderÃ ¡ los bienes de cualquier Ã ­ndole derivados u obtenidos directa o indirectamente de la comisiÃ ³n de un delito; f) por «embargo preventivo » o «incautaciÃ ³n » se entenderÃ ¡ la prohibiciÃ ³n temporal de transferir, convertir, enajenar o trasladar bienes, o de asumir la custodia o el control temporales de bienes basÃ ¡ndose en una orden de un tribunal u otra autoridad competente; g) por «decomiso » se entenderÃ ¡ la privaciÃ ³n con carÃ ¡cter definitivo de bienes por orden de un tribunal u otra autoridad competente; h) por «delito determinante » se entenderÃ ¡ todo delito del que se derive un producto que pueda pasar a constituir materia de un delito definido en el artÃ ­culo 23 de la presente ConvenciÃ ³n; i) por «entrega vigilada » se entenderÃ ¡ la tÃ ©cnica consistente en permitir que remesas ilÃ ­citas o sospechosas salgan del territorio de uno o mÃ ¡s Estados, lo atraviesen o entren en Ã ©l, con el conocimiento y bajo la supervisiÃ ³n de sus autoridades competentes, con el fin de investigar un delito e identificar a las personas involucradas en su comisiÃ ³n. ArtÃ ­culo 3 Ã mbito de aplicaciÃ ³n 1. La presente ConvenciÃ ³n se aplicarÃ ¡, de conformidad con sus disposiciones, a la prevenciÃ ³n, la investigaciÃ ³n y el enjuiciamiento de la corrupciÃ ³n y al embargo preventivo, la incautaciÃ ³n, el decomiso y la restituciÃ ³n del producto de delitos tipificados con arreglo a la presente ConvenciÃ ³n. 2. Para la aplicaciÃ ³n de la presente ConvenciÃ ³n, a menos que contenga una disposiciÃ ³n en contrario, no serÃ ¡ necesario que los delitos enunciados en ella produzcan daÃ ±o o perjuicio patrimonial al Estado. ArtÃ ­culo 4 ProtecciÃ ³n de la soberanÃ ­a 1. Los Estados Parte cumplirÃ ¡n sus obligaciones con arreglo a la presente ConvenciÃ ³n en consonancia con los principios de igualdad soberana e integridad territorial de los Estados, asÃ ­ como de no intervenciÃ ³n en los asuntos internos de otros Estados. 2. Nada de lo dispuesto en la presente ConvenciÃ ³n facultarÃ ¡ a un Estado Parte para ejercer, en el territorio de otro Estado, jurisdicciÃ ³n o funciones que el Derecho interno de ese Estado reserve exclusivamente a sus autoridades. CAPÃ TULO II MEDIDAS PREVENTIVAS ArtÃ ­culo 5 PolÃ ­ticas y prÃ ¡cticas de prevenciÃ ³n de la corrupciÃ ³n 1. Cada Estado Parte, de conformidad con los principios fundamentales de su ordenamiento jurÃ ­dico, formularÃ ¡ y aplicarÃ ¡ o mantendrÃ ¡ en vigor polÃ ­ticas coordinadas y eficaces contra la corrupciÃ ³n que promuevan la participaciÃ ³n de la sociedad y reflejen los principios del imperio de la ley, la debida gestiÃ ³n de los asuntos pÃ ºblicos y los bienes pÃ ºblicos, la integridad, la transparencia y la obligaciÃ ³n de rendir cuentas. 2. Cada Estado Parte procurarÃ ¡ establecer y fomentar prÃ ¡cticas eficaces encaminadas a prevenir la corrupciÃ ³n. 3. Cada Estado Parte procurarÃ ¡ evaluar periÃ ³dicamente los instrumentos jurÃ ­dicos y las medidas administrativas pertinentes a fin de determinar si son adecuados para combatir la corrupciÃ ³n. 4. Los Estados Parte, segÃ ºn proceda y de conformidad con los principios fundamentales de su ordenamiento jurÃ ­dico, colaborarÃ ¡n entre sÃ ­ y con las organizaciones internacionales y regionales pertinentes en la promociÃ ³n y formulaciÃ ³n de las medidas mencionadas en el presente artÃ ­culo. Esa colaboraciÃ ³n podrÃ ¡ comprender la participaciÃ ³n en programas y proyectos internacionales destinados a prevenir la corrupciÃ ³n. ArtÃ ­culo 6 Ã rgano u Ã ³rganos de prevenciÃ ³n de la corrupciÃ ³n 1. Cada Estado Parte, de conformidad con los principios fundamentales de su ordenamiento jurÃ ­dico, garantizarÃ ¡ la existencia de un Ã ³rgano u Ã ³rganos, segÃ ºn proceda, encargados de prevenir la corrupciÃ ³n con medidas tales como: a) la aplicaciÃ ³n de las polÃ ­ticas a que se hace alusiÃ ³n en el artÃ ­culo 5 de la presente ConvenciÃ ³n y, cuando proceda, la supervisiÃ ³n y coordinaciÃ ³n de la puesta en prÃ ¡ctica de esas polÃ ­ticas; b) el aumento y la difusiÃ ³n de los conocimientos en materia de prevenciÃ ³n de la corrupciÃ ³n. 2. Cada Estado Parte otorgarÃ ¡ al Ã ³rgano o a los Ã ³rganos mencionados en el apartado 1 del presente artÃ ­culo la independencia necesaria, de conformidad con los principios fundamentales de su ordenamiento jurÃ ­dico, para que puedan desempeÃ ±ar sus funciones de manera eficaz y sin ninguna influencia indebida. Deben proporcionÃ ¡rseles los recursos materiales y el personal especializado que sean necesarios, asÃ ­ como la capacitaciÃ ³n que dicho personal pueda requerir para el desempeÃ ±o de sus funciones. 3. Cada Estado Parte comunicarÃ ¡ al Secretario General de las Naciones Unidas el nombre y la direcciÃ ³n de la autoridad o las autoridades que puedan ayudar a otros Estados Parte a formular y aplicar medidas concretas de prevenciÃ ³n de la corrupciÃ ³n. ArtÃ ­culo 7 Sector pÃ ºblico 1. Cada Estado Parte, cuando sea apropiado y de conformidad con los principios fundamentales de su ordenamiento jurÃ ­dico, procurarÃ ¡ adoptar sistemas de convocatoria, contrataciÃ ³n, retenciÃ ³n, promociÃ ³n y jubilaciÃ ³n de empleados pÃ ºblicos y, cuando proceda, de otros funcionarios pÃ ºblicos no elegidos, o mantener y fortalecer dichos sistemas. Estos: a) estarÃ ¡n basados en principios de eficiencia y transparencia y en criterios objetivos, como el mÃ ©rito, la equidad y la aptitud; b) incluirÃ ¡n procedimientos adecuados de selecciÃ ³n y formaciÃ ³n de los titulares de cargos pÃ ºblicos que se consideren especialmente vulnerables a la corrupciÃ ³n, asÃ ­ como, cuando proceda, la rotaciÃ ³n de esas personas a otros cargos; c) fomentarÃ ¡n una remuneraciÃ ³n adecuada y escalas de sueldo equitativas, teniendo en cuenta el nivel de desarrollo econÃ ³mico del Estado Parte; d) promoverÃ ¡n programas de formaciÃ ³n y capacitaciÃ ³n que les permitan cumplir los requisitos de desempeÃ ±o correcto, honorable y debido de sus funciones y les proporcionen capacitaciÃ ³n especializada y apropiada para que sean mÃ ¡s conscientes de los riesgos de corrupciÃ ³n inherentes al desempeÃ ±o de sus funciones. Tales programas podrÃ ¡n hacer referencia a cÃ ³digos o normas de conducta en las esferas pertinentes. 2. Cada Estado Parte considerarÃ ¡ tambiÃ ©n la posibilidad de adoptar medidas legislativas y administrativas apropiadas, en consonancia con los objetivos de la presente ConvenciÃ ³n y de conformidad con los principios fundamentales de su Derecho interno, a fin de establecer criterios para la candidatura y elecciÃ ³n a cargos pÃ ºblicos. 3. Cada Estado Parte considerarÃ ¡, asimismo, la posibilidad de adoptar medidas legislativas y administrativas apropiadas, en consonancia con los objetivos de la presente ConvenciÃ ³n y de conformidad con los principios fundamentales de su Derecho interno, para aumentar la transparencia respecto de la financiaciÃ ³n de candidaturas a cargos pÃ ºblicos electivos y, cuando proceda, respecto de la financiaciÃ ³n de los partidos polÃ ­ticos. 4. Cada Estado Parte, de conformidad con los principios fundamentales de su Derecho interno, procurarÃ ¡ adoptar sistemas destinados a promover la transparencia y a prevenir conflictos de intereses, o a mantener y fortalecer dichos sistemas. ArtÃ ­culo 8 CÃ ³digos de conducta para funcionarios pÃ ºblicos 1. Con objeto de combatir la corrupciÃ ³n, cada Estado Parte, de conformidad con los principios fundamentales de su ordenamiento jurÃ ­dico, promoverÃ ¡, entre otras cosas, la integridad, la honestidad y la responsabilidad entre sus funcionarios pÃ ºblicos. 2. En particular, cada Estado Parte procurarÃ ¡ aplicar, en sus propios ordenamientos institucionales y jurÃ ­dicos, cÃ ³digos o normas de conducta para el correcto, honorable y debido cumplimiento de las funciones pÃ ºblicas. 3. Con miras a aplicar las disposiciones del presente artÃ ­culo, cada Estado Parte, cuando proceda y de conformidad con los principios fundamentales de su ordenamiento jurÃ ­dico, tomarÃ ¡ nota de las iniciativas pertinentes de las organizaciones regionales, interregionales y multilaterales, tales como el CÃ ³digo Internacional de Conducta para los titulares de cargos pÃ ºblicos, que figura en el anexo de la ResoluciÃ ³n 51/59 de la Asamblea General, de 12 de diciembre de 1996. 4. Cada Estado Parte tambiÃ ©n considerarÃ ¡, de conformidad con los principios fundamentales de su Derecho interno, la posibilidad de establecer medidas y sistemas para facilitar que los funcionarios pÃ ºblicos denuncien todo acto de corrupciÃ ³n a las autoridades competentes cuando tengan conocimiento de ellos en el ejercicio de sus funciones. 5. Cada Estado Parte procurarÃ ¡, cuando proceda y de conformidad con los principios fundamentales de su Derecho interno, establecer medidas y sistemas para exigir a los funcionarios pÃ ºblicos que hagan declaraciones a las autoridades competentes en relaciÃ ³n, entre otras cosas, con sus actividades externas y con empleos, inversiones, activos y regalos o beneficios importantes que puedan dar lugar a un conflicto de intereses respecto de sus atribuciones como funcionarios pÃ ºblicos. 6. Cada Estado Parte considerarÃ ¡ la posibilidad de adoptar, de conformidad con los principios fundamentales de su Derecho interno, medidas disciplinarias o de otra Ã ­ndole contra todo funcionario pÃ ºblico que transgreda los cÃ ³digos o normas establecidos de conformidad con el presente artÃ ­culo. ArtÃ ­culo 9 ContrataciÃ ³n pÃ ºblica y gestiÃ ³n de la hacienda pÃ ºblica 1. Cada Estado Parte, de conformidad con los principios fundamentales de su ordenamiento jurÃ ­dico, adoptarÃ ¡ las medidas necesarias para establecer sistemas apropiados de contrataciÃ ³n pÃ ºblica, basados en la transparencia, la competencia y criterios objetivos de adopciÃ ³n de decisiones, que sean eficaces, entre otras cosas, para prevenir la corrupciÃ ³n. Esos sistemas, en cuya aplicaciÃ ³n se podrÃ ¡n tener en cuenta valores mÃ ­nimos apropiados, deberÃ ¡n abordar, entre otras cosas: a) la difusiÃ ³n pÃ ºblica de informaciÃ ³n relativa a procedimientos de contrataciÃ ³n pÃ ºblica y contratos, incluida informaciÃ ³n sobre licitaciones e informaciÃ ³n pertinente u oportuna sobre la adjudicaciÃ ³n de contratos, a fin de que los licitadores potenciales dispongan de tiempo suficiente para preparar y presentar sus ofertas; b) la formulaciÃ ³n previa de las condiciones de participaciÃ ³n, incluidos criterios de selecciÃ ³n y adjudicaciÃ ³n y reglas de licitaciÃ ³n, asÃ ­ como su publicaciÃ ³n; c) la aplicaciÃ ³n de criterios objetivos y predeterminados para la adopciÃ ³n de decisiones sobre contrataciÃ ³n pÃ ºblica a fin de facilitar la ulterior verificaciÃ ³n de la aplicaciÃ ³n correcta de las reglas o procedimientos; d) un mecanismo eficaz de examen interno, incluido un sistema eficaz de apelaciÃ ³n, para garantizar recursos y soluciones legales en el caso de que no se respeten las reglas o los procedimientos establecidos conforme al presente apartado; e) cuando proceda, la adopciÃ ³n de medidas para reglamentar las cuestiones relativas al personal encargado de la contrataciÃ ³n pÃ ºblica, en particular declaraciones de interÃ ©s respecto de determinadas contrataciones pÃ ºblicas, procedimientos de preselecciÃ ³n y requisitos de capacitaciÃ ³n. 2. Cada Estado Parte, de conformidad con los principios fundamentales de su ordenamiento jurÃ ­dico, adoptarÃ ¡ medidas apropiadas para promover la transparencia y la obligaciÃ ³n de rendir cuentas en la gestiÃ ³n de la hacienda pÃ ºblica. Esas medidas abarcarÃ ¡n, entre otras cosas: a) procedimientos para la aprobaciÃ ³n del presupuesto nacional; b) la presentaciÃ ³n oportuna de informaciÃ ³n sobre gastos e ingresos; c) un sistema de normas de contabilidad y auditorÃ ­a, asÃ ­ como la supervisiÃ ³n correspondiente; d) sistemas eficaces y eficientes de gestiÃ ³n de riesgos y control interno, y e) cuando proceda, la adopciÃ ³n de medidas correctivas en caso de incumplimiento de los requisitos establecidos en el presente apartado. 3. Cada Estado Parte, de conformidad con los principios fundamentales de su Derecho interno, adoptarÃ ¡ las medidas que sean necesarias en los Ã ¡mbitos civil y administrativo para preservar la integridad de los libros y registros contables, estados financieros u otros documentos relacionados con los gastos e ingresos pÃ ºblicos y para prevenir la falsificaciÃ ³n de esos documentos. ArtÃ ­culo 10 InformaciÃ ³n pÃ ºblica Habida cuenta de la necesidad de combatir la corrupciÃ ³n, cada Estado Parte, de conformidad con los principios fundamentales de su Derecho interno, adoptarÃ ¡ las medidas que sean necesarias para aumentar la transparencia en su administraciÃ ³n pÃ ºblica, incluso en lo relativo a su organizaciÃ ³n, funcionamiento y procesos de adopciÃ ³n de decisiones, cuando proceda. Esas medidas podrÃ ¡n incluir, entre otras cosas: a) la instauraciÃ ³n de procedimientos o reglamentaciones que permitan al pÃ ºblico en general obtener, cuando proceda, informaciÃ ³n sobre la organizaciÃ ³n, el funcionamiento y los procesos de adopciÃ ³n de decisiones de su administraciÃ ³n pÃ ºblica y, con el debido respeto a la protecciÃ ³n de la intimidad y de los datos personales, sobre las decisiones y actos jurÃ ­dicos que incumban al pÃ ºblico; b) la simplificaciÃ ³n de los procedimientos administrativos, cuando proceda, a fin de facilitar el acceso del pÃ ºblico a las autoridades encargadas de la adopciÃ ³n de decisiones, y c) la publicaciÃ ³n de informaciÃ ³n, lo que podrÃ ¡ incluir informes periÃ ³dicos sobre los riesgos de corrupciÃ ³n en su administraciÃ ³n pÃ ºblica. ArtÃ ­culo 11 Medidas relativas al poder judicial y al ministerio pÃ ºblico 1. Teniendo presentes la independencia del poder judicial y su papel decisivo en la lucha contra la corrupciÃ ³n, cada Estado Parte, de conformidad con los principios fundamentales de su ordenamiento jurÃ ­dico y sin menoscabo de la independencia del poder judicial, adoptarÃ ¡ medidas para reforzar la integridad y evitar toda oportunidad de corrupciÃ ³n entre los miembros del poder judicial. Tales medidas podrÃ ¡n incluir normas que regulen la conducta de los miembros del poder judicial. 2. PodrÃ ¡n formularse y aplicarse en el ministerio pÃ ºblico medidas con idÃ ©ntico fin a las adoptadas conforme al apartado 1 del presente artÃ ­culo en los Estados Parte en que esa instituciÃ ³n no forme parte del poder judicial pero goce de independencia anÃ ¡loga. ArtÃ ­culo 12 Sector privado 1. Cada Estado Parte, de conformidad con los principios fundamentales de su Derecho interno, adoptarÃ ¡ medidas para prevenir la corrupciÃ ³n y mejorar las normas contables y de auditorÃ ­a en el sector privado, asÃ ­ como, cuando proceda, prever sanciones civiles, administrativas o penales eficaces, proporcionadas y disuasivas en caso de incumplimiento de esas medidas. 2. Las medidas que se adopten para alcanzar esos fines podrÃ ¡n consistir, entre otras cosas, en: a) promover la cooperaciÃ ³n entre los organismos encargados de hacer cumplir la ley y las entidades privadas pertinentes; b) promover la formulaciÃ ³n de normas y procedimientos encaminados a salvaguardar la integridad de las entidades privadas pertinentes, incluidos cÃ ³digos de conducta para el correcto, honorable y debido ejercicio de las actividades comerciales y de todas las profesiones pertinentes y para la prevenciÃ ³n de conflictos de intereses, asÃ ­ como para la promociÃ ³n del uso de buenas prÃ ¡cticas comerciales entre las empresas y en las relaciones contractuales de las empresas con el Estado; c) promover la transparencia entre entidades privadas, incluidas, cuando proceda, medidas relativas a la identidad de las personas jurÃ ­dicas y naturales involucradas en el establecimiento y la gestiÃ ³n de empresas; d) prevenir la utilizaciÃ ³n indebida de los procedimientos que regulan a las entidades privadas, incluidos los procedimientos relativos a la concesiÃ ³n de subsidios y licencias por las autoridades pÃ ºblicas para actividades comerciales; e) prevenir los conflictos de intereses imponiendo restricciones apropiadas, durante un perÃ ­odo razonable, a las actividades profesionales de ex funcionarios pÃ ºblicos o a la contrataciÃ ³n de funcionarios pÃ ºblicos en el sector privado tras su renuncia o jubilaciÃ ³n cuando esas actividades o esa contrataciÃ ³n estÃ ©n directamente relacionadas con las funciones desempeÃ ±adas o supervisadas por esos funcionarios pÃ ºblicos durante su permanencia en el cargo; f) velar por que las empresas privadas, teniendo en cuenta su estructura y tamaÃ ±o, dispongan de suficientes controles contables internos para ayudar a prevenir y detectar los actos de corrupciÃ ³n y por que las cuentas y los estados financieros requeridos de esas empresas privadas estÃ ©n sujetos a procedimientos apropiados de auditorÃ ­a y certificaciÃ ³n. 3. A fin de prevenir la corrupciÃ ³n, cada Estado Parte adoptarÃ ¡ las medidas que sean necesarias, de conformidad con sus leyes y reglamentos internos relativos al mantenimiento de libros y registros, la divulgaciÃ ³n de estados financieros y las normas de contabilidad y auditorÃ ­a, para prohibir los siguientes actos realizados con el fin de cometer cualesquiera de los delitos tipificados con arreglo a la presente ConvenciÃ ³n: a) el establecimiento de cuentas no registradas en libros; b) la realizaciÃ ³n de operaciones no registradas en libros o mal consignadas; c) el registro de gastos inexistentes; d) el asiento de gastos en los libros de contabilidad con indicaciÃ ³n incorrecta de su objeto; e) la utilizaciÃ ³n de documentos falsos, y f) la destrucciÃ ³n deliberada de documentos de contabilidad antes del plazo previsto en la ley. 4. Cada Estado Parte denegarÃ ¡ la deducciÃ ³n tributaria respecto de gastos que constituyan soborno, que es uno de los elementos constitutivos de los delitos tipificados con arreglo a los artÃ ­culos 15 y 16 de la presente ConvenciÃ ³n, y, cuando proceda, respecto de otros gastos que hayan tenido por objeto promover un comportamiento corrupto. ArtÃ ­culo 13 ParticipaciÃ ³n de la sociedad 1. Cada Estado Parte adoptarÃ ¡ medidas adecuadas, dentro de los medios de que disponga y de conformidad con los principios fundamentales de su Derecho interno, para fomentar la participaciÃ ³n activa de personas y grupos que no pertenezcan al sector pÃ ºblico, como la sociedad civil, las organizaciones no gubernamentales y las organizaciones con base en la comunidad, en la prevenciÃ ³n y la lucha contra la corrupciÃ ³n, y para sensibilizar a la opiniÃ ³n pÃ ºblica con respecto a la existencia, las causas y la gravedad de la corrupciÃ ³n, asÃ ­ como a la amenaza que esta representa. Esa participaciÃ ³n deberÃ ­a reforzarse con medidas como las siguientes: a) aumentar la transparencia y promover la contribuciÃ ³n de la ciudadanÃ ­a a los procesos de adopciÃ ³n de decisiones; b) garantizar el acceso eficaz del pÃ ºblico a la informaciÃ ³n; c) realizar actividades de informaciÃ ³n pÃ ºblica para fomentar la intransigencia con la corrupciÃ ³n, asÃ ­ como programas de educaciÃ ³n pÃ ºblica, incluidos programas escolares y universitarios; d) respetar, promover y proteger la libertad de buscar, recibir, publicar y difundir informaciÃ ³n relativa a la corrupciÃ ³n. Esa libertad podrÃ ¡ estar sujeta a ciertas restricciones, que deberÃ ¡n estar expresamente fijadas por la ley y ser necesarias para: i) garantizar el respeto de los derechos o la reputaciÃ ³n de terceros, ii) salvaguardar la seguridad nacional, el orden pÃ ºblico, o la salud o la moral pÃ ºblicas. 2. Cada Estado Parte adoptarÃ ¡ medidas apropiadas para garantizar que el pÃ ºblico tenga conocimiento de los Ã ³rganos pertinentes de lucha contra la corrupciÃ ³n mencionados en la presente ConvenciÃ ³n y facilitarÃ ¡ el acceso a dichos Ã ³rganos, cuando proceda, para la denuncia, incluso anÃ ³nima, de cualesquiera incidentes que puedan considerarse constitutivos de un delito tipificado con arreglo a la presente ConvenciÃ ³n. ArtÃ ­culo 14 Medidas para prevenir el blanqueo de dinero 1. Cada Estado Parte: a) establecerÃ ¡ un amplio rÃ ©gimen interno de reglamentaciÃ ³n y supervisiÃ ³n de los bancos y las instituciones financieras no bancarias, incluidas las personas naturales o jurÃ ­dicas que presten servicios oficiales u oficiosos de transferencia de dinero o valores y, cuando proceda, de otros Ã ³rganos situados dentro de su jurisdicciÃ ³n que sean particularmente susceptibles de utilizaciÃ ³n para el blanqueo de dinero, a fin de prevenir y detectar todas las formas de blanqueo de dinero, y en dicho rÃ ©gimen se harÃ ¡ hincapiÃ © en los requisitos relativos a la identificaciÃ ³n del cliente y, cuando proceda, del beneficiario final, al establecimiento de registros y a la denuncia de las transacciones sospechosas; b) garantizarÃ ¡, sin perjuicio de la aplicaciÃ ³n del artÃ ­culo 46 de la presente ConvenciÃ ³n, que las autoridades de administraciÃ ³n, reglamentaciÃ ³n y cumplimiento de la ley y demÃ ¡s autoridades encargadas de combatir el blanqueo de dinero (incluidas, cuando sea pertinente con arreglo al Derecho interno, las autoridades judiciales) sean capaces de cooperar e intercambiar informaciÃ ³n en los Ã ¡mbitos nacional e internacional, de conformidad con las condiciones prescritas en el Derecho interno y, a tal fin, considerarÃ ¡ la posibilidad de establecer una dependencia de inteligencia financiera que sirva de centro nacional de recopilaciÃ ³n, anÃ ¡lisis y difusiÃ ³n de informaciÃ ³n sobre posibles actividades de blanqueo de dinero. 2. Los Estados Parte considerarÃ ¡n la posibilidad de aplicar medidas viables para detectar y vigilar el movimiento transfronterizo de efectivo y de tÃ ­tulos negociables pertinentes, con sujeciÃ ³n a salvaguardias que garanticen la debida utilizaciÃ ³n de la informaciÃ ³n y sin restringir en modo alguno la circulaciÃ ³n de capitales lÃ ­citos. Esas medidas podrÃ ¡n incluir la exigencia de que los particulares y las entidades comerciales notifiquen las transferencias transfronterizas de cantidades elevadas de efectivo y de tÃ ­tulos negociables pertinentes. 3. Los Estados Parte considerarÃ ¡n la posibilidad de aplicar medidas apropiadas y viables para exigir a las instituciones financieras, incluidas las que remiten dinero, que: a) incluyan en los formularios de transferencia electrÃ ³nica de fondos y mensajes conexos informaciÃ ³n exacta y vÃ ¡lida sobre el remitente; b) mantengan esa informaciÃ ³n durante todo el ciclo de pagos, y c) examinen de manera mÃ ¡s minuciosa las transferencias de fondos que no contengan informaciÃ ³n completa sobre el remitente. 4. Al establecer un rÃ ©gimen interno de reglamentaciÃ ³n y supervisiÃ ³n con arreglo al presente artÃ ­culo, y sin perjuicio de lo dispuesto en cualquier otro artÃ ­culo de la presente ConvenciÃ ³n, se insta a los Estados Parte a que utilicen como guÃ ­a las iniciativas pertinentes de las organizaciones regionales, interregionales y multilaterales de lucha contra el blanqueo de dinero. 5. Los Estados Parte se esforzarÃ ¡n por establecer y promover la cooperaciÃ ³n a escala mundial, regional, subregional y bilateral entre las autoridades judiciales, de cumplimiento de la ley y de reglamentaciÃ ³n financiera a fin de combatir el blanqueo de dinero. CAPÃ TULO III PENALIZACIÃ N Y APLICACIÃ N DE LA LEY ArtÃ ­culo 15 Soborno de funcionarios pÃ ºblicos nacionales Cada Estado Parte adoptarÃ ¡ las medidas legislativas y de otra Ã ­ndole que sean necesarias para tipificar como delito, cuando se cometan intencionalmente: a) la promesa, el ofrecimiento o la concesiÃ ³n a un funcionario pÃ ºblico, en forma directa o indirecta, de un beneficio indebido que redunde en su propio provecho o en el de otra persona o entidad con el fin de que dicho funcionario actÃ ºe o se abstenga de actuar en el cumplimiento de sus funciones oficiales; b) la solicitud o aceptaciÃ ³n por un funcionario pÃ ºblico, en forma directa o indirecta, de un beneficio indebido que redunde en su propio provecho o en el de otra persona o entidad con el fin de que dicho funcionario actÃ ºe o se abstenga de actuar en el cumplimiento de sus funciones oficiales. ArtÃ ­culo 16 Soborno de funcionarios pÃ ºblicos extranjeros y de funcionarios de organizaciones internacionales pÃ ºblicas 1. Cada Estado Parte adoptarÃ ¡ las medidas legislativas y de otra Ã ­ndole que sean necesarias para tipificar como delito, cuando se cometan intencionalmente, la promesa, el ofrecimiento o la concesiÃ ³n, en forma directa o indirecta, a un funcionario pÃ ºblico extranjero o a un funcionario de una organizaciÃ ³n internacional pÃ ºblica, de un beneficio indebido que redunde en su propio provecho o en el de otra persona o entidad con el fin de que dicho funcionario actÃ ºe o se abstenga de actuar en el ejercicio de sus funciones oficiales para obtener o mantener alguna transacciÃ ³n comercial u otro beneficio indebido en relaciÃ ³n con la realizaciÃ ³n de actividades comerciales internacionales. 2. Cada Estado Parte considerarÃ ¡ la posibilidad de adoptar las medidas legislativas y de otra Ã ­ndole que sean necesarias para tipificar como delito, cuando se cometan intencionalmente, la solicitud o aceptaciÃ ³n por un funcionario pÃ ºblico extranjero o un funcionario de una organizaciÃ ³n internacional pÃ ºblica, en forma directa o indirecta, de un beneficio indebido que redunde en su propio provecho o en el de otra persona o entidad, con el fin de que dicho funcionario actÃ ºe o se abstenga de actuar en el ejercicio de sus funciones oficiales. ArtÃ ­culo 17 MalversaciÃ ³n o peculado, apropiaciÃ ³n indebida u otras formas de desviaciÃ ³n de bienes por un funcionario pÃ ºblico Cada Estado Parte adoptarÃ ¡ las medidas legislativas y de otra Ã ­ndole que sean necesarias para tipificar como delito, cuando se cometan intencionalmente, la malversaciÃ ³n o el peculado, la apropiaciÃ ³n indebida u otras formas de desviaciÃ ³n por un funcionario pÃ ºblico, en beneficio propio o de terceros u otras entidades, de bienes, fondos o tÃ ­tulos pÃ ºblicos o privados o cualquier otra cosa de valor que se hayan confiado al funcionario en virtud de su cargo. ArtÃ ­culo 18 TrÃ ¡fico de influencias Cada Estado Parte considerarÃ ¡ la posibilidad de adoptar las medidas legislativas y de otra Ã ­ndole que sean necesarias para tipificar como delito, cuando se cometan intencionalmente: a) la promesa, el ofrecimiento o la concesiÃ ³n a un funcionario pÃ ºblico o a cualquier otra persona, en forma directa o indirecta, de un beneficio indebido con el fin de que el funcionario pÃ ºblico o la persona abuse de su influencia real o supuesta para obtener de una administraciÃ ³n o autoridad del Estado Parte un beneficio indebido que redunde en provecho del instigador original del acto o de cualquier otra persona; b) la solicitud o aceptaciÃ ³n por un funcionario pÃ ºblico o cualquier otra persona, en forma directa o indirecta, de un beneficio indebido que redunde en su provecho o el de otra persona con el fin de que el funcionario pÃ ºblico o la persona abuse de su influencia real o supuesta para obtener de una administraciÃ ³n o autoridad del Estado Parte un beneficio indebido. ArtÃ ­culo 19 Abuso de funciones Cada Estado Parte considerarÃ ¡ la posibilidad de adoptar las medidas legislativas y de otra Ã ­ndole que sean necesarias para tipificar como delito, cuando se cometa intencionalmente, el abuso de funciones o del cargo, es decir, la realizaciÃ ³n u omisiÃ ³n de un acto, en violaciÃ ³n de la ley, por parte de un funcionario pÃ ºblico en el ejercicio de sus funciones, con el fin de obtener un beneficio indebido para sÃ ­ mismo o para otra persona o entidad. ArtÃ ­culo 20 Enriquecimiento ilÃ ­cito Con sujeciÃ ³n a su constituciÃ ³n y a los principios fundamentales de su ordenamiento jurÃ ­dico, cada Estado Parte considerarÃ ¡ la posibilidad de adoptar las medidas legislativas y de otra Ã ­ndole que sean necesarias para tipificar como delito, cuando se cometa intencionalmente, el enriquecimiento ilÃ ­cito, es decir, el incremento significativo del patrimonio de un funcionario pÃ ºblico respecto de sus ingresos legÃ ­timos que no pueda ser razonablemente justificado por Ã ©l. ArtÃ ­culo 21 Soborno en el sector privado Cada Estado Parte considerarÃ ¡ la posibilidad de adoptar las medidas legislativas y de otra Ã ­ndole que sean necesarias para tipificar como delito, cuando se cometan intencionalmente en el curso de actividades econÃ ³micas, financieras o comerciales: a) la promesa, el ofrecimiento o la concesiÃ ³n, en forma directa o indirecta, a una persona que dirija una entidad del sector privado o cumpla cualquier funciÃ ³n en ella, de un beneficio indebido que redunde en su propio provecho o en el de otra persona, con el fin de que, faltando al deber inherente a sus funciones, actÃ ºe o se abstenga de actuar; b) la solicitud o aceptaciÃ ³n, en forma directa o indirecta, por una persona que dirija una entidad del sector privado o cumpla cualquier funciÃ ³n en ella, de un beneficio indebido que redunde en su propio provecho o en el de otra persona, con el fin de que, faltando al deber inherente a sus funciones, actÃ ºe o se abstenga de actuar. ArtÃ ­culo 22 MalversaciÃ ³n o peculado de bienes en el sector privado Cada Estado Parte considerarÃ ¡ la posibilidad de adoptar las medidas legislativas y de otra Ã ­ndole que sean necesarias para tipificar como delito, cuando se cometan intencionalmente en el curso de actividades econÃ ³micas, financieras o comerciales, la malversaciÃ ³n o el peculado, por una persona que dirija una entidad del sector privado o cumpla cualquier funciÃ ³n en ella, de cualesquiera bienes, fondos o tÃ ­tulos privados o de cualquier otra cosa de valor que se hayan confiado a esa persona por razÃ ³n de su cargo. ArtÃ ­culo 23 Blanqueo del producto del delito 1. Cada Estado Parte adoptarÃ ¡, de conformidad con los principios fundamentales de su Derecho interno, las medidas legislativas y de otra Ã ­ndole que sean necesarias para tipificar como delito, cuando se cometan intencionalmente: a) i) la conversiÃ ³n o la transferencia de bienes, a sabiendas de que esos bienes son producto del delito, con el propÃ ³sito de ocultar o disimular el origen ilÃ ­cito de los bienes o ayudar a cualquier persona involucrada en la comisiÃ ³n del delito determinante a eludir las consecuencias jurÃ ­dicas de sus actos, ii) la ocultaciÃ ³n o disimulaciÃ ³n de la verdadera naturaleza, el origen, la ubicaciÃ ³n, la disposiciÃ ³n, el movimiento o la propiedad de bienes o del legÃ ­timo derecho a estos, a sabiendas de que dichos bienes son producto del delito; b) con sujeciÃ ³n a los conceptos bÃ ¡sicos de su ordenamiento jurÃ ­dico: i) la adquisiciÃ ³n, posesiÃ ³n o utilizaciÃ ³n de bienes, a sabiendas, en el momento de su recepciÃ ³n, de que son producto del delito, ii) la participaciÃ ³n en la comisiÃ ³n de cualesquiera de los delitos tipificados con arreglo al presente artÃ ­culo, asÃ ­ como la asociaciÃ ³n y la confabulaciÃ ³n para cometerlos, la tentativa de cometerlos y la ayuda, la incitaciÃ ³n, la facilitaciÃ ³n y el asesoramiento en aras de su comisiÃ ³n. 2. Para los fines de la aplicaciÃ ³n o puesta en prÃ ¡ctica del apartado 1 del presente artÃ ­culo: a) cada Estado Parte velarÃ ¡ por aplicar el apartado 1 del presente artÃ ­culo a la gama mÃ ¡s amplia posible de delitos determinantes; b) cada Estado Parte incluirÃ ¡ como delitos determinantes, como mÃ ­nimo, una amplia gama de delitos tipificados con arreglo a la presente ConvenciÃ ³n; c) a los efectos de la letra b) supra, entre los delitos determinantes se incluirÃ ¡n los delitos cometidos tanto dentro como fuera de la jurisdicciÃ ³n del Estado Parte interesado. No obstante, los delitos cometidos fuera de la jurisdicciÃ ³n de un Estado Parte constituirÃ ¡n delito determinante siempre y cuando el acto correspondiente sea delito con arreglo al Derecho interno del Estado en que se haya cometido y constituyese asimismo delito con arreglo al Derecho interno del Estado Parte que aplique o ponga en prÃ ¡ctica el presente artÃ ­culo si el delito se hubiese cometido allÃ ­; d) cada Estado Parte proporcionarÃ ¡ al Secretario General de las Naciones Unidas una copia de sus leyes destinadas a dar aplicaciÃ ³n al presente artÃ ­culo y de cualquier enmienda ulterior que se haga a tales leyes o una descripciÃ ³n de esta; e) si asÃ ­ lo requieren los principios fundamentales del Derecho interno de un Estado Parte, podrÃ ¡ disponerse que los delitos enunciados en el apartado 1 del presente artÃ ­culo no se aplican a las personas que hayan cometido el delito determinante. ArtÃ ­culo 24 Encubrimiento Sin perjuicio de lo dispuesto en el artÃ ­culo 23 de la presente ConvenciÃ ³n, cada Estado Parte considerarÃ ¡ la posibilidad de adoptar las medidas legislativas y de otra Ã ­ndole que sean necesarias para tipificar como delito, cuando se cometan intencionalmente tras la comisiÃ ³n de cualesquiera de los delitos tipificados con arreglo a la presente ConvenciÃ ³n pero sin haber participado en ellos, el encubrimiento o la retenciÃ ³n continua de bienes a sabiendas de que dichos bienes son producto de cualesquiera de los delitos tipificados con arreglo a la presente ConvenciÃ ³n. ArtÃ ­culo 25 ObstrucciÃ ³n de la justicia Cada Estado Parte adoptarÃ ¡ las medidas legislativas y de otra Ã ­ndole que sean necesarias para tipificar como delito, cuando se cometan intencionalmente: a) el uso de fuerza fÃ ­sica, amenazas o intimidaciÃ ³n, o la promesa, el ofrecimiento o la concesiÃ ³n de un beneficio indebido para inducir a una persona a prestar falso testimonio o a obstaculizar la prestaciÃ ³n de testimonio o la aportaciÃ ³n de pruebas en procesos en relaciÃ ³n con la comisiÃ ³n de los delitos tipificados con arreglo a la presente ConvenciÃ ³n; b) el uso de fuerza fÃ ­sica, amenazas o intimidaciÃ ³n para obstaculizar el cumplimiento de las funciones oficiales de un funcionario de la justicia o de los servicios encargados de hacer cumplir la ley en relaciÃ ³n con la comisiÃ ³n de los delitos tipificados con arreglo a la presente ConvenciÃ ³n. Nada de lo previsto en el presente artÃ ­culo menoscabarÃ ¡ el derecho de los Estados Parte a disponer de legislaciÃ ³n que proteja a otras categorÃ ­as de funcionarios pÃ ºblicos. ArtÃ ­culo 26 Responsabilidad de las personas jurÃ ­dicas 1. Cada Estado Parte adoptarÃ ¡ las medidas que sean necesarias, en consonancia con sus principios jurÃ ­dicos, a fin de establecer la responsabilidad de personas jurÃ ­dicas por su participaciÃ ³n en delitos tipificados con arreglo a la presente ConvenciÃ ³n. 2. Con sujeciÃ ³n a los principios jurÃ ­dicos del Estado Parte, la responsabilidad de las personas jurÃ ­dicas podrÃ ¡ ser de Ã ­ndole penal, civil o administrativa. 3. Dicha responsabilidad existirÃ ¡ sin perjuicio de la responsabilidad penal que incumba a las personas naturales que hayan cometido los delitos. 4. Cada Estado Parte velarÃ ¡ en particular por que se impongan sanciones penales o no penales eficaces, proporcionadas y disuasivas, incluidas sanciones monetarias, a las personas jurÃ ­dicas consideradas responsables con arreglo al presente artÃ ­culo. ArtÃ ­culo 27 ParticipaciÃ ³n y tentativa 1. Cada Estado Parte adoptarÃ ¡ las medidas legislativas y de otra Ã ­ndole que sean necesarias para tipificar como delito, de conformidad con su Derecho interno, cualquier forma de participaciÃ ³n, ya sea como cÃ ³mplice, colaborador o instigador, en un delito tipificado con arreglo a la presente ConvenciÃ ³n. 2. Cada Estado Parte podrÃ ¡ adoptar las medidas legislativas y de otra Ã ­ndole que sean necesarias para tipificar como delito, de conformidad con su Derecho interno, toda tentativa de cometer un delito tipificado con arreglo a la presente ConvenciÃ ³n. 3. Cada Estado Parte podrÃ ¡ adoptar las medidas legislativas y de otra Ã ­ndole que sean necesarias para tipificar como delito, de conformidad con su Derecho interno, la preparaciÃ ³n con miras a cometer un delito tipificado con arreglo a la presente ConvenciÃ ³n. ArtÃ ­culo 28 Conocimiento, intenciÃ ³n y propÃ ³sito como elementos de un delito El conocimiento, la intenciÃ ³n o el propÃ ³sito que se requieren como elemento de un delito tipificado con arreglo a la presente ConvenciÃ ³n podrÃ ¡n inferirse de circunstancias fÃ ¡cticas objetivas. ArtÃ ­culo 29 PrescripciÃ ³n Cada Estado Parte establecerÃ ¡, cuando proceda, con arreglo a su Derecho interno, un plazo de prescripciÃ ³n amplio para iniciar procesos por cualesquiera de los delitos tipificados con arreglo a la presente ConvenciÃ ³n y establecerÃ ¡ un plazo mayor o interrumpirÃ ¡ la prescripciÃ ³n cuando el presunto delincuente haya eludido la administraciÃ ³n de justicia. ArtÃ ­culo 30 Proceso, fallo y sanciones 1. Cada Estado Parte penalizarÃ ¡ la comisiÃ ³n de los delitos tipificados con arreglo a la presente ConvenciÃ ³n con sanciones que tengan en cuenta la gravedad de esos delitos. 2. Cada Estado Parte adoptarÃ ¡ las medidas que sean necesarias para establecer o mantener, de conformidad con su ordenamiento jurÃ ­dico y sus principios constitucionales, un equilibrio apropiado entre cualesquiera inmunidades o prerrogativas jurisdiccionales otorgadas a sus funcionarios pÃ ºblicos para el cumplimiento de sus funciones y la posibilidad, de ser preciso, de proceder efectivamente a la investigaciÃ ³n, el enjuiciamiento y el fallo de los delitos tipificados con arreglo a la presente ConvenciÃ ³n. 3. Cada Estado Parte velarÃ ¡ por que se ejerzan cualesquiera facultades legales discrecionales de que disponga conforme a su Derecho interno en relaciÃ ³n con el enjuiciamiento de personas por los delitos tipificados con arreglo a la presente ConvenciÃ ³n a fin de dar mÃ ¡xima eficacia a las medidas adoptadas para hacer cumplir la ley respecto de esos delitos, teniendo debidamente en cuenta la necesidad de prevenirlos. 4. Cuando se trate de delitos tipificados con arreglo a la presente ConvenciÃ ³n, cada Estado Parte adoptarÃ ¡ medidas apropiadas, de conformidad con su Derecho interno y tomando debidamente en consideraciÃ ³n los derechos de la defensa, con miras a procurar que, al imponer condiciones en relaciÃ ³n con la decisiÃ ³n de conceder la libertad en espera de juicio o la apelaciÃ ³n, se tenga presente la necesidad de garantizar la comparecencia del acusado en todo proceso penal ulterior. 5. Cada Estado Parte tendrÃ ¡ en cuenta la gravedad de los delitos pertinentes al considerar la eventualidad de conceder la libertad anticipada o la libertad condicional a personas que hayan sido declaradas culpables de esos delitos. 6. Cada Estado Parte considerarÃ ¡ la posibilidad de establecer, en la medida en que ello sea concordante con los principios fundamentales de su ordenamiento jurÃ ­dico, procedimientos en virtud de los cuales un funcionario pÃ ºblico que sea acusado de un delito tipificado con arreglo a la presente ConvenciÃ ³n pueda, cuando proceda, ser destituido, suspendido o reasignado por la autoridad correspondiente, teniendo presente el respeto al principio de presunciÃ ³n de inocencia. 7. Cuando la gravedad de la falta lo justifique y en la medida en que ello sea concordante con los principios fundamentales de su ordenamiento jurÃ ­dico, cada Estado Parte considerarÃ ¡ la posibilidad de establecer procedimientos para inhabilitar, por mandamiento judicial u otro medio apropiado y por un perÃ ­odo determinado por su Derecho interno, a las personas condenadas por delitos tipificados con arreglo a la presente ConvenciÃ ³n para: a) ejercer cargos pÃ ºblicos, y b) ejercer cargos en una empresa de propiedad total o parcial del Estado. 8. El apartado 1 del presente artÃ ­culo no menoscabarÃ ¡ el ejercicio de facultades disciplinarias por los organismos competentes contra empleados pÃ ºblicos. 9. Nada de lo dispuesto en la presente ConvenciÃ ³n afectarÃ ¡ al principio de que la descripciÃ ³n de los delitos tipificados con arreglo a ella y de los medios jurÃ ­dicos de defensa aplicables o demÃ ¡s principios jurÃ ­dicos que regulan la legalidad de una conducta queda reservada al Derecho interno de los Estados Parte y de que esos delitos habrÃ ¡n de ser perseguidos y sancionados de conformidad con ese Derecho. 10. Los Estados Parte procurarÃ ¡n promover la reinserciÃ ³n social de las personas condenadas por delitos tipificados con arreglo a la presente ConvenciÃ ³n. ArtÃ ­culo 31 Embargo preventivo, incautaciÃ ³n y decomiso 1. Cada Estado Parte adoptarÃ ¡, en el mayor grado en que lo permita su ordenamiento jurÃ ­dico interno, las medidas que sean necesarias para autorizar el decomiso: a) del producto de delitos tipificados con arreglo a la presente ConvenciÃ ³n o de bienes cuyo valor corresponda al de dicho producto; b) de los bienes, equipo u otros instrumentos utilizados o destinados a utilizarse en la comisiÃ ³n de los delitos tipificados con arreglo a la presente ConvenciÃ ³n. 2. Cada Estado Parte adoptarÃ ¡ las medidas que sean necesarias para permitir la identificaciÃ ³n, la localizaciÃ ³n, el embargo preventivo o la incautaciÃ ³n de cualquier bien a que se haga referencia en el apartado 1 del presente artÃ ­culo con miras a su eventual decomiso. 3. Cada Estado Parte adoptarÃ ¡, de conformidad con su Derecho interno, las medidas legislativas y de otra Ã ­ndole que sean necesarias para regular la administraciÃ ³n, por parte de las autoridades competentes, de los bienes embargados, incautados o decomisados comprendidos en los apartados 1 y 2 del presente artÃ ­culo. 4. Cuando ese producto del delito se haya transformado o convertido parcial o totalmente en otros bienes, estos serÃ ¡n objeto de las medidas aplicables a dicho producto a tenor del presente artÃ ­culo. 5. Cuando ese producto del delito se haya mezclado con bienes adquiridos de fuentes lÃ ­citas, esos bienes serÃ ¡n objeto de decomiso hasta el valor estimado del producto entremezclado, sin menoscabo de cualquier otra facultad de embargo preventivo o incautaciÃ ³n. 6. Los ingresos u otros beneficios derivados de ese producto del delito, de bienes en los que se haya transformado o convertido dicho producto o de bienes con los que se haya entremezclado ese producto del delito tambiÃ ©n serÃ ¡n objeto de las medidas previstas en el presente artÃ ­culo, de la misma manera y en el mismo grado que el producto del delito. 7. A los efectos del presente artÃ ­culo y del artÃ ­culo 55 de la presente ConvenciÃ ³n, cada Estado Parte facultarÃ ¡ a sus tribunales u otras autoridades competentes para ordenar la presentaciÃ ³n o la incautaciÃ ³n de documentos bancarios, financieros o comerciales. Los Estados Parte no podrÃ ¡n negarse a aplicar las disposiciones del presente apartado amparÃ ¡ndose en el secreto bancario. 8. Los Estados Parte podrÃ ¡n considerar la posibilidad de exigir a un delincuente que demuestre el origen lÃ ­cito del presunto producto del delito o de otros bienes expuestos a decomiso, en la medida en que ello sea conforme con los principios fundamentales de su Derecho interno y con la Ã ­ndole del proceso judicial u otros procesos. 9. Las disposiciones del presente artÃ ­culo no se interpretarÃ ¡n en perjuicio de los derechos de terceros de buena fe. 10. Nada de lo dispuesto en el presente artÃ ­culo afectarÃ ¡ al principio de que las medidas en Ã ©l previstas se definirÃ ¡n y aplicarÃ ¡n de conformidad con el Derecho interno de los Estados Parte y con sujeciÃ ³n a este. ArtÃ ­culo 32 ProtecciÃ ³n de testigos, peritos y vÃ ­ctimas 1. Cada Estado Parte adoptarÃ ¡ medidas apropiadas, de conformidad con su ordenamiento jurÃ ­dico interno y dentro de sus posibilidades, para proteger de manera eficaz contra eventuales actos de represalia o intimidaciÃ ³n a los testigos y peritos que presten testimonio sobre delitos tipificados con arreglo a la presente ConvenciÃ ³n, asÃ ­ como, cuando proceda, a sus familiares y demÃ ¡s personas cercanas. 2. Las medidas previstas en el apartado 1 del presente artÃ ­culo podrÃ ¡n consistir, entre otras, sin perjuicio de los derechos del acusado e incluido el derecho a las garantÃ ­as procesales, en: a) establecer procedimientos para la protecciÃ ³n fÃ ­sica de esas personas, incluida, en la medida de lo necesario y posible, su reubicaciÃ ³n, y permitir, cuando proceda, la prohibiciÃ ³n total o parcial de revelar informaciÃ ³n sobre su identidad y paradero; b) establecer normas probatorias que permitan que los testigos y peritos presten testimonio sin poner en peligro la seguridad de esas personas, aceptando, por ejemplo, el testimonio mediante tecnologÃ ­as de comunicaciÃ ³n como la videoconferencia u otros medios adecuados. 3. Los Estados Parte considerarÃ ¡n la posibilidad de celebrar acuerdos o arreglos con otros Estados para la reubicaciÃ ³n de las personas mencionadas en el apartado 1 del presente artÃ ­culo. 4. Las disposiciones del presente artÃ ­culo se aplicarÃ ¡n tambiÃ ©n a las vÃ ­ctimas en la medida en que sean testigos. 5. Cada Estado Parte permitirÃ ¡, con sujeciÃ ³n a su Derecho interno, que se presenten y consideren las opiniones y preocupaciones de las vÃ ­ctimas en etapas apropiadas de las actuaciones penales contra los delincuentes sin que ello menoscabe los derechos de la defensa. ArtÃ ­culo 33 ProtecciÃ ³n de los denunciantes Cada Estado Parte considerarÃ ¡ la posibilidad de incorporar en su ordenamiento jurÃ ­dico interno medidas apropiadas para proporcionar protecciÃ ³n contra todo trato injustificado a las personas que denuncien ante las autoridades competentes, de buena fe y con motivos razonables, cualesquiera hechos relacionados con delitos tipificados con arreglo a la presente ConvenciÃ ³n. ArtÃ ­culo 34 Consecuencias de los actos de corrupciÃ ³n Con la debida consideraciÃ ³n de los derechos adquiridos de buena fe por terceros, cada Estado Parte, de conformidad con los principios fundamentales de su Derecho interno, adoptarÃ ¡ medidas para eliminar las consecuencias de los actos de corrupciÃ ³n. En este contexto, los Estados Parte podrÃ ¡n considerar la corrupciÃ ³n un factor pertinente en procedimientos jurÃ ­dicos encaminados a anular o dejar sin efecto un contrato o a revocar una concesiÃ ³n u otro instrumento semejante, o adoptar cualquier otra medida correctiva. ArtÃ ­culo 35 IndemnizaciÃ ³n por daÃ ±os y perjuicios Cada Estado Parte adoptarÃ ¡ las medidas que sean necesarias, de conformidad con los principios de su Derecho interno, para garantizar que las entidades o personas perjudicadas como consecuencia de un acto de corrupciÃ ³n tengan derecho a iniciar una acciÃ ³n legal contra los responsables de esos daÃ ±os y perjuicios a fin de obtener indemnizaciÃ ³n. ArtÃ ­culo 36 Autoridades especializadas Cada Estado Parte, de conformidad con los principios fundamentales de su ordenamiento jurÃ ­dico, se cerciorarÃ ¡ de que dispone de uno o mÃ ¡s Ã ³rganos o personas especializadas en la lucha contra la corrupciÃ ³n mediante la aplicaciÃ ³n coercitiva de la ley. Ese Ã ³rgano u Ã ³rganos o esas personas gozarÃ ¡n de la independencia necesaria, conforme a los principios fundamentales del ordenamiento jurÃ ­dico del Estado Parte, para que puedan desempeÃ ±ar sus funciones con eficacia y sin presiones indebidas. DeberÃ ¡ proporcionarse a esas personas o al personal de ese Ã ³rgano u Ã ³rganos formaciÃ ³n adecuada y recursos suficientes para el desempeÃ ±o de sus funciones. ArtÃ ­culo 37 CooperaciÃ ³n con las autoridades encargadas de hacer cumplir la ley 1. Cada Estado Parte adoptarÃ ¡ medidas apropiadas para alentar a las personas que participen o hayan participado en la comisiÃ ³n de delitos tipificados con arreglo a la presente ConvenciÃ ³n a que proporcionen a las autoridades competentes informaciÃ ³n Ã ºtil con fines investigativos y probatorios y a que les presten ayuda efectiva y concreta que pueda contribuir a privar a los delincuentes del producto del delito, asÃ ­ como a recuperar ese producto. 2. Cada Estado Parte considerarÃ ¡ la posibilidad de prever, en casos apropiados, la mitigaciÃ ³n de la pena de toda persona acusada que preste cooperaciÃ ³n sustancial en la investigaciÃ ³n o el enjuiciamiento de los delitos tipificados con arreglo a la presente ConvenciÃ ³n. 3. Cada Estado Parte considerarÃ ¡ la posibilidad de prever, de conformidad con los principios fundamentales de su Derecho interno, la concesiÃ ³n de inmunidad judicial a toda persona que preste cooperaciÃ ³n sustancial en la investigaciÃ ³n o el enjuiciamiento de los delitos tipificados con arreglo a la presente ConvenciÃ ³n. 4. La protecciÃ ³n de esas personas serÃ ¡, mutatis mutandis, la prevista en el artÃ ­culo 32 de la presente ConvenciÃ ³n. 5. Cuando las personas mencionadas en el apartado 1 del presente artÃ ­culo se encuentren en un Estado Parte y puedan prestar cooperaciÃ ³n sustancial a las autoridades competentes de otro Estado Parte, los Estados Parte interesados podrÃ ¡n considerar la posibilidad de celebrar acuerdos o arreglos, de conformidad con su Derecho interno, con respecto a la eventual concesiÃ ³n, por el otro Estado Parte, del trato previsto en los apartados 2 y 3 del presente artÃ ­culo. ArtÃ ­culo 38 CooperaciÃ ³n entre organismos nacionales Cada Estado Parte adoptarÃ ¡ las medidas que sean necesarias, de conformidad con su Derecho interno, para alentar la cooperaciÃ ³n entre, por un lado, sus organismos pÃ ºblicos, asÃ ­ como sus funcionarios pÃ ºblicos, y, por otro, sus organismos encargados de investigar y enjuiciar los delitos. Esa cooperaciÃ ³n podrÃ ¡ incluir: a) informar a esos Ã ºltimos organismos, por iniciativa del Estado Parte, cuando haya motivos razonables para sospechar que se ha cometido alguno de los delitos tipificados con arreglo a los artÃ ­culos 15, 21 y 23 de la presente ConvenciÃ ³n, o b) proporcionar a esos organismos toda la informaciÃ ³n necesaria, previa solicitud. ArtÃ ­culo 39 CooperaciÃ ³n entre los organismos nacionales y el sector privado 1. Cada Estado Parte adoptarÃ ¡ las medidas que sean necesarias, de conformidad con su Derecho interno, para alentar la cooperaciÃ ³n entre los organismos nacionales de investigaciÃ ³n y el ministerio pÃ ºblico, por un lado, y las entidades del sector privado, en particular las instituciones financieras, por otro, en cuestiones relativas a la comisiÃ ³n de los delitos tipificados con arreglo a la presente ConvenciÃ ³n. 2. Cada Estado Parte considerarÃ ¡ la posibilidad de alentar a sus nacionales y demÃ ¡s personas que tengan residencia habitual en su territorio a denunciar ante los organismos nacionales de investigaciÃ ³n y el ministerio pÃ ºblico la comisiÃ ³n de todo delito tipificado con arreglo a la presente ConvenciÃ ³n. ArtÃ ­culo 40 Secreto bancario Cada Estado Parte velarÃ ¡ por que, en el caso de investigaciones penales nacionales de delitos tipificados con arreglo a la presente ConvenciÃ ³n, existan en su ordenamiento jurÃ ­dico interno mecanismos apropiados para salvar todo obstÃ ¡culo que pueda surgir como consecuencia de la aplicaciÃ ³n de la legislaciÃ ³n relativa al secreto bancario. ArtÃ ­culo 41 Antecedentes penales Cada Estado Parte podrÃ ¡ adoptar las medidas legislativas o de otra Ã ­ndole que sean necesarias para tener en cuenta, en las condiciones y para los fines que estime apropiados, toda previa declaraciÃ ³n de culpabilidad de un presunto delincuente en otro Estado a fin de utilizar esa informaciÃ ³n en actuaciones penales relativas a delitos tipificados con arreglo a la presente ConvenciÃ ³n. ArtÃ ­culo 42 JurisdicciÃ ³n 1. Cada Estado Parte adoptarÃ ¡ las medidas que sean necesarias para establecer su jurisdicciÃ ³n respecto de los delitos tipificados con arreglo a la presente ConvenciÃ ³n cuando: a) el delito se cometa en su territorio, o b) el delito se cometa a bordo de un buque que enarbole su pabellÃ ³n o de una aeronave registrada conforme a sus leyes en el momento de la comisiÃ ³n. 2. Con sujeciÃ ³n a lo dispuesto en el artÃ ­culo 4 de la presente ConvenciÃ ³n, un Estado Parte tambiÃ ©n podrÃ ¡ establecer su jurisdicciÃ ³n para conocer de tales delitos cuando: a) el delito se cometa contra uno de sus nacionales; b) el delito sea cometido por uno de sus nacionales o por una persona apÃ ¡trida que tenga residencia habitual en su territorio, o c) el delito sea uno de los delitos tipificados con arreglo al artÃ ­culo 23, apartado 1, letra b), inciso ii), de la presente ConvenciÃ ³n y se cometa fuera de su territorio con miras a la comisiÃ ³n, dentro de su territorio, de un delito tipificado con arreglo al artÃ ­culo 23, apartado 1, letra a), incisos i) o ii), y letra b), inciso i), de la presente ConvenciÃ ³n, o d) el delito se cometa contra el Estado Parte. 3. A los efectos del artÃ ­culo 44 de la presente ConvenciÃ ³n, cada Estado Parte adoptarÃ ¡ las medidas que sean necesarias para establecer su jurisdicciÃ ³n respecto de los delitos tipificados con arreglo a la presente ConvenciÃ ³n cuando el presunto delincuente se encuentre en su territorio y el Estado Parte no lo extradite por el solo hecho de ser uno de sus nacionales. 4. Cada Estado Parte podrÃ ¡ tambiÃ ©n adoptar las medidas que sean necesarias para establecer su jurisdicciÃ ³n respecto de los delitos tipificados con arreglo a la presente ConvenciÃ ³n cuando el presunto delincuente se encuentre en su territorio y el Estado Parte no lo extradite. 5. Si un Estado Parte que ejerce su jurisdicciÃ ³n con arreglo a los apartados 1 o 2 del presente artÃ ­culo ha recibido notificaciÃ ³n, o tomado conocimiento por otro conducto, de que otros Estados Parte estÃ ¡n realizando una investigaciÃ ³n, un proceso o una actuaciÃ ³n judicial respecto de los mismos hechos, las autoridades competentes de esos Estados Parte se consultarÃ ¡n, segÃ ºn proceda, a fin de coordinar sus medidas. 6. Sin perjuicio de las normas del Derecho internacional general, la presente ConvenciÃ ³n no excluirÃ ¡ el ejercicio de las competencias penales establecidas por los Estados Parte de conformidad con su Derecho interno. CAPÃ TULO IV COOPERACIÃ N INTERNACIONAL ArtÃ ­culo 43 CooperaciÃ ³n internacional 1. Los Estados Parte cooperarÃ ¡n en asuntos penales conforme a lo dispuesto en los artÃ ­culos 44 a 50 de la presente ConvenciÃ ³n. Cuando proceda y estÃ © en consonancia con su ordenamiento jurÃ ­dico interno, los Estados Parte considerarÃ ¡n la posibilidad de prestarse asistencia en las investigaciones y procedimientos correspondientes a cuestiones civiles y administrativas relacionadas con la corrupciÃ ³n. 2. En cuestiones de cooperaciÃ ³n internacional, cuando la doble incriminaciÃ ³n sea un requisito, este se considerarÃ ¡ cumplido si la conducta constitutiva del delito respecto del cual se solicita asistencia es delito con arreglo a la legislaciÃ ³n de ambos Estados Parte, independientemente de si las leyes del Estado Parte requerido incluyen el delito en la misma categorÃ ­a o lo denominan con la misma terminologÃ ­a que el Estado Parte requirente. ArtÃ ­culo 44 ExtradiciÃ ³n 1. El presente artÃ ­culo se aplicarÃ ¡ a los delitos tipificados con arreglo a la presente ConvenciÃ ³n en el caso de que la persona que es objeto de la solicitud de extradiciÃ ³n se encuentre en el territorio del Estado Parte requerido, siempre y cuando el delito por el que se pide la extradiciÃ ³n sea punible con arreglo al Derecho interno del Estado Parte requirente y del Estado Parte requerido. 2. Sin perjuicio de lo dispuesto en el apartado 1 del presente artÃ ­culo, los Estados Parte cuya legislaciÃ ³n lo permita podrÃ ¡n conceder la extradiciÃ ³n de una persona por cualesquiera de los delitos comprendidos en la presente ConvenciÃ ³n que no sean punibles con arreglo a su propio Derecho interno. 3. Cuando la solicitud de extradiciÃ ³n incluya varios delitos, de los cuales al menos uno dÃ © lugar a extradiciÃ ³n conforme a lo dispuesto en el presente artÃ ­culo y algunos no den lugar a extradiciÃ ³n debido al perÃ ­odo de privaciÃ ³n de libertad que conllevan pero guarden relaciÃ ³n con los delitos tipificados con arreglo a la presente ConvenciÃ ³n, el Estado Parte requerido podrÃ ¡ aplicar el presente artÃ ­culo tambiÃ ©n respecto de esos delitos. 4. Cada uno de los delitos a los que se aplica el presente artÃ ­culo se considerarÃ ¡ incluido entre los delitos que dan lugar a extradiciÃ ³n en todo tratado de extradiciÃ ³n vigente entre los Estados Parte. Estos se comprometen a incluir tales delitos como causa de extradiciÃ ³n en todo tratado de extradiciÃ ³n que celebren entre sÃ ­. Los Estados Parte cuya legislaciÃ ³n lo permita, en el caso de que la presente ConvenciÃ ³n sirva de base para la extradiciÃ ³n, no considerarÃ ¡n de carÃ ¡cter polÃ ­tico ninguno de los delitos tipificados con arreglo a la presente ConvenciÃ ³n. 5. Si un Estado Parte que supedita la extradiciÃ ³n a la existencia de un tratado recibe una solicitud de extradiciÃ ³n de otro Estado Parte con el que no lo vincula ningÃ ºn tratado de extradiciÃ ³n, podrÃ ¡ considerar la presente ConvenciÃ ³n como la base jurÃ ­dica de la extradiciÃ ³n respecto de los delitos a los que se aplica el presente artÃ ­culo. 6. Todo Estado Parte que supedite la extradiciÃ ³n a la existencia de un tratado deberÃ ¡: a) en el momento de depositar su instrumento de ratificaciÃ ³n, aceptaciÃ ³n o aprobaciÃ ³n de la presente ConvenciÃ ³n o de adhesiÃ ³n a ella, informar al Secretario General de las Naciones Unidas de si considerarÃ ¡ o no la presente ConvenciÃ ³n como la base jurÃ ­dica de la cooperaciÃ ³n en materia de extradiciÃ ³n en sus relaciones con otros Estados Parte en la presente ConvenciÃ ³n, y b) si no considera la presente ConvenciÃ ³n como la base jurÃ ­dica de la cooperaciÃ ³n en materia de extradiciÃ ³n, procurar, cuando proceda, celebrar tratados de extradiciÃ ³n con otros Estados Parte en la presente ConvenciÃ ³n a fin de aplicar el presente artÃ ­culo. 7. Los Estados Parte que no supediten la extradiciÃ ³n a la existencia de un tratado reconocerÃ ¡n los delitos a los que se aplica el presente artÃ ­culo como causa de extradiciÃ ³n entre ellos. 8. La extradiciÃ ³n estarÃ ¡ sujeta a las condiciones previstas en el Derecho interno del Estado Parte requerido o en los tratados de extradiciÃ ³n aplicables, incluidas, entre otras cosas, las relativas al requisito de una pena mÃ ­nima para la extradiciÃ ³n y a los motivos por los que el Estado Parte requerido puede denegar la extradiciÃ ³n. 9. Los Estados Parte, de conformidad con su Derecho interno, procurarÃ ¡n agilizar los procedimientos de extradiciÃ ³n y simplificar los requisitos probatorios correspondientes con respecto a cualquiera de los delitos a los que se aplica el presente artÃ ­culo. 10. A reserva de lo dispuesto en su Derecho interno y en sus tratados de extradiciÃ ³n, el Estado Parte requerido podrÃ ¡, tras haberse cerciorado de que las circunstancias lo justifican y tienen carÃ ¡cter urgente, y a solicitud del Estado Parte requirente, proceder a la detenciÃ ³n de la persona presente en su territorio cuya extradiciÃ ³n se pide o adoptar otras medidas adecuadas para garantizar la comparecencia de esa persona en los procedimientos de extradiciÃ ³n. 11. El Estado Parte en cuyo territorio se encuentre un presunto delincuente, si no lo extradita respecto de un delito al que se aplica el presente artÃ ­culo por el solo hecho de ser uno de sus nacionales, estarÃ ¡ obligado, previa solicitud del Estado Parte que pide la extradiciÃ ³n, a someter el caso sin demora injustificada a sus autoridades competentes a efectos de enjuiciamiento. Dichas autoridades adoptarÃ ¡n su decisiÃ ³n y llevarÃ ¡n a cabo sus actuaciones judiciales de la misma manera en que lo harÃ ­an respecto de cualquier otro delito de carÃ ¡cter grave con arreglo al Derecho interno de ese Estado Parte. Los Estados Parte interesados cooperarÃ ¡n entre sÃ ­, en particular en lo que respecta a los aspectos procesales y probatorios, con miras a garantizar la eficiencia de dichas actuaciones. 12. Cuando el Derecho interno de un Estado Parte solo le permita extraditar o entregar de algÃ ºn otro modo a uno de sus nacionales a condiciÃ ³n de que esa persona sea devuelta a ese Estado Parte para cumplir la condena impuesta como resultado del juicio o proceso por el que se solicitÃ ³ la extradiciÃ ³n o la entrega y ese Estado Parte y el Estado Parte que solicita la extradiciÃ ³n acepten esa opciÃ ³n, asÃ ­ como toda otra condiciÃ ³n que estimen apropiada, tal extradiciÃ ³n o entrega condicional serÃ ¡ suficiente para que quede cumplida la obligaciÃ ³n enunciada en el apartado 11 del presente artÃ ­culo. 13. Si la extradiciÃ ³n solicitada con el propÃ ³sito de que se cumpla una condena es denegada por el hecho de que la persona buscada es nacional del Estado Parte requerido, este, si su Derecho interno lo permite y de conformidad con los requisitos de dicho Derecho, considerarÃ ¡, previa solicitud del Estado Parte requirente, la posibilidad de hacer cumplir la condena impuesta o el resto pendiente de dicha condena con arreglo al Derecho interno del Estado Parte requirente. 14. En todas las etapas de las actuaciones se garantizarÃ ¡ un trato justo a toda persona contra la que se haya iniciado una instrucciÃ ³n en relaciÃ ³n con cualquiera de los delitos a los que se aplica el presente artÃ ­culo, incluido el goce de todos los derechos y garantÃ ­as previstos por el Derecho interno del Estado Parte en cuyo territorio se encuentre esa persona. 15. Nada de lo dispuesto en la presente ConvenciÃ ³n podrÃ ¡ interpretarse como la imposiciÃ ³n de una obligaciÃ ³n de extraditar si el Estado Parte requerido tiene motivos justificados para presumir que la solicitud se ha presentado con el fin de perseguir o castigar a una persona en razÃ ³n de su sexo, raza, religiÃ ³n, nacionalidad, origen Ã ©tnico u opiniones polÃ ­ticas o que su cumplimiento ocasionarÃ ­a perjuicios a la posiciÃ ³n de esa persona por cualquiera de estas razones. 16. Los Estados Parte no podrÃ ¡n denegar una solicitud de extradiciÃ ³n Ã ºnicamente porque se considere que el delito tambiÃ ©n entraÃ ±a cuestiones tributarias. 17. Antes de denegar la extradiciÃ ³n, el Estado Parte requerido, cuando proceda, consultarÃ ¡ al Estado Parte requirente para darle amplia oportunidad de presentar sus opiniones y de proporcionar informaciÃ ³n pertinente a su alegato. 18. Los Estados Parte procurarÃ ¡n celebrar acuerdos o arreglos bilaterales y multilaterales para llevar a cabo la extradiciÃ ³n o aumentar su eficacia. ArtÃ ­culo 45 Traslado de personas condenadas a cumplir una pena Los Estados Parte podrÃ ¡n considerar la posibilidad de celebrar acuerdos o arreglos bilaterales o multilaterales sobre el traslado a su territorio de toda persona que haya sido condenada a pena de prisiÃ ³n u otra forma de privaciÃ ³n de libertad por algÃ ºn delito tipificado con arreglo a la presente ConvenciÃ ³n a fin de que cumpla allÃ ­ su condena. ArtÃ ­culo 46 Asistencia judicial recÃ ­proca 1. Los Estados Parte se prestarÃ ¡n la mÃ ¡s amplia asistencia judicial recÃ ­proca respecto de investigaciones, procesos y actuaciones judiciales relacionados con los delitos comprendidos en la presente ConvenciÃ ³n. 2. Se prestarÃ ¡ asistencia judicial recÃ ­proca en la mayor medida posible conforme a las leyes, tratados, acuerdos y arreglos pertinentes del Estado Parte requerido con respecto a investigaciones, procesos y actuaciones judiciales relacionados con los delitos de los que una persona jurÃ ­dica pueda ser considerada responsable de conformidad con el artÃ ­culo 26 de la presente ConvenciÃ ³n en el Estado Parte requirente. 3. La asistencia judicial recÃ ­proca que se preste de conformidad con el presente artÃ ­culo podrÃ ¡ solicitarse para cualquiera de los fines siguientes: a) recibir testimonios o tomar declaraciÃ ³n a personas; b) presentar documentos judiciales; c) efectuar inspecciones e incautaciones y embargos preventivos; d) examinar objetos y lugares; e) proporcionar informaciÃ ³n, elementos de prueba y evaluaciones de peritos; f) entregar originales o copias certificadas de los documentos y expedientes pertinentes, incluida la documentaciÃ ³n pÃ ºblica, bancaria y financiera, asÃ ­ como la documentaciÃ ³n social o comercial de sociedades mercantiles; g) identificar o localizar el producto del delito, los bienes, los instrumentos u otros elementos con fines probatorios; h) facilitar la comparecencia voluntaria de personas en el Estado Parte requirente; i) prestar cualquier otro tipo de asistencia autorizada por el Derecho interno del Estado Parte requerido; j) identificar, embargar con carÃ ¡cter preventivo y localizar el producto del delito, de conformidad con las disposiciones del capÃ ­tulo V de la presente ConvenciÃ ³n; k) recuperar activos de conformidad con las disposiciones del capÃ ­tulo V de la presente ConvenciÃ ³n. 4. Sin menoscabo del Derecho interno, las autoridades competentes de un Estado Parte podrÃ ¡n, sin que se les solicite previamente, transmitir informaciÃ ³n relativa a cuestiones penales a una autoridad competente de otro Estado Parte si creen que esa informaciÃ ³n podrÃ ­a ayudar a la autoridad a emprender o concluir con Ã ©xito indagaciones y procesos penales o podrÃ ­a dar lugar a una peticiÃ ³n formulada por este Ã ºltimo Estado Parte con arreglo a la presente ConvenciÃ ³n. 5. La transmisiÃ ³n de informaciÃ ³n con arreglo al apartado 4 del presente artÃ ­culo se harÃ ¡ sin perjuicio de las indagaciones y procesos penales que tengan lugar en el Estado de las autoridades competentes que facilitan la informaciÃ ³n. Las autoridades competentes que reciben la informaciÃ ³n deberÃ ¡n acceder a toda solicitud de que se respete su carÃ ¡cter confidencial, incluso temporalmente, o de que se impongan restricciones a su utilizaciÃ ³n. Sin embargo, ello no obstarÃ ¡ para que el Estado Parte receptor revele, en sus actuaciones, informaciÃ ³n que sea exculpatoria de una persona acusada. En tal caso, el Estado Parte receptor notificarÃ ¡ al Estado Parte transmisor antes de revelar dicha informaciÃ ³n y, si asÃ ­ se le solicita, consultarÃ ¡ al Estado Parte transmisor. Si, en un caso excepcional, no es posible notificar con antelaciÃ ³n, el Estado Parte receptor informarÃ ¡ sin demora al Estado Parte transmisor de dicha revelaciÃ ³n. 6. Lo dispuesto en el presente artÃ ­culo no afectarÃ ¡ a las obligaciones dimanantes de otros tratados bilaterales o multilaterales vigentes o futuros que rijan, total o parcialmente, la asistencia judicial recÃ ­proca. 7. Los apartados 9 a 29 del presente artÃ ­culo se aplicarÃ ¡n a las solicitudes que se formulen con arreglo al presente artÃ ­culo siempre que no medie entre los Estados Parte interesados un tratado de asistencia judicial recÃ ­proca. Cuando esos Estados Parte estÃ ©n vinculados por un tratado de esa Ã ­ndole se aplicarÃ ¡n las disposiciones correspondientes de dicho tratado, salvo que los Estados Parte convengan en aplicar, en su lugar, los apartados 9 a 29 del presente artÃ ­culo. Se insta encarecidamente a los Estados Parte a que apliquen esos apartados si facilitan la cooperaciÃ ³n. 8. Los Estados Parte no invocarÃ ¡n el secreto bancario para denegar la asistencia judicial recÃ ­proca con arreglo al presente artÃ ­culo. 9. a) Al atender a una solicitud de asistencia con arreglo al presente artÃ ­culo, en ausencia de doble incriminaciÃ ³n, el Estado Parte requerido tendrÃ ¡ en cuenta la finalidad de la presente ConvenciÃ ³n, enunciada en el artÃ ­culo 1. b) Los Estados Parte podrÃ ¡n negarse a prestar asistencia con arreglo al presente artÃ ­culo invocando la ausencia de doble incriminaciÃ ³n. No obstante, el Estado Parte requerido, cuando ello estÃ © en consonancia con los conceptos bÃ ¡sicos de su ordenamiento jurÃ ­dico, prestarÃ ¡ asistencia que no entraÃ ±e medidas coercitivas. Esa asistencia se podrÃ ¡ negar cuando la solicitud entraÃ ±e asuntos de minimis o cuestiones respecto de las cuales la cooperaciÃ ³n o asistencia solicitada estÃ © prevista en virtud de otras disposiciones de la presente ConvenciÃ ³n. c) En ausencia de doble incriminaciÃ ³n, cada Estado Parte podrÃ ¡ considerar la posibilidad de adoptar las medidas necesarias que le permitan prestar una asistencia mÃ ¡s amplia con arreglo al presente artÃ ­culo. 10. La persona que se encuentre detenida o cumpliendo una condena en el territorio de un Estado Parte y cuya presencia se solicite en otro Estado Parte para fines de identificaciÃ ³n, para prestar testimonio o para que ayude de alguna otra forma a obtener pruebas necesarias para investigaciones, procesos o actuaciones judiciales respecto de delitos comprendidos en la presente ConvenciÃ ³n podrÃ ¡ ser trasladada si se cumplen las condiciones siguientes: a) la persona, debidamente informada, da su libre consentimiento; b) las autoridades competentes de ambos Estados Parte estÃ ¡n de acuerdo, con sujeciÃ ³n a las condiciones que estos consideren apropiadas. 11. A los efectos del apartado 10 del presente artÃ ­culo: a) el Estado Parte al que se traslade a la persona tendrÃ ¡ la competencia y la obligaciÃ ³n de mantenerla detenida, salvo que el Estado Parte del que ha sido trasladada solicite o autorice otra cosa; b) el Estado Parte al que se traslade a la persona cumplirÃ ¡ sin dilaciÃ ³n su obligaciÃ ³n de devolverla a la custodia del Estado Parte del que ha sido trasladada, segÃ ºn convengan de antemano o de otro modo las autoridades competentes de ambos Estados Parte; c) el Estado Parte al que se traslade a la persona no podrÃ ¡ exigir al Estado Parte del que ha sido trasladada que inicie procedimientos de extradiciÃ ³n para su devoluciÃ ³n; d) el tiempo que la persona haya permanecido detenida en el Estado Parte al que ha sido trasladada se computarÃ ¡ como parte de la pena que ha de cumplir en el Estado del que ha sido trasladada. 12. A menos que el Estado Parte desde el cual se ha de trasladar a una persona de conformidad con los apartados 10 y 11 del presente artÃ ­culo estÃ © de acuerdo, dicha persona, cualquiera que sea su nacionalidad, no podrÃ ¡ ser enjuiciada, detenida, condenada ni sometida a ninguna otra restricciÃ ³n de su libertad personal en el territorio del Estado al que sea trasladada en relaciÃ ³n con actos, omisiones o condenas anteriores a su salida del territorio del Estado del que ha sido trasladada. 13. Cada Estado Parte designarÃ ¡ a una autoridad central encargada de recibir solicitudes de asistencia judicial recÃ ­proca y facultada para darles cumplimiento o para transmitirlas a las autoridades competentes para su ejecuciÃ ³n. Cuando alguna regiÃ ³n o algÃ ºn territorio especial de un Estado Parte dispongan de un rÃ ©gimen distinto de asistencia judicial recÃ ­proca, el Estado Parte podrÃ ¡ designar a otra autoridad central que desempeÃ ±arÃ ¡ la misma funciÃ ³n para dicha regiÃ ³n o dicho territorio. Las autoridades centrales velarÃ ¡n por el rÃ ¡pido y adecuado cumplimiento o transmisiÃ ³n de las solicitudes recibidas. Cuando la autoridad central transmita la solicitud a una autoridad competente para su ejecuciÃ ³n, alentarÃ ¡ la rÃ ¡pida y adecuada ejecuciÃ ³n de la solicitud por parte de dicha autoridad. Cada Estado Parte notificarÃ ¡ al Secretario General de las Naciones Unidas, en el momento de depositar su instrumento de ratificaciÃ ³n, aceptaciÃ ³n o aprobaciÃ ³n de la presente ConvenciÃ ³n o de adhesiÃ ³n a ella, el nombre de la autoridad central que haya sido designada a tal fin. Las solicitudes de asistencia judicial recÃ ­proca y cualquier otra comunicaciÃ ³n pertinente serÃ ¡n transmitidas a las autoridades centrales designadas por los Estados Parte. La presente disposiciÃ ³n no afectarÃ ¡ al derecho de cualquiera de los Estados Parte a exigir que estas solicitudes y comunicaciones le sean enviadas por vÃ ­a diplomÃ ¡tica y, en circunstancias urgentes, cuando los Estados Parte convengan en ello, por conducto de la OrganizaciÃ ³n Internacional de PolicÃ ­a Criminal, de ser posible. 14. Las solicitudes se presentarÃ ¡n por escrito o, cuando sea posible, por cualquier medio capaz de registrar un texto escrito, en un idioma aceptable para el Estado Parte requerido, en condiciones que permitan a dicho Estado Parte determinar la autenticidad. Cada Estado Parte notificarÃ ¡ al Secretario General de las Naciones Unidas, en el momento de depositar su instrumento de ratificaciÃ ³n, aceptaciÃ ³n o aprobaciÃ ³n de la presente ConvenciÃ ³n o de adhesiÃ ³n a ella, el idioma o idiomas que le son aceptables. En situaciones de urgencia, y cuando los Estados Parte convengan en ello, las solicitudes podrÃ ¡n hacerse oralmente, debiendo ser confirmadas sin demora por escrito. 15. Toda solicitud de asistencia judicial recÃ ­proca contendrÃ ¡ lo siguiente: a) la identidad de la autoridad que hace la solicitud; b) el objeto y la Ã ­ndole de las investigaciones, los procesos o las actuaciones judiciales a que se refiere la solicitud y el nombre y las funciones de la autoridad encargada de efectuar dichas investigaciones, procesos o actuaciones; c) un resumen de los hechos pertinentes, salvo cuando se trate de solicitudes de presentaciÃ ³n de documentos judiciales; d) una descripciÃ ³n de la asistencia solicitada y pormenores sobre cualquier procedimiento particular que el Estado Parte requirente desee que se aplique; e) de ser posible, la identidad, ubicaciÃ ³n y nacionalidad de toda persona interesada, y f) la finalidad para la que se solicita la prueba, informaciÃ ³n o actuaciÃ ³n. 16. El Estado Parte requerido podrÃ ¡ pedir informaciÃ ³n adicional cuando sea necesaria para dar cumplimiento a la solicitud de conformidad con su Derecho interno o para facilitar dicho cumplimiento. 17. Se darÃ ¡ cumplimiento a toda solicitud con arreglo al Derecho interno del Estado Parte requerido y, en la medida en que ello no lo contravenga y sea factible, de conformidad con los procedimientos especificados en la solicitud. 18. Siempre que sea posible y compatible con los principios fundamentales del Derecho interno, cuando una persona se encuentre en el territorio de un Estado Parte y tenga que prestar declaraciÃ ³n como testigo o perito ante autoridades judiciales de otro Estado Parte, el primer Estado Parte, a solicitud del otro, podrÃ ¡ permitir que la audiencia se celebre por videoconferencia si no es posible o conveniente que la persona en cuestiÃ ³n comparezca personalmente en el territorio del Estado Parte requirente. Los Estados Parte podrÃ ¡n convenir en que la audiencia estÃ © a cargo de una autoridad judicial del Estado Parte requirente y en que asista a ella una autoridad judicial del Estado Parte requerido. 19. El Estado Parte requirente no transmitirÃ ¡ ni utilizarÃ ¡, sin previo consentimiento del Estado Parte requerido, la informaciÃ ³n o las pruebas proporcionadas por el Estado Parte requerido para investigaciones, procesos o actuaciones judiciales distintos de los indicados en la solicitud. Nada de lo dispuesto en el presente apartado impedirÃ ¡ que el Estado Parte requirente revele, en sus actuaciones, informaciÃ ³n o pruebas que sean exculpatorias de una persona acusada. En este Ã ºltimo caso, el Estado Parte requirente notificarÃ ¡ al Estado Parte requerido antes de revelar la informaciÃ ³n o las pruebas y, si asÃ ­ se le solicita, consultarÃ ¡ al Estado Parte requerido. Si, en un caso excepcional, no es posible notificar con antelaciÃ ³n, el Estado Parte requirente informarÃ ¡ sin demora al Estado Parte requerido de dicha revelaciÃ ³n. 20. El Estado Parte requirente podrÃ ¡ exigir que el Estado Parte requerido mantenga reserva acerca de la existencia y el contenido de la solicitud, salvo en la medida necesaria para darle cumplimiento. Si el Estado Parte requerido no puede mantener esa reserva, lo harÃ ¡ saber de inmediato al Estado Parte requirente. 21. La asistencia judicial recÃ ­proca podrÃ ¡ ser denegada: a) cuando la solicitud no se haga de conformidad con lo dispuesto en el presente artÃ ­culo; b) cuando el Estado Parte requerido considere que el cumplimiento de lo solicitado podrÃ ­a menoscabar su soberanÃ ­a, su seguridad, su orden pÃ ºblico u otros intereses fundamentales; c) cuando el Derecho interno del Estado Parte requerido prohÃ ­ba a sus autoridades actuar en la forma solicitada con respecto a un delito anÃ ¡logo, si este hubiera sido objeto de investigaciones, procesos o actuaciones judiciales en el ejercicio de su propia competencia; d) cuando acceder a la solicitud sea contrario al ordenamiento jurÃ ­dico del Estado Parte requerido en lo relativo a la asistencia judicial recÃ ­proca. 22. Los Estados Parte no podrÃ ¡n denegar una solicitud de asistencia judicial recÃ ­proca Ã ºnicamente porque se considere que el delito tambiÃ ©n entraÃ ±a cuestiones tributarias. 23. Toda denegaciÃ ³n de asistencia judicial recÃ ­proca deberÃ ¡ fundamentarse debidamente. 24. El Estado Parte requerido cumplirÃ ¡ la solicitud de asistencia judicial recÃ ­proca lo antes posible y tendrÃ ¡ plenamente en cuenta, en la medida de sus posibilidades, los plazos que sugiera el Estado Parte requirente y que estÃ ©n debidamente fundamentados, de preferencia en la solicitud. El Estado Parte requirente podrÃ ¡ pedir informaciÃ ³n razonable sobre el estado y la evoluciÃ ³n de las gestiones realizadas por el Estado Parte requerido para satisfacer dicha peticiÃ ³n. El Estado Parte requerido responderÃ ¡ a las solicitudes razonables que formule el Estado Parte requirente respecto del estado y la evoluciÃ ³n del trÃ ¡mite de la solicitud. El Estado Parte requirente informarÃ ¡ con prontitud al Estado Parte requerido cuando ya no necesite la asistencia solicitada. 25. La asistencia judicial recÃ ­proca podrÃ ¡ ser diferida por el Estado Parte requerido si perturba investigaciones, procesos o actuaciones judiciales en curso. 26. Antes de denegar una solicitud presentada con arreglo al apartado 21 del presente artÃ ­culo o de diferir su cumplimiento con arreglo al apartado 25 del presente artÃ ­culo, el Estado Parte requerido consultarÃ ¡ al Estado Parte requirente para considerar si es posible prestar la asistencia solicitada supeditÃ ¡ndola a las condiciones que estime necesarias. Si el Estado Parte requirente acepta la asistencia con arreglo a esas condiciones, ese Estado Parte deberÃ ¡ cumplir las condiciones impuestas. 27. Sin perjuicio de la aplicaciÃ ³n del apartado 12 del presente artÃ ­culo, el testigo, perito u otra persona que, a instancias del Estado Parte requirente, consienta en prestar testimonio en un juicio o en colaborar en una investigaciÃ ³n, proceso o actuaciÃ ³n judicial en el territorio del Estado Parte requirente no podrÃ ¡ ser enjuiciado, detenido, condenado ni sometido a ninguna otra restricciÃ ³n de su libertad personal en ese territorio por actos, omisiones o declaraciones de culpabilidad anteriores a la fecha en que abandonÃ ³ el territorio del Estado Parte requerido. Ese salvoconducto cesarÃ ¡ cuando el testigo, perito u otra persona haya tenido, durante quince dÃ ­as consecutivos o durante el perÃ ­odo acordado por los Estados Parte despuÃ ©s de la fecha en que se le haya informado oficialmente de que las autoridades judiciales ya no requerÃ ­an su presencia, la oportunidad de salir del paÃ ­s y no obstante permanezca voluntariamente en ese territorio o regrese libremente a Ã ©l despuÃ ©s de haberlo abandonado. 28. Los gastos ordinarios que ocasione el cumplimiento de una solicitud serÃ ¡n sufragados por el Estado Parte requerido, a menos que los Estados Parte interesados hayan acordado otra cosa. Cuando se requieran a este fin gastos cuantiosos o de carÃ ¡cter extraordinario, los Estados Parte se consultarÃ ¡n para determinar las condiciones en que se darÃ ¡ cumplimiento a la solicitud, asÃ ­ como la manera en que se sufragarÃ ¡n los gastos. 29. El Estado Parte requerido: a) facilitarÃ ¡ al Estado Parte requirente una copia de los documentos oficiales y otros documentos o datos que obren en su poder y a los que, conforme a su Derecho interno, tenga acceso el pÃ ºblico en general; b) podrÃ ¡, a su arbitrio y con sujeciÃ ³n a las condiciones que juzgue apropiadas, proporcionar al Estado Parte requirente una copia total o parcial de los documentos oficiales o de otros documentos o datos que obren en su poder y que, conforme a su Derecho interno, no estÃ ©n al alcance del pÃ ºblico en general. 30. Cuando sea necesario, los Estados Parte considerarÃ ¡n la posibilidad de celebrar acuerdos o arreglos bilaterales o multilaterales que contribuyan a lograr los fines del presente artÃ ­culo y que lleven a la prÃ ¡ctica o refuercen sus disposiciones. ArtÃ ­culo 47 RemisiÃ ³n de actuaciones penales Los Estados Parte considerarÃ ¡n la posibilidad de remitirse a actuaciones penales para el enjuiciamiento por un delito tipificado con arreglo a la presente ConvenciÃ ³n cuando se estime que esa remisiÃ ³n redundarÃ ¡ en beneficio de la debida administraciÃ ³n de justicia, en particular en casos en que intervengan varias jurisdicciones, con miras a concentrar las actuaciones del proceso. ArtÃ ­culo 48 CooperaciÃ ³n en materia de cumplimiento de la ley 1. Los Estados Parte colaborarÃ ¡n estrechamente, en consonancia con sus respectivos ordenamientos jurÃ ­dicos y administrativos, con miras a aumentar la eficacia de las medidas de cumplimiento de la ley orientadas a combatir los delitos comprendidos en la presente ConvenciÃ ³n. En particular, los Estados Parte adoptarÃ ¡n medidas eficaces para: a) mejorar los canales de comunicaciÃ ³n entre sus autoridades, organismos y servicios competentes y, de ser necesario, establecerlos, a fin de facilitar el intercambio seguro y rÃ ¡pido de informaciÃ ³n sobre todos los aspectos de los delitos comprendidos en la presente ConvenciÃ ³n, asÃ ­ como, si los Estados Parte interesados lo estiman oportuno, sobre sus vinculaciones con otras actividades delictivas; b) cooperar con otros Estados Parte en la realizaciÃ ³n de indagaciones con respecto a delitos comprendidos en la presente ConvenciÃ ³n acerca de: i) la identidad, el paradero y las actividades de personas presuntamente implicadas en tales delitos o la ubicaciÃ ³n de otras personas interesadas, ii) el movimiento del producto del delito o de bienes derivados de la comisiÃ ³n de esos delitos, iii) el movimiento de bienes, equipo u otros instrumentos utilizados o destinados a utilizarse en la comisiÃ ³n de esos delitos; c) proporcionar, cuando proceda, los elementos o las cantidades de sustancias que se requieran para fines de anÃ ¡lisis o investigaciÃ ³n; d) intercambiar, cuando proceda, informaciÃ ³n con otros Estados Parte sobre los medios y mÃ ©todos concretos empleados para la comisiÃ ³n de los delitos comprendidos en la presente ConvenciÃ ³n, entre ellos el uso de identidad falsa, documentos falsificados, alterados o falsos u otros medios de encubrir actividades vinculadas a esos delitos; e) facilitar una coordinaciÃ ³n eficaz entre sus organismos, autoridades y servicios competentes y promover el intercambio de personal y otros expertos, incluida la designaciÃ ³n de oficiales de enlace con sujeciÃ ³n a acuerdos o arreglos bilaterales entre los Estados Parte interesados; f) intercambiar informaciÃ ³n y coordinar las medidas administrativas y de otra Ã ­ndole adoptadas para la pronta detecciÃ ³n de los delitos comprendidos en la presente ConvenciÃ ³n. 2. Los Estados Parte, con miras a dar efecto a la presente ConvenciÃ ³n, considerarÃ ¡n la posibilidad de celebrar acuerdos o arreglos bilaterales o multilaterales en materia de cooperaciÃ ³n directa entre sus respectivos organismos encargados de hacer cumplir la ley y, cuando tales acuerdos o arreglos ya existan, de enmendarlos. A falta de tales acuerdos o arreglos entre los Estados Parte interesados, los Estados Parte podrÃ ¡n considerar que la presente ConvenciÃ ³n constituye la base para la cooperaciÃ ³n recÃ ­proca en materia de cumplimiento de la ley respecto de los delitos comprendidos en la presente ConvenciÃ ³n. Cuando proceda, los Estados Parte aprovecharÃ ¡n plenamente los acuerdos y arreglos, incluidas las organizaciones internacionales o regionales, a fin de aumentar la cooperaciÃ ³n entre sus respectivos organismos encargados de hacer cumplir la ley. 3. Los Estados Parte se esforzarÃ ¡n por colaborar en la medida de sus posibilidades para hacer frente a los delitos comprendidos en la presente ConvenciÃ ³n que se cometan mediante el recurso a la tecnologÃ ­a moderna. ArtÃ ­culo 49 Investigaciones conjuntas Los Estados Parte considerarÃ ¡n la posibilidad de celebrar acuerdos o arreglos bilaterales o multilaterales en virtud de los cuales, en relaciÃ ³n con cuestiones que son objeto de investigaciones, procesos o actuaciones judiciales en uno o mÃ ¡s Estados, las autoridades competentes puedan establecer Ã ³rganos mixtos de investigaciÃ ³n. A falta de tales acuerdos o arreglos, las investigaciones conjuntas podrÃ ¡n llevarse a cabo mediante acuerdos concertados caso por caso. Los Estados Parte participantes velarÃ ¡n por que la soberanÃ ­a del Estado Parte en cuyo territorio haya de efectuarse la investigaciÃ ³n sea plenamente respetada. ArtÃ ­culo 50 TÃ ©cnicas especiales de investigaciÃ ³n 1. A fin de combatir eficazmente la corrupciÃ ³n, cada Estado Parte, en la medida en que lo permitan los principios fundamentales de su ordenamiento jurÃ ­dico interno y conforme a las condiciones prescritas por su Derecho interno, adoptarÃ ¡ las medidas que sean necesarias, dentro de sus posibilidades, para prever el adecuado recurso, por sus autoridades competentes en su territorio, a la entrega vigilada y, cuando lo considere apropiado, a otras tÃ ©cnicas especiales de investigaciÃ ³n como la vigilancia electrÃ ³nica o de otra Ã ­ndole y las operaciones encubiertas, asÃ ­ como para permitir la admisibilidad de las pruebas derivadas de esas tÃ ©cnicas en sus tribunales. 2. A los efectos de investigar los delitos comprendidos en la presente ConvenciÃ ³n, se alienta a los Estados Parte a que celebren, cuando proceda, acuerdos o arreglos bilaterales o multilaterales apropiados para utilizar esas tÃ ©cnicas especiales de investigaciÃ ³n en el contexto de la cooperaciÃ ³n en el plano internacional. Esos acuerdos o arreglos se concertarÃ ¡n y ejecutarÃ ¡n respetando plenamente el principio de la igualdad soberana de los Estados y al ponerlos en prÃ ¡ctica se cumplirÃ ¡n estrictamente las condiciones en ellos contenidas. 3. De no existir los acuerdos o arreglos mencionados en el apartado 2 del presente artÃ ­culo, toda decisiÃ ³n de recurrir a esas tÃ ©cnicas especiales de investigaciÃ ³n en el plano internacional se adoptarÃ ¡ basÃ ¡ndose en cada caso particular y podrÃ ¡, cuando sea necesario, tener en cuenta los arreglos financieros y los entendimientos relativos al ejercicio de jurisdicciÃ ³n por los Estados Parte interesados. 4. Toda decisiÃ ³n de recurrir a la entrega vigilada en el plano internacional podrÃ ¡, con el consentimiento de los Estados Parte interesados, incluir la aplicaciÃ ³n de mÃ ©todos tales como interceptar los bienes o los fondos, autorizarlos a proseguir intactos o retirarlos o sustituirlos total o parcialmente. CAPÃ TULO V RECUPERACIÃ N DE ACTIVOS ArtÃ ­culo 51 DisposiciÃ ³n general La restituciÃ ³n de activos con arreglo al presente capÃ ­tulo es un principio fundamental de la presente ConvenciÃ ³n y los Estados Parte se prestarÃ ¡n la mÃ ¡s amplia cooperaciÃ ³n y asistencia entre sÃ ­ a este respecto. ArtÃ ­culo 52 PrevenciÃ ³n y detecciÃ ³n de transferencias del producto del delito 1. Sin perjuicio de lo dispuesto en el artÃ ­culo 14 de la presente ConvenciÃ ³n, cada Estado Parte adoptarÃ ¡ las medidas que sean necesarias, de conformidad con su Derecho interno, para exigir a las instituciones financieras que funcionan en su territorio que verifiquen la identidad de los clientes, adopten medidas razonables para determinar la identidad de los beneficiarios finales de los fondos depositados en cuentas de valor elevado, e intensifiquen su escrutinio de toda cuenta solicitada o mantenida por o a nombre de personas que desempeÃ ±en o hayan desempeÃ ±ado funciones pÃ ºblicas prominentes y de sus familiares y estrechos colaboradores. Ese escrutinio intensificado deberÃ ¡ estructurarse razonablemente de modo que permita descubrir transacciones sospechosas con objeto de informar al respecto a las autoridades competentes y no deberÃ ¡ ser concebido de forma que desaliente o impida el curso normal del negocio de las instituciones financieras con su legÃ ­tima clientela. 2. A fin de facilitar la aplicaciÃ ³n de las medidas previstas en el apartado 1 del presente artÃ ­culo, cada Estado Parte, de conformidad con su Derecho interno e inspirÃ ¡ndose en las iniciativas pertinentes de las organizaciones regionales, interregionales y multilaterales de lucha contra el blanqueo de dinero, deberÃ ¡: a) impartir directrices sobre el tipo de personas naturales o jurÃ ­dicas cuyas cuentas las instituciones financieras que funcionan en su territorio deberÃ ¡n someter a un mayor escrutinio, los tipos de cuentas y transacciones a las que deberÃ ¡n prestar particular atenciÃ ³n y la manera apropiada de abrir cuentas y de llevar registros o expedientes respecto de ellas, y b) notificar, cuando proceda, a las instituciones financieras que funcionan en su territorio, a solicitud de otro Estado Parte o por propia iniciativa, la identidad de determinadas personas naturales o jurÃ ­dicas cuyas cuentas esas instituciones deberÃ ¡n someter a un mayor escrutinio, ademÃ ¡s de las que las instituciones financieras puedan identificar de otra forma. 3. En el contexto del apartado 2, letra a), del presente artÃ ­culo, cada Estado Parte aplicarÃ ¡ medidas para velar por que sus instituciones financieras mantengan, durante un plazo conveniente, registros adecuados de las cuentas y transacciones relacionadas con las personas mencionadas en el apartado 1 del presente artÃ ­culo, los cuales deberÃ ¡n contener, como mÃ ­nimo, informaciÃ ³n relativa a la identidad del cliente y, en la medida de lo posible, del beneficiario final. 4. Con objeto de prevenir y detectar las transferencias del producto de delitos tipificados con arreglo a la presente ConvenciÃ ³n, cada Estado Parte aplicarÃ ¡ medidas apropiadas y eficaces para impedir, con la ayuda de sus Ã ³rganos reguladores y de supervisiÃ ³n, el establecimiento de bancos que no tengan presencia real y que no estÃ ©n afiliados a un grupo financiero sujeto a regulaciÃ ³n. AdemÃ ¡s, los Estados Parte podrÃ ¡n considerar la posibilidad de exigir a sus instituciones financieras que se nieguen a entablar relaciones con esas instituciones en calidad de bancos corresponsales, o a continuar las relaciones existentes, y que se abstengan de establecer relaciones con instituciones financieras extranjeras que permitan utilizar sus cuentas a bancos que no tengan presencia real y que no estÃ ©n afiliados a un grupo financiero sujeto a regulaciÃ ³n. 5. Cada Estado Parte considerarÃ ¡ la posibilidad de establecer, de conformidad con su Derecho interno, sistemas eficaces de divulgaciÃ ³n de informaciÃ ³n financiera para los funcionarios pÃ ºblicos pertinentes y dispondrÃ ¡ sanciones adecuadas para todo incumplimiento del deber de declarar. Cada Estado Parte considerarÃ ¡ asimismo la posibilidad de adoptar las medidas que sean necesarias para permitir que sus autoridades competentes compartan esa informaciÃ ³n con las autoridades competentes de otros Estados Parte, si ello es necesario para investigar, reclamar o recuperar el producto de delitos tipificados con arreglo a la presente ConvenciÃ ³n. 6. Cada Estado Parte considerarÃ ¡ la posibilidad de adoptar las medidas que sean necesarias, con arreglo a su Derecho interno, para exigir a los funcionarios pÃ ºblicos pertinentes que tengan algÃ ºn derecho o poder de firma o de otra Ã ­ndole sobre alguna cuenta financiera en algÃ ºn paÃ ­s extranjero que declaren su relaciÃ ³n con esa cuenta a las autoridades competentes y que lleven el debido registro de dicha cuenta. Esas medidas deberÃ ¡n incluir sanciones adecuadas para todo caso de incumplimiento. ArtÃ ­culo 53 Medidas para la recuperaciÃ ³n directa de bienes Cada Estado Parte, de conformidad con su Derecho interno: a) adoptarÃ ¡ las medidas que sean necesarias a fin de facultar a otros Estados Parte para entablar ante sus tribunales una acciÃ ³n civil con objeto de determinar la titularidad o propiedad de bienes adquiridos mediante la comisiÃ ³n de un delito tipificado con arreglo a la presente ConvenciÃ ³n; b) adoptarÃ ¡ las medidas que sean necesarias a fin de facultar a sus tribunales para ordenar a aquellos que hayan cometido delitos tipificados con arreglo a la presente ConvenciÃ ³n que indemnicen o resarzan por daÃ ±os y perjuicios a otro Estado Parte que haya resultado perjudicado por esos delitos, y c) adoptarÃ ¡ las medidas que sean necesarias a fin de facultar a sus tribunales o a sus autoridades competentes, cuando deban adoptar decisiones con respecto al decomiso, para reconocer el legÃ ­timo derecho de propiedad de otro Estado Parte sobre los bienes adquiridos mediante la comisiÃ ³n de un delito tipificado con arreglo a la presente ConvenciÃ ³n. ArtÃ ­culo 54 Mecanismos de recuperaciÃ ³n de bienes mediante la cooperaciÃ ³n internacional para fines de decomiso 1. Cada Estado Parte, a fin de prestar asistencia judicial recÃ ­proca conforme a lo dispuesto en el artÃ ­culo 55 de la presente ConvenciÃ ³n con respecto a bienes adquiridos mediante la comisiÃ ³n de un delito tipificado con arreglo a la presente ConvenciÃ ³n o relacionados con ese delito, de conformidad con su Derecho interno: a) adoptarÃ ¡ las medidas que sean necesarias para que sus autoridades competentes puedan dar efecto a toda orden de decomiso dictada por un tribunal de otro Estado Parte; b) adoptarÃ ¡ las medidas que sean necesarias para que sus autoridades competentes, cuando tengan jurisdicciÃ ³n, puedan ordenar el decomiso de esos bienes de origen extranjero en una sentencia relativa a un delito de blanqueo de dinero o a cualquier otro delito sobre el que pueda tener jurisdicciÃ ³n, o mediante otros procedimientos autorizados en su Derecho interno, y c) considerarÃ ¡ la posibilidad de adoptar las medidas que sean necesarias para permitir el decomiso de esos bienes sin que medie una condena, en casos en que el delincuente no pueda ser enjuiciado por motivo de fallecimiento, fuga o ausencia, o en otros casos apropiados. 2. Cada Estado Parte, a fin de prestar asistencia judicial recÃ ­proca solicitada con arreglo a lo dispuesto en el artÃ ­culo 55, apartado 2, de la presente ConvenciÃ ³n, de conformidad con su Derecho interno: a) adoptarÃ ¡ las medidas que sean necesarias para que sus autoridades competentes puedan efectuar el embargo preventivo o la incautaciÃ ³n de bienes en cumplimiento de una orden de embargo preventivo o incautaciÃ ³n dictada por un tribunal o autoridad competente de un Estado Parte requirente que constituya un fundamento razonable para que el Estado Parte requerido considere que existen razones suficientes para adoptar esas medidas y que ulteriormente los bienes serÃ ­an objeto de una orden de decomiso a efectos del apartado 1, letra a), del presente artÃ ­culo; b) adoptarÃ ¡ las medidas que sean necesarias para que sus autoridades competentes puedan efectuar el embargo preventivo o la incautaciÃ ³n de bienes en cumplimiento de una solicitud que constituya un fundamento razonable para que el Estado Parte requerido considere que existen razones suficientes para adoptar esas medidas y que ulteriormente los bienes serÃ ­an objeto de una orden de decomiso a efectos del apartado 1, letra a), del presente artÃ ­culo, y c) considerarÃ ¡ la posibilidad de adoptar otras medidas para que sus autoridades competentes puedan preservar los bienes a efectos de decomiso, basÃ ¡ndose, por ejemplo, en una orden extranjera de detenciÃ ³n o inculpaciÃ ³n penal relacionada con la adquisiciÃ ³n de esos bienes. ArtÃ ­culo 55 CooperaciÃ ³n internacional para fines de decomiso 1. Los Estados Parte que reciban una solicitud de otro Estado Parte que tenga jurisdicciÃ ³n para conocer de un delito tipificado con arreglo a la presente ConvenciÃ ³n con miras al decomiso del producto del delito, los bienes, el equipo u otros instrumentos mencionados en el artÃ ­culo 31, apartado 1, de la presente ConvenciÃ ³n que se encuentren en su territorio deberÃ ¡n, en la mayor medida en que lo permita su ordenamiento jurÃ ­dico interno: a) remitir la solicitud a sus autoridades competentes para obtener una orden de decomiso a la que, en caso de concederse, darÃ ¡n cumplimiento, o b) presentar a sus autoridades competentes, a fin de que se le dÃ © cumplimiento en el grado solicitado, la orden de decomiso expedida por un tribunal situado en el territorio del Estado Parte requirente de conformidad con lo dispuesto en el artÃ ­culo 31, apartado 1, y en el artÃ ­culo 54, apartado 1, letra a), de la presente ConvenciÃ ³n en la medida en que guarde relaciÃ ³n con el producto del delito, los bienes, el equipo u otros instrumentos mencionados en el artÃ ­culo 31, apartado 1, que se encuentren en el territorio del Estado Parte requerido. 2. A raÃ ­z de una solicitud presentada por otro Estado Parte que tenga jurisdicciÃ ³n para conocer de un delito tipificado con arreglo a la presente ConvenciÃ ³n, el Estado Parte requerido adoptarÃ ¡ medidas encaminadas a la identificaciÃ ³n, la localizaciÃ ³n y el embargo preventivo o la incautaciÃ ³n del producto del delito, los bienes, el equipo u otros instrumentos mencionados en el artÃ ­culo 31, apartado 1, de la presente ConvenciÃ ³n con miras a su eventual decomiso, que habrÃ ¡ de ordenar el Estado Parte requirente o, en caso de que medie una solicitud presentada con arreglo al apartado 1 del presente artÃ ­culo, el Estado Parte requerido. 3. Las disposiciones del artÃ ­culo 46 de la presente ConvenciÃ ³n serÃ ¡n aplicables, mutatis mutandis, al presente artÃ ­culo. AdemÃ ¡s de la informaciÃ ³n indicada en el artÃ ­culo 46, apartado 15, las solicitudes presentadas de conformidad con el presente artÃ ­culo contendrÃ ¡n lo siguiente: a) cuando se trate de una solicitud relativa al apartado 1, letra a), del presente artÃ ­culo, una descripciÃ ³n de los bienes susceptibles de decomiso, asÃ ­ como, en la medida de lo posible, la ubicaciÃ ³n y, cuando proceda, el valor estimado de los bienes y una exposiciÃ ³n de los hechos en que se basa la solicitud del Estado Parte requirente que sean lo suficientemente explÃ ­citas para que el Estado Parte requerido pueda tramitar la orden con arreglo a su Derecho interno; b) cuando se trate de una solicitud relativa al apartado 1, letra b), del presente artÃ ­culo, una copia admisible en Derecho de la orden de decomiso expedida por el Estado Parte requirente en la que se basa la solicitud, una exposiciÃ ³n de los hechos y la informaciÃ ³n que proceda sobre el grado de ejecuciÃ ³n que se solicita dar a la orden, una declaraciÃ ³n en la que se indiquen las medidas adoptadas por el Estado Parte requirente para dar notificaciÃ ³n adecuada a terceros de buena fe y para garantizar el debido proceso y un certificado de que la orden de decomiso es definitiva; c) cuando se trate de una solicitud relativa al apartado 2 del presente artÃ ­culo, una exposiciÃ ³n de los hechos en que se basa el Estado Parte requirente y una descripciÃ ³n de las medidas solicitadas, asÃ ­ como, cuando se disponga de ella, una copia admisible en Derecho de la orden de decomiso en la que se basa la solicitud. 4. El Estado Parte requerido adoptarÃ ¡ las decisiones o medidas previstas en los apartados 1 y 2 del presente artÃ ­culo conforme y con sujeciÃ ³n a lo dispuesto en su Derecho interno y en sus reglas de procedimiento o en los acuerdos o arreglos bilaterales o multilaterales por los que pudiera estar vinculado al Estado Parte requirente. 5. Cada Estado Parte proporcionarÃ ¡ al Secretario General de las Naciones Unidas una copia de sus leyes y reglamentos destinados a dar aplicaciÃ ³n al presente artÃ ­culo y de cualquier enmienda ulterior que se haga de tales leyes y reglamentos o una descripciÃ ³n de esta. 6. Si un Estado Parte opta por supeditar la adopciÃ ³n de las medidas mencionadas en los apartados 1 y 2 del presente artÃ ­culo a la existencia de un tratado pertinente, ese Estado Parte considerarÃ ¡ la presente ConvenciÃ ³n como la base de Derecho necesaria y suficiente para cumplir ese requisito. 7. La cooperaciÃ ³n prevista en el presente artÃ ­culo tambiÃ ©n se podrÃ ¡ denegar, o se podrÃ ¡n levantar las medidas cautelares, si el Estado Parte requerido no recibe pruebas suficientes u oportunas o si los bienes son de escaso valor. 8. Antes de levantar toda medida cautelar adoptada de conformidad con el presente artÃ ­culo, el Estado Parte requerido deberÃ ¡, siempre que sea posible, dar al Estado Parte requirente la oportunidad de presentar sus razones a favor de mantener en vigor la medida. 9. Las disposiciones del presente artÃ ­culo no se interpretarÃ ¡n en perjuicio de los derechos de terceros de buena fe. ArtÃ ­culo 56 CooperaciÃ ³n especial Sin perjuicio de lo dispuesto en su Derecho interno, cada Estado Parte procurarÃ ¡ adoptar medidas que le faculten para remitir a otro Estado Parte que no la haya solicitado, sin perjuicio de sus propias investigaciones o actuaciones judiciales, informaciÃ ³n sobre el producto de delitos tipificados con arreglo a la presente ConvenciÃ ³n si considera que la divulgaciÃ ³n de esa informaciÃ ³n puede ayudar al Estado Parte destinatario a poner en marcha o llevar a cabo sus investigaciones o actuaciones judiciales, o que la informaciÃ ³n asÃ ­ facilitada podrÃ ­a dar lugar a que ese Estado Parte presentara una solicitud con arreglo al presente capÃ ­tulo de la ConvenciÃ ³n. ArtÃ ­culo 57 RestituciÃ ³n y disposiciÃ ³n de activos 1. Cada Estado Parte dispondrÃ ¡ de los bienes que haya decomisado conforme a lo dispuesto en los artÃ ­culos 31 o 55 de la presente ConvenciÃ ³n, incluida la restituciÃ ³n a sus legÃ ­timos propietarios anteriores, con arreglo al apartado 3 del presente artÃ ­culo, de conformidad con las disposiciones de la presente ConvenciÃ ³n y con su Derecho interno. 2. Cada Estado Parte adoptarÃ ¡, de conformidad con los principios fundamentales de su Derecho interno, las medidas legislativas y de otra Ã ­ndole que sean necesarias para permitir que sus autoridades competentes procedan a la restituciÃ ³n de los bienes decomisados, al dar curso a una solicitud presentada por otro Estado Parte, de conformidad con la presente ConvenciÃ ³n, teniendo en cuenta los derechos de terceros de buena fe. 3. De conformidad con los artÃ ­culos 46 y 55 de la presente ConvenciÃ ³n y con los apartados 1 y 2 del presente artÃ ­culo, el Estado Parte requerido: a) en caso de malversaciÃ ³n o peculado de fondos pÃ ºblicos o de blanqueo de fondos pÃ ºblicos malversados a que se hace referencia en los artÃ ­culos 17 y 23 de la presente ConvenciÃ ³n, restituirÃ ¡ al Estado Parte requirente los bienes decomisados cuando se haya procedido al decomiso con arreglo a lo dispuesto en el artÃ ­culo 55 de la presente ConvenciÃ ³n y basÃ ¡ndose en una sentencia firme dictada en el Estado Parte requirente, requisito al que podrÃ ¡ renunciar el Estado Parte requerido; b) en caso de que se trate del producto de cualquier otro delito comprendido en la presente ConvenciÃ ³n, restituirÃ ¡ al Estado Parte requirente los bienes decomisados cuando se haya procedido al decomiso con arreglo a lo dispuesto en el artÃ ­culo 55 de la presente ConvenciÃ ³n y basÃ ¡ndose en una sentencia firme dictada en el Estado Parte requirente, requisito al que podrÃ ¡ renunciar el Estado Parte requerido, y cuando el Estado Parte requirente acredite razonablemente ante el Estado Parte requerido su propiedad anterior de los bienes decomisados o el Estado Parte requerido reconozca los daÃ ±os causados al Estado Parte requirente como base para la restituciÃ ³n de los bienes decomisados; c) en todos los demÃ ¡s casos, darÃ ¡ consideraciÃ ³n prioritaria a la restituciÃ ³n al Estado Parte requirente de los bienes decomisados, a la restituciÃ ³n de esos bienes a sus propietarios legÃ ­timos anteriores o a la indemnizaciÃ ³n de las vÃ ­ctimas del delito. 4. Cuando proceda, a menos que los Estados Parte decidan otra cosa, el Estado Parte requerido podrÃ ¡ deducir los gastos razonables que haya efectuado en el curso de las investigaciones o actuaciones judiciales que hayan posibilitado la restituciÃ ³n o disposiciÃ ³n de los bienes decomisados conforme a lo dispuesto en el presente artÃ ­culo. 5. Cuando proceda, los Estados Parte podrÃ ¡n tambiÃ ©n dar consideraciÃ ³n especial a la posibilidad de celebrar acuerdos o arreglos mutuamente aceptables, basÃ ¡ndose en cada caso particular, con miras a la disposiciÃ ³n definitiva de los bienes decomisados. ArtÃ ­culo 58 Dependencia de inteligencia financiera Los Estados Parte cooperarÃ ¡n entre sÃ ­ a fin de impedir y combatir la transferencia del producto de delitos tipificados con arreglo a la presente ConvenciÃ ³n y de promover medios y arbitrios para recuperar dicho producto y, a tal fin, considerarÃ ¡n la posibilidad de establecer una dependencia de inteligencia financiera que se encargarÃ ¡ de recibir, analizar y dar a conocer a las autoridades competentes todo informe relacionado con las transacciones financieras sospechosas. ArtÃ ­culo 59 Acuerdos y arreglos bilaterales y multilaterales Los Estados Parte considerarÃ ¡n la posibilidad de celebrar acuerdos o arreglos bilaterales o multilaterales con miras a aumentar la eficacia de la cooperaciÃ ³n internacional prestada de conformidad con el presente capÃ ­tulo de la ConvenciÃ ³n. CAPÃ TULO VI ASISTENCIA TÃ CNICA E INTERCAMBIO DE INFORMACIÃ N ArtÃ ­culo 60 CapacitaciÃ ³n y asistencia tÃ ©cnica 1. Cada Estado Parte, en la medida necesaria, formularÃ ¡, desarrollarÃ ¡ o perfeccionarÃ ¡ programas de capacitaciÃ ³n especÃ ­ficamente concebidos para el personal de sus servicios encargados de prevenir y combatir la corrupciÃ ³n. Esos programas de capacitaciÃ ³n podrÃ ¡n versar, entre otras cosas, sobre: a) medidas eficaces para prevenir, detectar, investigar, sancionar y combatir la corrupciÃ ³n, incluso el uso de mÃ ©todos de reuniÃ ³n de pruebas e investigaciÃ ³n; b) fomento de la capacidad de formulaciÃ ³n y planificaciÃ ³n de una polÃ ­tica estratÃ ©gica contra la corrupciÃ ³n; c) capacitaciÃ ³n de las autoridades competentes en la preparaciÃ ³n de solicitudes de asistencia judicial recÃ ­proca que satisfagan los requisitos de la presente ConvenciÃ ³n; d) evaluaciÃ ³n y fortalecimiento de las instituciones, de la gestiÃ ³n de la funciÃ ³n pÃ ºblica y la gestiÃ ³n de las finanzas pÃ ºblicas, incluida la contrataciÃ ³n pÃ ºblica, asÃ ­ como del sector privado; e) prevenciÃ ³n y lucha contra las transferencias del producto de delitos tipificados con arreglo a la presente ConvenciÃ ³n y recuperaciÃ ³n de dicho producto; f) detecciÃ ³n y embargo preventivo de las transferencias del producto de delitos tipificados con arreglo a la presente ConvenciÃ ³n; g) vigilancia del movimiento del producto de delitos tipificados con arreglo a la presente ConvenciÃ ³n, asÃ ­ como de los mÃ ©todos empleados para la transferencia, ocultaciÃ ³n o disimulaciÃ ³n de dicho producto; h) mecanismos y mÃ ©todos legales y administrativos apropiados y eficientes para facilitar la restituciÃ ³n del producto de delitos tipificados con arreglo a la presente ConvenciÃ ³n; i) mÃ ©todos utilizados para proteger a las vÃ ­ctimas y los testigos que cooperen con las autoridades judiciales, y j) capacitaciÃ ³n en materia de reglamentos nacionales e internacionales y en idiomas. 2. En la medida de sus posibilidades, los Estados Parte considerarÃ ¡n la posibilidad de prestarse la mÃ ¡s amplia asistencia tÃ ©cnica, especialmente en favor de los paÃ ­ses en desarrollo, en sus respectivos planes y programas para combatir la corrupciÃ ³n, incluido apoyo material y capacitaciÃ ³n en las esferas mencionadas en el apartado 1 del presente artÃ ­culo, asÃ ­ como capacitaciÃ ³n y asistencia e intercambio mutuo de experiencias y conocimientos especializados, lo que facilitarÃ ¡ la cooperaciÃ ³n internacional entre los Estados Parte en las esferas de la extradiciÃ ³n y la asistencia judicial recÃ ­proca. 3. Los Estados Parte intensificarÃ ¡n, en la medida necesaria, los esfuerzos para optimizar las actividades operacionales y de capacitaciÃ ³n en las organizaciones internacionales y regionales y en el marco de los acuerdos o arreglos bilaterales y multilaterales pertinentes. 4. Los Estados Parte considerarÃ ¡n, previa solicitud, la posibilidad de ayudarse entre sÃ ­ en la realizaciÃ ³n de evaluaciones, estudios e investigaciones sobre los tipos, causas, efectos y costos de la corrupciÃ ³n en sus respectivos paÃ ­ses con miras a elaborar, con la participaciÃ ³n de las autoridades competentes y de la sociedad, estrategias y planes de acciÃ ³n contra la corrupciÃ ³n. 5. A fin de facilitar la recuperaciÃ ³n del producto de delitos tipificados con arreglo a la presente ConvenciÃ ³n, los Estados Parte podrÃ ¡n cooperar facilitÃ ¡ndose los nombres de peritos que puedan ser Ã ºtiles para lograr ese objetivo. 6. Los Estados Parte considerarÃ ¡n la posibilidad de recurrir a la organizaciÃ ³n de conferencias y seminarios subregionales, regionales e internacionales para promover la cooperaciÃ ³n y la asistencia tÃ ©cnica y para fomentar los debates sobre problemas de interÃ ©s mutuo, incluidos los problemas y necesidades especiales de los paÃ ­ses en desarrollo y los paÃ ­ses con economÃ ­as en transiciÃ ³n. 7. Los Estados Parte considerarÃ ¡n la posibilidad de establecer mecanismos voluntarios con miras a contribuir financieramente a los esfuerzos de los paÃ ­ses en desarrollo y los paÃ ­ses con economÃ ­as en transiciÃ ³n para aplicar la presente ConvenciÃ ³n mediante programas y proyectos de asistencia tÃ ©cnica. 8. Cada Estado Parte considerarÃ ¡ la posibilidad de hacer contribuciones voluntarias a la Oficina de las Naciones Unidas contra la Droga y el Delito con el propÃ ³sito de impulsar, a travÃ ©s de dicha Oficina, programas y proyectos en los paÃ ­ses en desarrollo con miras a aplicar la presente ConvenciÃ ³n. ArtÃ ­culo 61 RecopilaciÃ ³n, intercambio y anÃ ¡lisis de informaciÃ ³n sobre la corrupciÃ ³n 1. Cada Estado Parte considerarÃ ¡ la posibilidad de analizar, en consulta con expertos, las tendencias de la corrupciÃ ³n en su territorio, asÃ ­ como las circunstancias en que se cometen los delitos de corrupciÃ ³n. 2. Los Estados Parte considerarÃ ¡n la posibilidad de desarrollar y compartir, entre sÃ ­ y por conducto de organizaciones internacionales y regionales, estadÃ ­sticas, experiencia analÃ ­tica acerca de la corrupciÃ ³n e informaciÃ ³n con miras a establecer, en la medida de lo posible, definiciones, normas y metodologÃ ­as comunes, asÃ ­ como informaciÃ ³n sobre las prÃ ¡cticas Ã ³ptimas para prevenir y combatir la corrupciÃ ³n. 3. Cada Estado Parte considerarÃ ¡ la posibilidad de vigilar sus polÃ ­ticas y medidas en vigor encaminadas a combatir la corrupciÃ ³n y de evaluar su eficacia y eficiencia. ArtÃ ­culo 62 Otras medidas: aplicaciÃ ³n de la ConvenciÃ ³n mediante el desarrollo econÃ ³mico y la asistencia tÃ ©cnica 1. Los Estados Parte adoptarÃ ¡n disposiciones conducentes a la aplicaciÃ ³n Ã ³ptima de la presente ConvenciÃ ³n en la medida de lo posible, mediante la cooperaciÃ ³n internacional, teniendo en cuenta los efectos adversos de la corrupciÃ ³n en la sociedad en general y en el desarrollo sostenible en particular. 2. Los Estados Parte harÃ ¡n esfuerzos concretos, en la medida de lo posible y en forma coordinada entre sÃ ­, asÃ ­ como con organizaciones internacionales y regionales, por: a) intensificar su cooperaciÃ ³n en los diversos planos con los paÃ ­ses en desarrollo con miras a fortalecer la capacidad de esos paÃ ­ses para prevenir y combatir la corrupciÃ ³n; b) aumentar la asistencia financiera y material a fin de apoyar los esfuerzos de los paÃ ­ses en desarrollo para prevenir y combatir la corrupciÃ ³n con eficacia y ayudarles a aplicar satisfactoriamente la presente ConvenciÃ ³n; c) prestar asistencia tÃ ©cnica a los paÃ ­ses en desarrollo y a los paÃ ­ses con economÃ ­as en transiciÃ ³n para ayudarles a satisfacer sus necesidades relacionadas con la aplicaciÃ ³n de la presente ConvenciÃ ³n. A tal fin, los Estados Parte procurarÃ ¡n hacer contribuciones voluntarias adecuadas y periÃ ³dicas a una cuenta especÃ ­ficamente designada a esos efectos en un mecanismo de financiaciÃ ³n de las Naciones Unidas. Con arreglo a su Derecho interno y a las disposiciones de la ConvenciÃ ³n, los Estados Parte podrÃ ¡n tambiÃ ©n dar consideraciÃ ³n especial a la posibilidad de ingresar en esa cuenta un porcentaje del dinero decomisado o de la suma equivalente a los bienes o al producto del delito decomisados conforme a lo dispuesto en la ConvenciÃ ³n; d) alentar y persuadir a otros Estados e instituciones financieras, segÃ ºn proceda, para que se sumen a los esfuerzos desplegados con arreglo al presente artÃ ­culo, en particular proporcionando un mayor nÃ ºmero de programas de capacitaciÃ ³n y equipo moderno a los paÃ ­ses en desarrollo a fin de ayudarles a lograr los objetivos de la presente ConvenciÃ ³n. 3. En lo posible, estas medidas no menoscabarÃ ¡n los compromisos existentes en materia de asistencia externa ni otros arreglos de cooperaciÃ ³n financiera en los Ã ¡mbitos bilateral, regional o internacional. 4. Los Estados Parte podrÃ ¡n celebrar acuerdos o arreglos bilaterales o multilaterales sobre asistencia material y logÃ ­stica, teniendo en cuenta los arreglos financieros necesarios para hacer efectiva la cooperaciÃ ³n internacional prevista en la presente ConvenciÃ ³n y para prevenir, detectar y combatir la corrupciÃ ³n. CAPÃ TULO VII MECANISMOS DE APLICACIÃ N ArtÃ ­culo 63 Conferencia de los Estados Parte en la ConvenciÃ ³n 1. Se establecerÃ ¡ una Conferencia de los Estados Parte en la ConvenciÃ ³n a fin de mejorar la capacidad de los Estados Parte y la cooperaciÃ ³n entre ellos para alcanzar los objetivos enunciados en la presente ConvenciÃ ³n y promover y examinar su aplicaciÃ ³n. 2. El Secretario General de las Naciones Unidas convocarÃ ¡ la Conferencia de los Estados Parte a mÃ ¡s tardar un aÃ ±o despuÃ ©s de la entrada en vigor de la presente ConvenciÃ ³n. Posteriormente se celebrarÃ ¡n reuniones periÃ ³dicas de la Conferencia de los Estados Parte de conformidad con lo dispuesto en las reglas de procedimiento aprobadas por la Conferencia. 3. La Conferencia de los Estados Parte aprobarÃ ¡ el reglamento y las normas que rijan la ejecuciÃ ³n de las actividades enunciadas en el presente artÃ ­culo, incluidas las normas relativas a la admisiÃ ³n y la participaciÃ ³n de observadores y el pago de los gastos que ocasione la realizaciÃ ³n de esas actividades. 4. La Conferencia de los Estados Parte concertarÃ ¡ actividades, procedimientos y mÃ ©todos de trabajo con miras a lograr los objetivos enunciados en el apartado 1 del presente artÃ ­culo, y en particular: a) facilitarÃ ¡ las actividades que realicen los Estados Parte con arreglo a los artÃ ­culos 60 y 62 y a los capÃ ­tulos II a V de la presente ConvenciÃ ³n, incluso promoviendo la aportaciÃ ³n de contribuciones voluntarias; b) facilitarÃ ¡ el intercambio de informaciÃ ³n entre los Estados Parte sobre las modalidades y tendencias de la corrupciÃ ³n y sobre prÃ ¡cticas eficaces para prevenirla y combatirla, asÃ ­ como para la restituciÃ ³n del producto del delito, mediante, entre otras cosas, la publicaciÃ ³n de la informaciÃ ³n pertinente mencionada en el presente artÃ ­culo; c) cooperarÃ ¡ con organizaciones y mecanismos internacionales y regionales y organizaciones no gubernamentales pertinentes; d) aprovecharÃ ¡ adecuadamente la informaciÃ ³n pertinente elaborada por otros mecanismos internacionales y regionales encargados de combatir y prevenir la corrupciÃ ³n a fin de evitar una duplicaciÃ ³n innecesaria de actividades; e) examinarÃ ¡ periÃ ³dicamente la aplicaciÃ ³n de la presente ConvenciÃ ³n por sus Estados Parte; f) formularÃ ¡ recomendaciones para mejorar la presente ConvenciÃ ³n y su aplicaciÃ ³n; g) tomarÃ ¡ nota de las necesidades de asistencia tÃ ©cnica de los Estados Parte con respecto a la aplicaciÃ ³n de la presente ConvenciÃ ³n y recomendarÃ ¡ las medidas que considere necesarias al respecto. 5. A los efectos del apartado 4 del presente artÃ ­culo, la Conferencia de los Estados Parte obtendrÃ ¡ el necesario conocimiento de las medidas adoptadas y de las dificultades encontradas por los Estados Parte en la aplicaciÃ ³n de la presente ConvenciÃ ³n por conducto de la informaciÃ ³n que ellos le faciliten y de los demÃ ¡s mecanismos de examen que establezca la Conferencia de los Estados Parte. 6. Cada Estado Parte proporcionarÃ ¡ a la Conferencia de los Estados Parte informaciÃ ³n sobre sus programas, planes y prÃ ¡cticas, asÃ ­ como sobre las medidas legislativas y administrativas adoptadas para aplicar la presente ConvenciÃ ³n, segÃ ºn lo requiera la Conferencia de los Estados Parte. La Conferencia de los Estados Parte tratarÃ ¡ de determinar la manera mÃ ¡s eficaz de recibir y procesar la informaciÃ ³n, incluida la que reciba de los Estados Parte y de organizaciones internacionales competentes. TambiÃ ©n se podrÃ ¡n considerar las aportaciones recibidas de organizaciones no gubernamentales pertinentes debidamente acreditadas conforme a los procedimientos acordados por la Conferencia de los Estados Parte. 7. En cumplimiento de los apartados 4 a 6 del presente artÃ ­culo, la Conferencia de los Estados Parte establecerÃ ¡, si lo considera necesario, un mecanismo u Ã ³rgano apropiado para apoyar la aplicaciÃ ³n efectiva de la presente ConvenciÃ ³n. ArtÃ ­culo 64 SecretarÃ ­a 1. El Secretario General de las Naciones Unidas prestarÃ ¡ los servicios de secretarÃ ­a necesarios a la Conferencia de los Estados Parte en la ConvenciÃ ³n. 2. La secretarÃ ­a: a) prestarÃ ¡ asistencia a la Conferencia de los Estados Parte en la realizaciÃ ³n de las actividades enunciadas en el artÃ ­culo 63 de la presente ConvenciÃ ³n y organizarÃ ¡ los perÃ ­odos de sesiones de la Conferencia de los Estados Parte y les proporcionarÃ ¡ los servicios necesarios; b) prestarÃ ¡ asistencia a los Estados Parte que la soliciten en el suministro de informaciÃ ³n a la Conferencia de los Estados Parte segÃ ºn lo previsto en el artÃ ­culo 63, apartados 5 y 6, de la presente ConvenciÃ ³n, y c) velarÃ ¡ por la coordinaciÃ ³n necesaria con las secretarÃ ­as de otras organizaciones internacionales y regionales pertinentes. CAPÃ TULO VIII DISPOSICIONES FINALES ArtÃ ­culo 65 AplicaciÃ ³n de la ConvenciÃ ³n 1. Cada Estado Parte adoptarÃ ¡, de conformidad con los principios fundamentales de su Derecho interno, las medidas que sean necesarias, incluidas medidas legislativas y administrativas, para garantizar el cumplimiento de sus obligaciones con arreglo a la presente ConvenciÃ ³n. 2. Cada Estado Parte podrÃ ¡ adoptar medidas mÃ ¡s estrictas o severas que las previstas en la presente ConvenciÃ ³n a fin de prevenir y combatir la corrupciÃ ³n. ArtÃ ­culo 66 SoluciÃ ³n de controversias 1. Los Estados Parte procurarÃ ¡n solucionar toda controversia relacionada con la interpretaciÃ ³n o aplicaciÃ ³n de la presente ConvenciÃ ³n mediante la negociaciÃ ³n. 2. Toda controversia entre dos o mÃ ¡s Estados Parte acerca de la interpretaciÃ ³n o la aplicaciÃ ³n de la presente ConvenciÃ ³n que no pueda resolverse mediante la negociaciÃ ³n dentro de un plazo razonable deberÃ ¡, a solicitud de uno de esos Estados Parte, someterse a arbitraje. Si, seis meses despuÃ ©s de la fecha de la solicitud de arbitraje, esos Estados Parte no han podido ponerse de acuerdo sobre la organizaciÃ ³n del arbitraje, cualquiera de esos Estados Parte podrÃ ¡ remitir la controversia a la Corte Internacional de Justicia mediante solicitud conforme al Estatuto de la Corte. 3. Cada Estado Parte podrÃ ¡, en el momento de la firma, ratificaciÃ ³n, aceptaciÃ ³n o aprobaciÃ ³n de la presente ConvenciÃ ³n o de la adhesiÃ ³n a ella, declarar que no se considera vinculado por el apartado 2 del presente artÃ ­culo. Los demÃ ¡s Estados Parte no quedarÃ ¡n vinculados por el apartado 2 del presente artÃ ­culo respecto de todo Estado Parte que haya hecho esa reserva. 4. El Estado Parte que haya hecho una reserva de conformidad con el apartado 3 del presente artÃ ­culo podrÃ ¡ en cualquier momento retirar esa reserva notificÃ ¡ndolo al Secretario General de las Naciones Unidas. ArtÃ ­culo 67 Firma, ratificaciÃ ³n, aceptaciÃ ³n, aprobaciÃ ³n y adhesiÃ ³n 1. La presente ConvenciÃ ³n estarÃ ¡ abierta a la firma de todos los Estados del 9 al 11 de diciembre de 2003 en MÃ ©rida, MÃ ©xico, y despuÃ ©s de esa fecha en la Sede de las Naciones Unidas en Nueva York hasta el 9 de diciembre de 2005. 2. La presente ConvenciÃ ³n tambiÃ ©n estarÃ ¡ abierta a la firma de las organizaciones regionales de integraciÃ ³n econÃ ³mica siempre que al menos uno de los Estados miembros de tales organizaciones haya firmado la presente ConvenciÃ ³n de conformidad con lo dispuesto en el apartado 1 del presente artÃ ­culo. 3. La presente ConvenciÃ ³n estarÃ ¡ sujeta a ratificaciÃ ³n, aceptaciÃ ³n o aprobaciÃ ³n. Los instrumentos de ratificaciÃ ³n, aceptaciÃ ³n o aprobaciÃ ³n se depositarÃ ¡n en poder del Secretario General de las Naciones Unidas. Las organizaciones regionales de integraciÃ ³n econÃ ³mica podrÃ ¡n depositar su instrumento de ratificaciÃ ³n, aceptaciÃ ³n o aprobaciÃ ³n si por lo menos uno de sus Estados miembros ha procedido de igual manera. En ese instrumento de ratificaciÃ ³n, aceptaciÃ ³n o aprobaciÃ ³n, esas organizaciones declararÃ ¡n el alcance de su competencia con respecto a las cuestiones regidas por la presente ConvenciÃ ³n. Dichas organizaciones comunicarÃ ¡n tambiÃ ©n al depositario cualquier modificaciÃ ³n pertinente del alcance de su competencia. 4. La presente ConvenciÃ ³n estarÃ ¡ abierta a la adhesiÃ ³n de todos los Estados u organizaciones regionales de integraciÃ ³n econÃ ³mica que cuenten por lo menos con un Estado miembro que sea Parte en la presente ConvenciÃ ³n. Los instrumentos de adhesiÃ ³n se depositarÃ ¡n en poder del Secretario General de las Naciones Unidas. En el momento de su adhesiÃ ³n, las organizaciones regionales de integraciÃ ³n econÃ ³mica declararÃ ¡n el alcance de su competencia con respecto a las cuestiones regidas por la presente ConvenciÃ ³n. Dichas organizaciones comunicarÃ ¡n tambiÃ ©n al depositario cualquier modificaciÃ ³n pertinente del alcance de su competencia. ArtÃ ­culo 68 Entrada en vigor 1. La presente ConvenciÃ ³n entrarÃ ¡ en vigor el nonagÃ ©simo dÃ ­a despuÃ ©s de la fecha en que se haya depositado el trigÃ ©simo instrumento de ratificaciÃ ³n, aceptaciÃ ³n, aprobaciÃ ³n o adhesiÃ ³n. A los efectos del presente apartado, los instrumentos depositados por una organizaciÃ ³n regional de integraciÃ ³n econÃ ³mica no se considerarÃ ¡n adicionales a los depositados por los Estados miembros de tal organizaciÃ ³n. 2. Para cada Estado u organizaciÃ ³n regional de integraciÃ ³n econÃ ³mica que ratifique, acepte o apruebe la presente ConvenciÃ ³n o se adhiera a ella despuÃ ©s de haberse depositado el trigÃ ©simo instrumento de ratificaciÃ ³n, aceptaciÃ ³n, aprobaciÃ ³n o adhesiÃ ³n, la presente ConvenciÃ ³n entrarÃ ¡ en vigor el trigÃ ©simo dÃ ­a despuÃ ©s de la fecha en que ese Estado u organizaciÃ ³n haya depositado el instrumento pertinente o en la fecha de su entrada en vigor con arreglo al apartado 1 del presente artÃ ­culo, si esta es posterior. ArtÃ ­culo 69 Enmienda 1. Cuando hayan transcurrido cinco aÃ ±os desde la entrada en vigor de la presente ConvenciÃ ³n, los Estados Parte podrÃ ¡n proponer enmiendas y transmitirlas al Secretario General de las Naciones Unidas, quien a continuaciÃ ³n comunicarÃ ¡ toda enmienda propuesta a los Estados Parte y a la Conferencia de los Estados Parte en la ConvenciÃ ³n para que la examinen y adopten una decisiÃ ³n al respecto. La Conferencia de los Estados Parte harÃ ¡ todo lo posible por lograr un consenso sobre cada enmienda. Si se han agotado todas las posibilidades de lograr un consenso y no se ha llegado a un acuerdo, la aprobaciÃ ³n de la enmienda exigirÃ ¡, en Ã ºltima instancia, una mayorÃ ­a de dos tercios de los Estados Parte presentes y votantes en la reuniÃ ³n de la Conferencia de los Estados Parte. 2. Las organizaciones regionales de integraciÃ ³n econÃ ³mica, en asuntos de su competencia, ejercerÃ ¡n su derecho de voto con arreglo al presente artÃ ­culo con un nÃ ºmero de votos igual al nÃ ºmero de sus Estados miembros que sean Partes en la presente ConvenciÃ ³n. Dichas organizaciones no ejercerÃ ¡n su derecho de voto si sus Estados miembros ejercen el suyo y viceversa. 3. Toda enmienda aprobada de conformidad con el apartado 1 del presente artÃ ­culo estarÃ ¡ sujeta a ratificaciÃ ³n, aceptaciÃ ³n o aprobaciÃ ³n por los Estados Parte. 4. Toda enmienda aprobada de conformidad con el apartado 1 del presente artÃ ­culo entrarÃ ¡ en vigor respecto de un Estado Parte noventa dÃ ­as despuÃ ©s de la fecha en que este deposite en poder del Secretario General de las Naciones Unidas un instrumento de ratificaciÃ ³n, aceptaciÃ ³n o aprobaciÃ ³n de esa enmienda. 5. Cuando una enmienda entre en vigor, serÃ ¡ vinculante para los Estados Parte que hayan expresado su consentimiento al respecto. Los demÃ ¡s Estados Parte quedarÃ ¡n sujetos a las disposiciones de la presente ConvenciÃ ³n, asÃ ­ como a cualquier otra enmienda anterior que hubiesen ratificado, aceptado o aprobado. ArtÃ ­culo 70 Denuncia 1. Los Estados Parte podrÃ ¡n denunciar la presente ConvenciÃ ³n mediante notificaciÃ ³n escrita al Secretario General de las Naciones Unidas. La denuncia surtirÃ ¡ efecto un aÃ ±o despuÃ ©s de la fecha en que el Secretario General haya recibido la notificaciÃ ³n. 2. Las organizaciones regionales de integraciÃ ³n econÃ ³mica dejarÃ ¡n de ser Partes en la presente ConvenciÃ ³n cuando la hayan denunciado todos sus Estados miembros. ArtÃ ­culo 71 Depositario e idiomas 1. El Secretario General de las Naciones Unidas serÃ ¡ el depositario de la presente ConvenciÃ ³n. 2. El original de la presente ConvenciÃ ³n, cuyo texto en Ã ¡rabe, chino, espaÃ ±ol, francÃ ©s, inglÃ ©s y ruso es igualmente autÃ ©ntico, se depositarÃ ¡ en poder del Secretario General de las Naciones Unidas. EN FE DE LO CUAL, los plenipotenciarios infrascritos, debidamente autorizados por sus respectivos Gobiernos, han firmado la presente ConvenciÃ ³n. (1) See E/1996/99. (2) OJ C 195, 25.6.1997. (3) See Corruption and Integrity Improvement Initiatives in Developing Countries (United Nations publication, Sales No. E.98.III.B.18). (4) Council of Europe, European Treaty Series, No 173. (5) Ibid., No 174. (6) General Assembly resolution 55/25, Annex I. (7) Voir E/1996/1999. (8) JO C 195 du 25.6.1997, p. 2. (9) Voir Corruption and Integrity Improvement Initiatives in Developing Countries (publication des Nations unies, numÃ ©ro de vente: E.98.III.B.18). (10) Conseil de l'Europe, SÃ ©rie des traitÃ ©s europÃ ©ens, no 173. (11) Ibid., no 174. (12) RÃ ©solution 55/25 de l'AssemblÃ ©e gÃ ©nÃ ©rale, annexe I. (13) VÃ ©ase E/1996/99. (14) Diario Oficial de las Comunidades Europeas C 195 de 25.6.1997. (15) VÃ ©ase Corruption and Integrity Improvement Initiatives in Developing Countries (publicaciÃ ³n de las Naciones Unidas, no de venta: E.98.III.B.18). (16) Consejo de Europa, European Treaty Series, no 173. (17) IbÃ ­d., no 174. (18) ResoluciÃ ³n 55/25 de la Asamblea General, anexo I. ANNEX II Declaration concerning the competence of the European Community with regard to matters governed by the United Nations Convention against Corruption Article 67(3) of the United Nations Convention against Corruption provides that the instrument of ratification, acceptance or approval of a regional economic integration organisation shall contain a declaration on the extent of its competence. 1. The Community notes that, for the purposes of the Convention, the term States Parties applies to regional economic integration organisations within the limits of their competence. To the extent that provisions of Community law are affected by the provisions of the Convention, the European Community has an exclusive competence to accept such obligations with respect to its own public administration. In this regard, the Community declares that it has power under the Treaty establishing the European Community to deal with the following issues:  developing, implemening and maintening preventive anti-corruption policies and practices,  establishing a preventive anti-corruption body or bodies (including the European Anti-Fraud Office) and providing the means for the public to inform such body or bodies of incidents which may constitute corruption,  regulating the recruitment, conditions of service, remuneration, training etc. of non-elected officials under the Staff Regulations and the implementing rules to those Regulations,  promoting transparency and avoiding conflicts of interest in the design of the European Community's systems which regulate the performance of the duties of public officials,  developing and implementing codes of conduct,  ensuring appropriate standards in relation to public procurement and the management of public finances,  enhancing the transparency of the European Community's organisation, functioning and decision-making processes,  with due regard to the independence of judicial bodies of the European Communities, developing, implementing and maintening measures to strengthen the integrity of those bodies and to prevent opportunities for corruption. 2. The Community also points out that it has competence with regard to the proper functioning of the internal market, comprising an area without internal frontiers in which the free movement of goods, capital and services is ensured in accordance with the provisions of the Treaty establishing the European Community. For this purpose, the Community has adopted measures to:  ensure transparency and the equal access of all candidates for public contracts and markets of Community relevance, thereby contributing to preventing corruption,  ensure appropriate standards on accounting and auditing of Community relevance,  prevent money laundering; such measures do not, however, include those concerning cooperation among judicial and law enforcement authorities. Where it has adopted measures, it is for the Community alone to enter into external undertakings with third States or competent international organisations which affect those measures or alter their scope. 3. Community policy in the sphere of development cooperation as well as cooperation with other third countries complements policies pursued by Member States to support partner countries in the implementation of the United Nations Convention against Corruption and includes provisions to combat corruption. 4. The scope and exercise of Community competence are, by their nature, subject to continuous development and the Community will complete or amend this declaration, if necessary, in accordance with Article 67(3) of the Convention. 5. The United Nations Convention against Corruption shall apply, with regard to the competence of the Community, to the territories in which the Treaty establishing the European Community is applied and under the conditions laid down in that Treaty, in particular Article 299 thereof. Pursuant to Article 299 of that Treaty, this declaration is not applicable to the territories of the Member States in which the said Treaty does not apply and is without prejudice to such acts or positions as may be adopted under the Convention by the Member States concerned on behalf of, and in the interests of, those territories. ANNEX III STATEMENT With respect to Article 66(2) the Community points out that, according to Article 34(1) of the Statute of the International Court of Justice, only States may be parties before that Court. Therefore, under Article 66(2) of the Convention, in disputes involving the Community, only dispute settlement by way of arbitration will be available.